Exhibit 10.08

 

Summary Plan Description

 

 

Pentegra
Defined Contribution Plan
for Financial Institutions

 

as adopted by:
Federal Home Loan Bank of New York

 

PENTEGRA RETIREMENT SERVICES

 

[g320171kc01i001.jpg]

 

 

--------------------------------------------------------------------------------


 

SUMMARY PLAN DESCRIPTION

 

for

 

Federal Home Loan Bank of New York

 

New York, NY

 

March 1, 2010

 

Pentegra Defined Contribution Plan
for Financial Institutions
108 Corporate Park Drive
White Plains, NY 10604

 

--------------------------------------------------------------------------------


 

Dear Member:

 

We are pleased to present your Summary Plan Description. This Summary is
designed to help you understand and appreciate the savings plan provided by the
Federal Home Loan Bank of New York through the Pentegra Defined Contribution
Plan for Financial Institutions (formerly known as the Financial Institutions
Thrift Plan) (the “Plan”).

 

The Plan is a tax-exempt, trusteed savings plan which was created in 1970. It is
administered by a professional staff under the direction of a Board of Directors
(the “Board”) comprised of officers of the Federal Home Loan Banks and
participating financial institutions as well as the Plan’s President.

 

The Plan provides an opportunity for you to save and invest on a regular,
long-term basis. All contributions to the Plan (a defined contribution type
plan) are paid to the Trustee to be invested for the benefit of all members. An
individual account is maintained for each Member. Under certain conditions, a
Member may make withdrawals or take loans from their account based on its market
value.

 

The Plan offers federal income tax advantages. You do not pay taxes on employer
contributions, pre-tax contributions or investment income until they are
withdrawn. An employer subject to income tax may deduct its contributions.

 

This Summary highlights the main features of the Plan. The Plan and Declaration
of Trust contain the governing provisions and should be consulted as official
text in all cases. If there is any conflict between this Summary and the Plan
Document, the Plan Document will control.

 

Finally, please note that wherever the masculine pronoun is used in this
Summary, it is intended to include the feminine pronoun.

 

 

Board of Directors,

 

Pentegra Defined Contribution Plan for

 

Financial Institutions

 

--------------------------------------------------------------------------------


 

SUMMARY OF YOUR BENEFITS

 

ELIGIBILITY

You will be eligible for membership in the Plan on the first day of the month
coinciding with or next following the date you complete three months of service.
Your employer will notify you of your right to become a Member when you first
become eligible and will furnish you with an enrollment application.

 

 

 

However, certain groups of employees are not eligible for membership in the
Plan. Please refer to the “Determining Your Eligibility” section of this
Summary.

 

 

PLAN SALARY

Plan Salary is defined as your basic salary rate reflecting changes occurring
during the year.

 

 

 

In addition, any pre-tax contributions that you make are included in Plan
Salary. Please refer to the “Plan Salary” section of this Summary.

 

 

PLAN CONTRIBUTIONS

Employee — You may elect to make a pre-tax and/or after-tax contribution of 1%
to 100% of Plan Salary. This contribution can be made by electing either a flat
percentage or flat dollar amount, but not both. You may also elect all or a
portion of your employee contributions to be designated as Roth elective
deferrals. Unless stated otherwise, Roth elective deferrals will be treated as
elective deferrals for all purposes under the Plan. If you are at least age 50,
you may elect to make catch-up contributions ($5,500 for 2010, indexed).

 

 

 

Employer — Your employer will make a matching contribution equal to the greater
of (A) or (B) below:

 

 

 

(A)

(i)

100% during the 2nd and 3rd years of employment

 

 

(ii)

150% during the 4th and 5th years of employment

 

 

(iii)

200% upon completion of five or more years of employment.

 

 

 

 

 

This percentage rate applies to the first 3% of your Plan Salary (see the “Plan
Salary” section of this Summary).

 

 

 

OR

 

 

 

(B) The lesser of $75 per month or 2% of your Plan Salary.

 

 

VESTING

You will be 100% vested in any employer matching contributions immediately upon
enrollment in the Plan. You are always 100% vested in any contributions you make
to the Plan, including Roth elective deferrals. In other words, you will not
give up any units based on your own contributions when you terminate employment.

 

 

LOANS

You may take a loan from your account and pay your account back with interest.
Please refer to the “Borrowing From Your Account” section of this Summary to
determine how you may take a loan from your account.

 

 

NORMAL RETIREMENT AGE

A Member’s 65th birthday.

 

 

WITHDRAWALS

While you are working, you may withdraw all or part of your vested account
balance subject to certain limitations. You may also make withdrawals from your
account after termination of employment.

 

 

 

Please refer to the “Making Withdrawals From Your Account” section of this
Summary to determine if there are any restrictions on employer contributions on
account of a withdrawal.

 

--------------------------------------------------------------------------------


 

DISABILITY

If you are disabled, you will be entitled to the same withdrawal rights as if
you had terminated employment.

 

 

DEATH

If you die before the value of your account is paid to you, your beneficiary may
receive the full value of your account or may defer payment within certain
limits. If you are married, your spouse will be your beneficiary unless your
spouse consents in writing to the designation of a different beneficiary.

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

Determining Your Eligibility

1

 

 

 

 

 

·

Employee Eligibility

1

 

 

 

 

 

·

Reenrollment

1

 

 

 

 

Making Contributions to the Plan

2

 

 

 

 

 

·

Plan Contributions

2

 

 

 

 

 

·

Allocation of Contributions

3

 

 

 

 

 

·

IRS Nondiscrimination Rules

3

 

 

 

 

 

·

Rollovers

3

 

 

 

 

 

·

Plan Salary

3

 

 

 

 

Investing Your Account

4

 

 

 

 

 

·

Investment of Contributions

4

 

 

 

 

 

·

Valuation of Accounts

4

 

 

 

 

 

·

Reporting to Members

4

 

 

 

 

Vesting

5

 

 

 

 

Making Withdrawals from Your Account

6

 

 

 

 

 

·

While Employed

6

 

 

 

 

 

·

Upon Termination of Employment

7

 

 

 

 

 

·

Upon Disability

8

 

 

 

 

 

·

Upon Death

8

 

 

 

 

Borrowing from Your Account

9

 

 

 

 

 

·

Loans

9

 

 

 

 

Plan Limitations

10

 

 

 

 

Leave of Absence

11

 

 

 

 

Other Information

12

 

 

 

 

 

·

Top Heavy Information

12

 

 

 

 

 

·

Disputed Claims Procedure

12

 

 

 

 

 

·

Qualified Domestic Relations Orders (QDRO’s)

12

 

 

 

 

 

·

Plan Expenses

12

 

 

 

 

Members Rights

13

 

 

 

 

 

·

Statement of ERISA Rights

13

 

 

 

 

Plan Information

14

 

--------------------------------------------------------------------------------


 

DETERMINING YOUR ELIGIBILITY

 

Employee Eligibility

You will be eligible for membership in the Plan on the first day of the month
coinciding with or next following the date you complete three months of service.
Your employer will notify you of your right to become a Member when you first
become eligible and will furnish you with an enrollment application.

 

 

 

In order for you to complete three months of service, you must complete at least
250 hours of employment in a three consecutive month period. The initial three
consecutive month period is measured from your date of employment. If you do not
complete at least 250 hours of employment in such period, subsequent three month
periods are measured.

 

 

 

In counting hours you will be credited with an hour of employment for every hour
you have a right to be paid. This includes vacation, sick leave, jury duty, etc.
and any hours for which back pay may be due.

 

 

 

Notwithstanding the above, the following groups of employees are not eligible
for membership in the Plan:

 

 

 

·   Flex staff employees.

 

 

 

Flex staff employees are those that are not regular full time or regular part
time employees.

 

 

 

After you meet the Plan’s eligibility requirements and your completed enrollment
form is received by the Plan Board, you will be enrolled in the Plan. Your
participation will continue until the earlier of (a) your termination of
employment and payment to you of your entire account or (b) your death.

 

 

Reenrollment

If you terminate employment and are subsequently reemployed by the same or
another participating employer, you will be eligible for immediate reenrollment.

 

1

--------------------------------------------------------------------------------


 

MAKING CONTRIBUTIONS TO THE PLAN

 

Plan
Contributions

 

Employee — You may elect to make a pre-tax and/or after-tax contribution of 1%
to 100% of Plan Salary (see the “Plan Salary” section of this Summary). This
contribution can be made by electing either a flat percentage or flat dollar
amount, but not both. You may also elect all or a portion of your employee
contributions to be designated as Roth elective deferrals. Unless stated
otherwise, Roth elective deferrals will be treated as elective deferrals for all
purposes under the Plan.

 

 

 

You may change the rate at which you are contributing one time per pay period,
including Roth deferrals. You may also suspend your contributions one time per
pay period, but suspended contributions may not subsequently be made up.

 

 

 

 

 

Employer — Your employer will make a matching contribution equal to the greater
of (A) or (B) below:

 

 

 

 

 

(A)

(i)

100% during the 2nd and 3rd years of employment

 

 

 

(ii)

150% during the 4th and 5th years of employment

 

 

 

(iii)

200% upon completion of five or more years of employment.

 

 

 

 

 

This percentage rate applies to the first 3% of your Plan Salary (see the “Plan
Salary” section of this Summary).

 

 

 

 

 

OR

 

 

 

 

 

(B) The lesser of $75 per month or 2% of your Plan Salary.

 

 

 

Illustration

 

 

 

 

 

Employer’s Matching Contribution

 

 

 

Your

 

100% During

 

150% During

 

200% Starting

 

Contribution

 

2nd & 3rd Yrs.

 

4th & 5th Yrs.

 

with 6th Yr. of

 

Rate

 

of Employment

 

of Employment

 

Employment

 

1

%

1.00

%

1.50

%

2.00

%

2

%

2.00

%

3.00

%

4.00

%

3-100

%

3.00

%

4.50

%

6.00

%

 

 

 

Please refer to the “Making Withdrawals From Your Account” section of this
Summary to determine if there are any restrictions on employer contributions on
account of a withdrawal.

 

 

 

 

 

Catch-up Contributions — All employees who are eligible to make contributions to
this Plan and who will reach age 50 before the end of a calendar year will be
eligible to make catch-up contributions in accordance with, and subject to the
limitations of, Section 414(v) of the Internal Revenue Code. If you are eligible
to make catch-up contributions, you may designate such catch-up contributions as
Roth elective deferrals. In addition, your employer will match the catch-up
contribution that you make to the plan.

 

 

 

 

 

The maximum catch-up contribution for 2010 is $5,500 (as indexed in the future).
The amount, if any, of your elective deferrals which will be characterized as
catch-up contributions will be determined at the end of the Plan Year based upon
the statutory limits and plan limits in effect for the Plan Year.

 

 

 

 

 

There are several ways in which a contribution could be characterized as a
catch-up contribution, as illustrated in the following examples. Assume that the
Member is over age 50 in each example:

 

 

 

 

 

Example 1: Suppose your annual salary is $125,000 and you contribute 15% of your
Plan Salary to the Plan (as permitted under the terms of the Plan) for each
contribution reporting period in 2010. At the end of the Plan Year, you will
have contributed $18,750 to the Plan. Because this amount exceeds the statutory
limit on elective deferrals ($16,500 in 2010), the excess ($2,250) will be
treated as a catch-up contribution.

 

2

--------------------------------------------------------------------------------


 

 

 

Example 2: Same facts as provided in Example 1, except that your annual Plan
Salary is $75,000. In this example, you will have contributed $11,250 to the
Plan in 2010 ($75,000 x 15%). Because your contributions do not exceed either
the Plan’s maximum contribution percentage or the elective deferral limitation
($16,500 in 2010) and no other limitations are impacted, no portion of your
contributions is treated as a catch-up contribution.

 

 

 

 

 

Example 3: Suppose that your annual Plan Salary is $120,000 in 2010, you earned
total compensation of $110,000 in 2009 (making you a Highly-Compensated Employee
for 2010), and you contributed $16,500 to the Plan in 2010. Because your $16,500
contribution does not exceed either the Plan’s maximum contribution percentage
or the elective deferral limit ($16,500 in 2010), there is no catch-up
contribution based upon the application of those two limits. However, further
assume that the Plan determines that you are required to receive a $6,000 Actual
Deferral Percentage (“ADP”) refund for 2010. In this scenario, $5,500 of your
ADP refund would automatically be recharacterized as a catch-up contribution.

 

 

 

Allocation of Contributions

 

Your employer has established a Regular Account, 401(k) Account, After-Tax
Account and Roth Elective Deferral Account for each Member. All of your
contributions and all employer contributions will be allocated to these
accounts. The total value of these accounts, including the value of your
Rollover Account (see below), represents your interest in the Plan.

 

 

 

 

 

Employee — All of your contributions will be allocated to your 401(k) Account
except contributions that you designate as Roth Elective Deferrals. If you make
Roth Elective Deferrals, a separate account will be established to account for
such contributions. If you have made after-tax contributions (not designated
Roth Elective Deferrals) they will be held in your After-Tax Account.

 

 

 

 

 

Employer — All employer contributions will be allocated to your 401(k) Account
until the total of the employee and employer contributions allocated to your
401(k) Account equals 3% of Plan Salary. Employer contributions in excess of
this amount will be allocated to your Regular Account.

 

 

 

IRS Nondiscrimination Rules

 

If you are a Highly Compensated Employee, a portion of your contributions and/or
employer contributions made on your behalf, if any, may have to be returned to
you in order to comply with special Internal Revenue Service (“IRS”)
nondiscrimination rules (see the “Plan Limitations” section of this Summary for
other limitations). The Human Resources Department will inform you in the event
you are considered a Highly Compensated Employee for any given year.

 

 

 

Rollovers

 

You may make a rollover contribution of an eligible rollover distribution from
any other IRS qualified retirement plan or an individual retirement account
(“IRA”). These rollover funds will be maintained in a separate source in which
you will have a nonforfeitable vested interest. Please note that you may roll
over money to this Plan prior to satisfying the Plan’s eligibility requirements.
However, this rollover will not constitute active membership in the Plan.

 

 

 

Plan Salary

 

Plan Salary is defined as your basic salary rate reflecting changes occurring
during the year.

 

 

 

 

 

In addition, any pre-tax contributions that you make to the Plan as well as
pre-tax contributions to a Section 125 cafeteria plan and, unless the employer
elects otherwise, Qualified Transportation Fringe benefits as defined under
Section 132(f) of the Internal Revenue Code, are included in Plan Salary.

 

 

 

 

 

Your Plan Salary for any year may not exceed a specified dollar amount as
determined by the IRS each year. This limit is $245,000 for 2010, and is subject
to adjustment in accordance with IRS Regulations.

 

3

--------------------------------------------------------------------------------


 

INVESTING YOUR ACCOUNT

 

Investment of Contributions

 

All contributions are invested at your direction in one or more of the
investment funds provided under your Plan in whole percentages. These funds are
described in greater detail in your enrollment kit.

 

 

 

 

 

Please note that different investment instructions can be provided to the Plan
for amounts already accumulated in your account and for future contributions.
Certain restrictions may apply. Changes in investment instructions may be made
by submitting a properly completed form, by using Pentegra by Phone, the
Pentegra Voice Response System or by accessing Pentegra Online at
www.pentegra.com. You may access Pentegra by Phone by calling 1-866-633-4015 and
pressing 1.

 

 

 

 

 

Any changes which are received by Stock Market Closing (usually 4 p.m. Eastern
Time) will be processed at the business day’s closing price with the exception
of any transfers into the International Fund for which there will be a 24-hour
delay. Transaction changes received after Stock Market Closing will be processed
on the next business day. Your Plan allows for a change of investment allocation
on a daily basis.

 

 

 

 

 

Investment changes made by submitting a form are effective on the valuation date
(see the “Valuation of Accounts” section of this Summary) on which your written
notice is processed.

 

 

 

 

 

No amounts invested in the Stable Value Fund may be transferred directly to the
Money Market Fund. Stable Value Fund amounts transferred to and invested in any
of the other funds provided under the Plan for a period of three months may
subsequently be transferred to the Money Market Fund upon the submission of a
separate Change of Investment form.

 

 

 

 

 

If no investment direction is given, all contributions credited to a
participant’s account will be invested in one of the Target Retirement Funds.
The specific Target Retirement Fund selected as your default investment vehicle
will be the series with the year that coincides with or next follows the year in
which you reach age 65.

 

 

 

Valuation of Accounts

 

The Plan uses a unit system for valuing each investment fund. Under this system,
each participant’s share in any investment fund is represented by units. The
unit value is determined as of the close of business each regular business day
(daily valuation). The total dollar value of a participant’s share in any
investment fund as of any valuation date is determined by multiplying the number
of units to the participant’s credit by the unit value of the fund on that date.
The sum of the values of the funds you select represents the total value of your
Plan account.

 

 

 

 

 

NOTE: If for some reason (such as shut-down of financial markets) the underlying
portfolio of any investment fund cannot be valued, the valuation date for such
investment fund will be the next day on which the underlying portfolios can be
valued.

 

 

 

Reporting to Members

 

As soon as practicable after the end of each calendar quarter, the Plan will
send you a quarterly statement. However, you may choose not to receive paper
statements and view your statement solely by logging into your account via the
web. This statement provides information about your account including its market
value in each investment fund. Activity for the quarter is reported by
investment fund and contribution type.

 

4

--------------------------------------------------------------------------------


 

VESTING

 

Vesting

 

Vesting is the process under which you earn a non-forfeitable right to the units
in your account. You are always 100% vested in any contributions you make to the
Plan, including Roth elective deferrals. In other words, you will not give up
any units based on your own contributions when you terminate employment.

 

 

 

 

 

Your employer has also provided that you are immediately 100% vested in any
employer matching contributions credited to your account.

 

5

--------------------------------------------------------------------------------


 

MAKING WITHDRAWALS FROM YOUR ACCOUNT

 

While Employed

 

You may make a total or partial withdrawal of the vested portion of your account
by filing the appropriate form with the Plan. A withdrawal is based on the unit
values on the valuation date on which a properly completed withdrawal form is
received and processed by the Plan. (See the “Valuation of Accounts” section of
this Summary).

 

 

 

 

 

Under current law, an excise tax of 10% is generally imposed on the taxable
portion of withdrawals occurring prior to your reaching age 591/2. There are
certain exceptions to the 10% excise tax. For example, the 10% excise tax will
not apply to withdrawals made on account of separation from service on or after
the date you have reached age 55, death or disability.

 

 

 

 

 

 

A.

From the Regular Account:

 

 

 

 

Not more than one voluntary withdrawal may be made from your Regular Account in
a calendar year unless it is limited to your own contributions, if any, made
prior to January 1, 1987 (“pre 1987 contributions”) without earnings. When you
make a withdrawal, you may continue making contributions to the Plan.

 

 

 

 

 

 

 

 

 

No partial withdrawal of less than $1,000 will be permitted unless it is for
either the full amount of (a) your own “pre-1987 contributions” without
earnings, (b) your own contributions (pre-1987 plus post-1986) and earnings on
them or (c) the total vested balance of your Regular Account.

 

 

 

 

 

 

 

 

B.

From the 401(k) Account:

 

 

 

 

 

 

 

 

 

As required by IRS Regulations, a withdrawal from your 401(k) Account prior to
age 591/2 or termination of employment can only be made on account of hardship.
The existence of an immediate and heavy financial need, and the lack of any
other available financial resources to meet this need, must be demonstrated for
a hardship withdrawal. The following situations will be considered to constitute
an immediate and heavy financial need:

 

 

 

 

 

 

 

 

 

1)

Medical Expenses — Medical expenses (other than amounts paid by insurance)
incurred by the member as well as the member’s spouse or dependents (other than
amounts paid by insurance).

 

 

 

 

 

 

 

 

 

 

2)

Home Purchase — Purchase of a principal residence of the member (mortgage
payments are excluded).

 

 

 

 

 

 

 

 

 

 

3)

Educational Expenses — Tuition, including room and board, for the next 12 months
of post-secondary education of the member as well as the member’s spouse,
children, or dependents.

 

 

 

 

 

 

 

 

 

 

4)

Prevention of Eviction — Prevention of eviction from a member’s principal
residence or foreclosure on the mortgage of a member’s principal residence.

 

 

 

 

 

 

 

 

 

 

5)

Funeral Expenses — Burial or funeral expenses for the member’s deceased parent,
spouse, children, or dependents.

 

 

 

 

 

 

 

 

 

 

6)

Home Damage — Expenses for the repair of damages to the member’s principal
residence that would qualify as a tax deductible casualty loss.

 

 

 

 

 

 

 

 

 

No partial withdrawal of less than $1,000 will be permitted unless it is for the
amount necessary to satisfy your hardship.

 

 

 

 

 

 

 

 

 

Only one in-service withdrawal may be made in any Plan Year.

 

6

--------------------------------------------------------------------------------


 

 

 

 

 

You will be required to receive a distribution of the remaining available vested
balance, if any, of your Regular Account and your Rollover Account, if any,
prior to making a hardship withdrawal from your 401(k) Account. In no event may
the maximum amount of a hardship withdrawal from your 401(k) Account exceed the
value of your 401(k) Account as of December 31, 1988 plus the amount of any
401(k) contributions which you make to the Plan on or after January 1, 1989
reduced by the amount of any hardship withdrawals which you make from your
401(k) Account on or after January 1, 1989. No partial withdrawal of less than
$1,000 will be permitted unless it is for either (a) the amount necessary to
satisfy your hardship or (b) the total vested balance of your 401(k) Account.

 

 

 

 

 

 

 

 

 

If you have designated all or a portion of your elective deferrals to be Roth
elective deferrals, then such deferrals may be withdrawn from your Roth Elective
Deferral Account. The same rules and restrictions that apply to withdrawals from
your 401(k) Account or described above will apply to withdrawals from your Roth
Elective Deferral Account. Earnings associated with designated Roth
contributions will become taxable upon distribution, if such distribution is
made within the 5-tax-year period beginning with the first tax year for which
the participant made a designated Roth contribution to the Plan.

 

 

 

 

 

 

 

 

C.

From the Rollover Account:
Not more than one withdrawal may be made from your Rollover Account in a
calendar year. No partial withdrawal of less than $1,000 will be permitted
unless it is for the total balance of your Rollover Account.

 

 

 

 

 

 

 

NOTE: In general, employer contributions credited on your behalf will not be
available for in-service withdrawal until such employer contributions have been
invested in the Plan for at least 24 months (2 years) or you have been a
participant in the Plan for at least 60 months (5 years) or have reached age
591/2.

 

 

 

 

 

Upon Termination of Employment

 

You may leave your account with the Plan and defer commencement of receipt of
your vested balance until April 1 of the calendar year following the later of
(i) the calendar year in which you reach age 701/2, or (ii) the calendar year in
which you retire (unless you are a 5% owner during the year in which you reach
age 701/2) except to the extent that your vested account balance as of the date
of your termination is less than $500, in which case your interest in the Plan
will be cashed out and payment sent to you.

 

 

 

 

 

Please note that if you leave your account with the Plan and your vested balance
is less than $20,000, your account will be assessed an annual administrative fee
in the amount of $24.00. If your vested account balance is equal to or exceeds
$20,000, no annual administrative fee will be assessed to your account. You may
make withdrawals from your account(s) at any time after you terminate
employment. You may continue to change the investment instructions with respect
to your remaining account balance and make withdrawals as provided above. (See
the “Investment of Contributions” section of this Summary).

 

 

 

 

 

If your total vested account equals or exceeds $500, you may elect, in lieu of a
lump sum payment, to be paid in annual installments with the right to take in a
lump sum the vested balance of your account at any time during such payment
period. If the actuarial determination of your life expectancy is less than the
period you elect, the maximum period over which you can receive annual
installments will be the next lower payment period.

 

7

--------------------------------------------------------------------------------


 

Upon Disability

 

If you are disabled in accordance with the definition of disability under the
Plan, you will be entitled to the same withdrawal rights as if you had
terminated your employment.

 

 

 

 

 

You are disabled under the Plan if you are eligible to receive (i) disability
insurance benefits under Title II of the Federal Social Security Act or
(ii) disability benefits under any other IRS qualified employee benefits plan or
long-term disability plan of your employer.

 

 

 

Upon Death

 

If you are entitled to a benefit under the plan at the time of your death, your
entire account will be payable to your beneficiary. If you are married at the
time of your death, your spouse will be the beneficiary of your death benefit
(unless your spouse consents in writing to the designation of a different
beneficiary).

 

 

 

 

 

Your beneficiary can elect from among the benefit payment forms available under
the Plan, which include a lump sum distribution, installment payments and life
expectancy distributions. Payments to your beneficiary must satisfy the minimum
distribution requirements of the Internal Revenue Code in terms of the
commencement date and amounts.

 

 

 

 

 

Notwithstanding the above, if your account balance is less than $500, the
payment will be made to your beneficiary in the form of a lump sum distribution.

 

8

--------------------------------------------------------------------------------


 

BORROWING FROM YOUR ACCOUNT

 

Loans

 

You may borrow from your Regular Account, 401(k) Account, Roth Elective Deferral
Account and Rollover Account. You may borrow any amount between $1,000 and
$50,000 (reduced by your highest outstanding loan balance(s) from the Plan
during the preceding 12 months). In no event may you borrow more than 50% of the
vested balance of your account.

 

 

 

 

 

You may borrow only once in each calendar year from your Regular Account,
401(k) Account or Roth Elective Deferral Account and once each calendar year
from your Rollover Account. Each loan must be for at least $1,000. Your 401(k)
Account will first be used for the loan unless you specifically request
otherwise. In any event, whichever account you borrow from first, such account
must be exhausted before you may borrow any amount from the other account. A
loan from your Rollover Account, if you have one, will be considered a separate
loan. The amount of your loan will first be deducted from the taxable portion of
your account and then from the after-tax portion, if any.

 

 

 

 

 

The amount of your loan will be deducted on the valuation date (see the
“Valuation of Accounts” section of this Summary) on which the Plan office
receives and processes your properly executed Loan Application, Promissory Note
and Disclosure Statement and Truth-in-Lending Statement. On request, the Plan
Administrator will provide you with the application form. The loan will not
affect your right to continue making contributions or to receive employer
contributions.

 

 

 

 

 

Your loan will be deducted proportionately from the funds in which the account
(from which you are taking the loan) is invested. Your loan repayments will be
credited in accordance with your investment instructions in effect at the time
of each repayment.

 

 

 

 

 

The rate of interest for the term of the loan will be established as of the loan
date, and shall be a reasonable rate of interest generally comparable to the
rates of interest then in effect at a major banking institution (e.g., the
Barron’s Prime Rate [base rate] plus 1%).

 

 

 

 

 

Repayments are made through payroll deductions and will be transmitted along
with the employer’s contribution reports. The repayment period is between one
and 15 years for loans used exclusively for the purchase of a primary residence
or between one and five years for all other loans, at your option. After three
monthly payments have been made, you may repay the outstanding balance of the
loan (subject to the terms of your loan document).

 

 

 

 

 

As you repay the loan, the principal portion, together with the interest, will
be credited to your account. In this way, you will be paying interest to
yourself. A $50.00 origination fee and a $40.00 annual administrative fee will
be subtracted from your account. The origination fee, plus the first year’s
administrative fee, will be deducted proportionately from your account at the
time of origination. Subsequent annual administrative fees will be deducted from
your account.

 

 

 

 

 

In the event that you leave employment or die before repaying the loan, the
outstanding balance will be due and, if not paid by the end of the calendar
quarter following the calendar quarter in which you terminate employment or die,
will be deemed a distribution and subject to the applicable tax treatment.
However, you may elect upon termination of employment to continue to repay the
loan on a monthly basis directly to the Plan office.

 

9

--------------------------------------------------------------------------------


 

PLAN LIMITATIONS

 

Plan Limitations

 

Internal Revenue Service requirements impose certain limitations on the amount
of contributions that may be made to this and other qualified plans. In general,
the annual “contributions” made to a defined contribution plan such as this
Plan, in respect of any Member, may not exceed the lesser of (a) 100% of the
Member’s total compensation or (b) a specific dollar amount, as determined by
the IRS each year. The dollar limit is $49,000 for 2010 and is subject to
adjustment in accordance with IRS Regulations.

 

 

 

 

 

For this purpose, “contributions” include employer contributions and Member
contributions. The combined annual Member contributions allocated to a Member’s
401(k) Account and, if applicable, Roth Elective Deferral Account may not exceed
a specific dollar amount, as determined by the IRS each year. This limit is
$16,500 in 2010, and is subject to adjustment in accordance with IRS
Regulations. If your employer has another tax-qualified plan in effect, these
limits are subject to additional restrictions.

 

 

 

 

 

Each Member and beneficiary assumes the risk in connection with any decrease in
the market value of his account. The benefit to which you may be entitled when
you take a distribution of your account cannot be determined in advance.

 

 

 

 

 

As a defined contribution plan, the Plan is not covered by the plan termination
insurance provisions of Title IV of the Employee Retirement Income Security Act
of 1974 (“ERISA”). Therefore, your benefits are not insured by the Pension
Benefit Guaranty Corporation in the event of a plan termination.

 

 

 

 

 

The Trustee is empowered to charge against and pay out of the Trust Fund, to the
extent not paid by the employers, all proper costs of operation and
administration of the Plan, including the expenses and compensation of the
Trustee, expenses of the Board and compensation for its agents.

 

 

 

 

 

Except as may otherwise be required by applicable law or pursuant to the terms
of a Qualified Domestic Relations Order, amounts payable by the Plan generally
may not be assigned, and if any person entitled to a payment attempts to assign
it, his interest in the amount payable may be terminated and held for the
benefit of that person or his dependents.

 

 

 

 

 

Membership in the Plan does not give you the right to continued employment with
your employer or affect your employer’s right to terminate your employment.

 

 

 

 

 

Your employer’s continued participation is subject to IRS approval and any
requirements the IRS may impose.

 

 

 

 

 

An employer may terminate its participation in the Plan at any time. In
addition, the Board retains the right to terminate the Plan or an employer’s
participation in the Plan in certain circumstances. If the Plan is terminated or
if your employer’s participation in the Plan is terminated, there will be no
further contributions to the Plan for your account.

 

10

--------------------------------------------------------------------------------


 

LEAVE OF ABSENCE

 

Leave of Absence

 

There are four types of approved leaves of absence which may be granted on a
uniform basis by your employer while you are a Plan Member.

 

 

 

 

 

 

Type 1

Non-military leave granted to a Plan Member for up to one year. During this
leave, any supplemental contributions or allocations of forfeitures will
continue to be made and Vesting Service will continue to accrue.

 

 

 

 

 

 

Type 2

Non-military leave granted to a Plan Member for up to one year during which all
contributions are discontinued. However, during this leave, Vesting Service
continues to accrue.

 

 

 

 

 

 

Type 3

Military leave to a Plan Member during which all contributions are discontinued.
However, during this leave, Vesting Service continues to accrue. In addition,
the Member must return to the service of his employer.

 

 

 

 

 

 

Type 4

Military leave granted to a Plan Member who is subject to qualified military
service pursuant to an involuntary military call-up in the Reserves of the U.S.
Armed Services. During this leave, contributions or allocations of forfeitures
will continue to be made. In addition, Vesting Service will continue to accrue
and any loan repayments may be suspended. To qualify for benefits under Type 4,
a Member must return to the service of his employer within 90 days of his
discharge from military service.

 

The following Table will assist you in understanding the Plan’s Leave of Absence
provisions as described above.

 

Type of Leave

 

Duration

 

Contributions

 

Loans

 

Vesting Service

Non-Military
Leave: 1

 

Up to one year

 

Will continue to be made (supplemental only)

 

No effect

 

Will continue to accrue

 

 

 

 

 

 

 

 

 

Non-Military
Leave: 2

 

Up to one year

 

Will be discontinued

 

No effect

 

Will continue to accrue

 

 

 

 

 

 

 

 

 

Military Leave: 3

 

Can vary; must return to Employer

 

Will be discontinued

 

No effect

 

Will continue to accrue

 

 

 

 

 

 

 

 

 

Military Leave: 4

 

Can vary; must return to Employer within 90 days of discharge

 

Will continue to be made

 

Repayments may be suspended

 

Will continue to accrue

 

11

--------------------------------------------------------------------------------


 

OTHER INFORMATION

 

Top Heavy Information

 

A “top heavy” plan is a plan under which more than 60% of the accrued benefits
(account values) are for key employees. Key employees generally include officers
and shareholders earning more than $160,000 per year (indexed for cost-of-living
adjustments), 5% owners of the Employer, and 1% owners of the Employer earning
more than $160,000 per year. If your employer’s plan is top heavy for a
particular Plan Year, you may be entitled to a minimum employer contribution
equal to the lesser of 3% of your Plan Salary or the greatest percentage
contributed by the employer for any key employee. This minimum contribution
would be offset by the regular contribution made by your employer (See the “Plan
Contributions” section of this Summary).

 

 

 

 

 

In order to receive the minimum contribution for any Plan Year, you must be
employed on the last day of the Plan Year (December 31). If your employer also
provides a defined benefit or another defined contribution plan, your minimum
benefit may be provided under such plan.

 

 

 

Disputed Claims Procedure

 

If you disagree with respect to any benefit to which you feel you are entitled,
you should make a written claim to the President of the Plan. If your claim is
denied, you will receive written notice explaining the reason for the denial
within 90 days after the claim is filed.

 

 

 

 

 

The President’s decision will be final unless you appeal such decision in
writing to the Board of Directors of the Plan, within 60 days after receiving
the notice of denial. The written appeal should contain all information you wish
to be considered. The Board will review the claim within 60 days after the
appeal is made. Its decision will be in writing and will include the reason for
such decision. The Board’s decision will be final.

 

 

 

Qualified Domestic Relations Orders (QDRO’s)

 

A QDRO is a judgment, decree or order which has been determined by the Plan, in
accordance with the procedures established under the provisions of the Plan, to
constitute a QDRO under the Internal Revenue Code.

 

 

 

 

 

To obtain copies of the Plan’s Model QDRO and QDRO Procedures, free of charge,
please contact the Plan Administrator. (Please refer to the “Plan Information”
section of this Summary to obtain the Plan Administrator’s address and telephone
number).

 

 

 

Plan Expenses

 

Your Employer may directly pay some of the expenses associated with
administering the Plan. However, to the extent not paid by your Employer, the
following expenses may be assessed to the Trust: compensation for and expenses
incurred by the Trustee in performance of its duties under the Trust, expenses
incurred by the Board of Directors in the performance of its duties under the
Plan (including reasonable compensation for agents and the costs of services
rendered in respect of the Plan), and all other proper charges and disbursements
of the Trustee or the Board.

 

12

--------------------------------------------------------------------------------


 

MEMBERS RIGHTS

 

Statement of ERISA Rights

 

As a participant of the Plan, you are entitled to certain rights and protection
under ERISA which provides that all members shall be entitled to:

 

 

 

 

 

 

 

 

·

Examine, without charge, at the Plan Administrator’s office or at other
specified locations, all plan documents, and copies of all documents filed by
the Plan Administrator with the U. S. Department of Labor such as detailed
annual reports and plan descriptions.

 

 

 

 

 

 

 

 

·

Obtain copies of all plan documents and other plan information upon written
request to the Plan Administrator. The Administrator may make a reasonable
charge for the copies.

 

 

 

 

 

 

 

 

·

Receive a summary of the Plan’s annual financial report. The Plan Administrator
is required by law to furnish each Member with a copy of such summary.

 

 

 

 

 

 

 

 

·

You may obtain a statement telling you whether you have a right to receive a
pension at Normal Retirement Age and if so, what your benefit would be at Normal
Retirement Age under the Plan if you stop working now. If you do not have a
vested benefit, the statement will tell you how many more years you have to work
until you have a vested benefit. This statement will be provided to you in each
quarter of the calendar year and will be free of charge.

 

 

 

 

 

 

 

In addition to creating rights for Plan Members, ERISA imposes duties upon the
people who are responsible for the operation of the Plan. The people who operate
your Plan, called “fiduciaries”, have a duty to do so prudently and in the
interest of you and other plan participants and beneficiaries. No one may fire
you or otherwise discriminate against you in any way to prevent you from
obtaining a benefit or exercising your rights under ERISA. If your claim for a
benefit is denied in whole or in part, you will receive a written explanation of
the reason for the denial. As already explained, you also have the right to have
your claim reconsidered.

 

 

 

 

 

 

 

Under ERISA, there are steps you can take to enforce the above rights. For
instance, if you request materials from the Plan Administrator and do not
receive them within 30 days, you may file suit in a federal court. In such a
case, the court may require the Plan Administrator to provide the materials and
pay you up to $110 a day until you receive them, unless such materials were not
sent for reasons beyond the Administrator’s control. If you have a claim for
benefits which is denied or ignored, in whole or in part, you may file suit in a
state or federal court.

 

 

 

 

 

In addition, if you disagree with the Plan Administrator’s decision (or lack
thereof) concerning the qualified status of a domestic relations order
subsequent to the 18 month period described in Section 414(p) of the Code, after
you complied with the remedies prescribed by the Plan’s QDRO procedures and the
Disputed Claims Procedures outlined in the Summary Plan Description, you may
file suit in federal court.

 

 

 

 

 

 

 

If it should happen that Plan fiduciaries misuse the Plan’s money, or if you are
discriminated against for asserting your rights, you may seek assistance from
the U.S. Department of Labor or, after you have complied with the Disputed
Claims Procedure outlined in this Summary Plan Description, you may file suit in
a federal court. The court will decide who should pay court costs and legal
fees. If you are successful, the court may order the person you have sued to pay
these costs and fees. If you lose, the court may order you to pay such costs and
fees (for example, if it finds your claim is frivolous).

 

 

 

 

 

 

 

If you have any questions about your Plan, you should contact the Plan
Administrator. If you have any questions about this statement or your rights
under ERISA, you should contact the nearest office of the Employee Benefits
Security Administration, U.S. Department of Labor, listed in your telephone
directory or the Division of Technical Assistance and Inquiries, Employee
Benefits Security Administration, U.S. Department of Labor, 200 Constitution
Avenue, N.W., Washington D.C. 20210.

 

 

 

 

 

 

 

This Statement of ERISA Rights is required by federal law and regulation.

 

13

--------------------------------------------------------------------------------


 

PLAN INFORMATION

 

Employer:

 

Federal Home Loan Bank of New York

 

 

101 Park Avenue

 

 

New York, NY 10178-0599

 

 

 

 

 

Telephone Number — (212) 441-6870

 

 

 

Plan Sponsor:

 

The Plan is sponsored by the —

 

 

 

 

 

Pentegra Defined Contribution Plan for Financial Institutions

 

 

108 Corporate Park Drive

 

 

White Plains, NY 10604

 

 

 

 

 

Telephone Number — (914) 694-1300

 

 

Pentegra by Phone — (866) 633-4015

 

 

Pentegra Online — www.pentegra.com

 

 

 

 

 

Plan Identification Number — 13-6321489

 

 

Plan Number — 002

 

 

 

 

 

Plan Year End — December 31

 

 

 

Plan Administrator:

 

The Plan Administrator is the President of the Plan whose place of business is
the office of the Pentegra Defined Contribution Plan for Financial Institutions.
The President is also the person designated as agent for service of legal
process. Service of legal process may also be made upon the Plan Trustee.

 

 

 

Board of Directors:

 

The composition of the Board changes from year to year, but you may refer to the
most recent Annual Report (which is sent to your employer) for a current listing
of the Board Members and their places of business.

 

 

 

Trustee:

 

Reliance Trust Company

 

 

1100 Abernathy Road

 

 

Northpark Building 500, Suite 400

 

 

Atlanta, GA 30328

 

 

 

 

 

Telephone Number — (404) 266-0663

 

 

 

Participating Employers:

 

Upon receipt of a written request for information regarding whether a particular
employer is a member of this multiple employer arrangement, we will provide you
with a statement as to whether such employer is a Member and, if so, the
employer’s address.

 

14

--------------------------------------------------------------------------------


 

[g320171kc03i001.jpg]

Pentegra Retirement Services
108 Corporate Park Drive
White Plains, NY 10604
(800) 872-3473
www.pentegra.com

 

--------------------------------------------------------------------------------


 

PENTEGRA DEFINED CONTRIBUTION PLAN
FOR FINANCIAL INSTITUTIONS

 

16th Revision, Amended and Restated, Effective January 1, 2008

 

108 Corporate Park Drive

White Plains, N.Y. 10604

 

--------------------------------------------------------------------------------


 

A tax-exempt, trusteed savings plan
established July 1, 1970
in order that eligible employees
of financial institutions and other organizations serving them
may save and invest on a regular, long term basis.

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

PURPOSE

 

i

 

 

 

ARTICLE I

DEFINITIONS

1

 

 

 

ARTICLE II

PARTICIPATION AND MEMBERSHIP

8

 

 

 

Section 1.

Employer Participation

8

 

 

 

Section 2.

Employee Membership

8

 

 

 

ARTICLE III

CONTRIBUTIONS

12

 

 

 

Section 1.

Contributions by Members

12

 

 

 

Section 2.

Regular Contributions by Employer

12

 

 

 

Section 3.

Supplemental Contributions by Employer

14

 

 

 

Section 4.

401(k) Features

14

 

 

 

Section 5.

Remittance of Contributions

22

 

 

 

Section 6.

Transfer of Funds and Rollover Contributions

22

 

 

 

Section 7.

Limitations on Member Contributions and Matching Employer Contributions

26

 

 

 

Section 8.

Profit Sharing Feature

30

 

 

 

Section 9.

Catch-up Contributions

33

 

 

 

Section 10.

Automatic Enrollment

33

 

 

 

ARTICLE IV

INVESTMENT OF CONTRIBUTIONS

37

 

 

 

Section 1.

General

37

 

 

 

Section 2.

Qualified Default Investment Alternative

38

 

 

 

ARTICLE V

MEMBERS’ ACCOUNTS, UNITS AND VALUATION

40

 

 

 

ARTICLE VI

VESTING OF UNITS

41

 

 

 

Section 1.

Vesting

41

 

 

 

Section 2.

Forfeitures

44

 

 

 

ARTICLE VII

WITHDRAWAL PAYMENTS

46

 

 

 

Section 1.

General

46

 

 

 

Section 2.

Account Withdrawal While Employed

46

 

 

 

Section 3.

Account Withdrawal Upon Termination of Employment or Employer Participation

47

 

 

 

Section 4.

Account Withdrawal Upon Member’s Disability

52

 

 

 

Section 5.

Member’s Death

53

 

 

 

Section 6.

Minimum Distribution Requirements

54

 

 

 

ARTICLE VIII

LOAN PROGRAM

60

 

i

--------------------------------------------------------------------------------


 

Section 1.

General

60

 

 

 

Section 2.

Loan Application

60

 

 

 

Section 3.

Permitted Loan Amount

61

 

 

 

Section 4.

Source of Funds for Loan

61

 

 

 

Section 5.

Conditions of Loan

61

 

 

 

Section 6.

Crediting of Repayment

62

 

 

 

Section 7.

Cessation of Payments on Loan

62

 

 

 

Section 8.

Loans to Former Members and Beneficiaries

63

 

 

 

ARTICLE IX

ADMINISTRATION OF PLAN

64

 

 

 

Section 1.

Board of Directors

64

 

 

 

Section 2.

Trust Agreement

65

 

 

 

ARTICLE X

MISCELLANEOUS PROVISIONS

67

 

 

 

Section 1.

General Limitations

67

 

 

 

Section 2.

Top Heavy Provisions

68

 

 

 

Section 3.

Information and Communications

72

 

 

 

Section 4.

Small Account Balances

72

 

 

 

Section 5.

Amounts Payable to Incompetents, Minors or Estates

72

 

 

 

Section 6.

Non-alienation of Amounts Payable

72

 

 

 

Section 7.

Unclaimed Amounts Payable

73

 

 

 

Section 8.

Leaves of Absence

73

 

 

 

Section 9.

Return of Contributions to Employer

74

 

 

 

Section 10.

Controlling Law

74

 

 

 

ARTICLE XI

TERMINATION OF EMPLOYER PARTICIPATION

75

 

 

 

Section 1.

Termination by Employer

75

 

 

 

Section 2.

Termination by Board

75

 

 

 

Section 3.

Termination Distribution

75

 

 

 

ARTICLE XII

AMENDMENT OR TERMINATION OF THE PLAN AND TRUST

76

 

 

 

TRUSTS ESTABLISHED UNDER THE PLAN

77

 

ii

--------------------------------------------------------------------------------


 

PURPOSE

 

The purpose of the Pentegra Defined Contribution Plan for Financial Institutions
(the “Plan” or “Pentegra DC Plan”) is to provide Members of participating
Employers with a convenient way to save on a regular and long term basis and, in
addition to, or in lieu of such benefit, a benefit under a Profit Sharing
Feature, all as elected by the Employer, and as set forth herein and in the
Trust Agreement adopted as a part of this Plan. This Plan, as hereby amended and
restated, and the Trust established hereunder, are intended to qualify as a plan
and trust which meet the requirements of Sections 401(a), 401(k), and 501(a),
respectively, of the Internal Revenue Code of 1986, as now in effect or
hereafter amended, or any other applicable provisions of law including, without
limitation, the Employee Retirement Income Security Act of 1974, as amended. The
Plan is applicable to Members who earn one Hour of Employment on or after the
Plan’s Effective Date unless specifically provided otherwise herein or otherwise
required by applicable law. If a Member has not earned onr Hour of Employment on
or after the Plan’s Effective Date, the Member’s benefits shall be based on the
Plan’s predecessor plan document. The Effective Date of this Plan, as herein
amended and restated, is generally as of January 1, 2008, unless otherwise
provided herein or under applicable law.

 

i

--------------------------------------------------------------------------------


 

ARTICLE I DEFINITIONS

 

The following words and phrases as used in this Plan shall have the following
meanings:

 

1.                                      “Account” means the Plan account
established and maintained in respect of each Member pursuant to Article V,
including the Member’s 401(k) Account, Roth 401(k) Account, Regular Account,
Rollover Account (including Profit Sharing Rollover Amounts), Safe Harbor CODA
Account, and Profit Sharing Account.

 

2.                                      “Actual Deferral Percentage Test Safe
Harbor” means the method described in Section 4(J) of Article III for satisfying
the actual deferral percentage test of Section 401(k) (3) of the Code.

 

3.                                      “Actual Deferral Percentage Test Safe
Harbor Contributions” means Employer matching contributions and non-elective
contributions described in Section 4(J) of Article III.

 

4.                                      “Basic Amounts” means, with respect to a
Member, the contributions made on behalf of the Member by the Employer pursuant
to Article III, Section 2(B) and earnings thereon.

 

5.                                      “Beneficiary” means the person or
persons designated to receive any amount payable under the Plan upon the death
of a Member. Such designation may be made or changed only by the Member on a
form provided by, and filed with, the Board prior to his death. If the Member is
not survived by a Spouse and if no Beneficiary is designated, or if the
designated Beneficiary predeceases the Member, then any such amount payable
shall be paid to such Member’s estate upon his death.

 

6.                                      “Board” means the Board of Directors
provided for in Article IX, Section 1.

 

7.                                      “Break in Service” means a Plan Year
during which an individual has not completed more than 500 Hours of Employment,
as determined by the Board in accordance with the IRS Regulations. Solely for
purposes of determining whether a Break in Service has occurred, an individual
shall be credited with the Hours of Employment which such individual would have
completed but for a maternity or paternity absence, as determined by the Board
in accordance with this Article I, Paragraph (7), the Code and the applicable
regulations issued by the DOL and the IRS; provided, however, that the total
Hours of Employment so credited shall not exceed 501 and the individual timely
provides the Board with such information as it may require. Hours of Employment
credited for a maternity or paternity absence shall be credited entirely (i) in
the Plan Year in which the absence began if such hours of Employment are
necessary to prevent a Break in Service in such year, or (ii) in the following
Plan Year. For purposes of this Article I, Paragraph (7), maternity or paternity
absence shall mean an absence from work by reason of the individual’s pregnancy,
the birth of the individual’s child or the placement of a child with the
individual in connection with the adoption of the child by such individual, or
for purposes of caring for a child for the period immediately following such
birth or placement.

 

8.                                      “Code” means the Internal Revenue Code
of 1986, as now in effect or as hereafter amended. All citations to sections of
the Code are to such sections as they may from time to time be amended or
renumbered.

 

1

--------------------------------------------------------------------------------


 

9.                                      “Commencement Date” means the date on
which an Employer begins to participate in the Plan.

 

10.                               “Contribution Determination Period” means the
Plan Year, fiscal year, or calendar or fiscal quarter, as elected by an
Employer, upon which eligibility for and the maximum permissible amount of any
contribution to the Profit Sharing Feature, as defined in Article III,
Section 8, is determined. Notwithstanding the foregoing, for purposes of
Article VI, Section 2(B), Contribution Determination Period means the Plan Year.

 

11.                               “Disability” means a Member’s disability as
defined in Article VII, Section 4.

 

12.                               “DOL” means the United States Department of
Labor.

 

13.                               “Employee” means any person in the Employment
of, and who receives a salary from, an Employer, and any leased employee within
the meaning of Section 414(n)(2) of the Code, unless the Employer elects to
exclude leased employees from participation of the Plan under Article II,
Section 2(H). Notwithstanding the foregoing, if such leased employees constitute
less than twenty percent (20%) of the Employer’s Non-highly compensated
workforce within the meaning of Section 414(n)(5)(C)(ii) of the Code, such
leased employees are not Employees if they are covered by a plan meeting the
requirements of Section 414(n)(5)(B) of the Code. A director of the Employer is
not eligible to participate in the Plan unless he is also an Employee.

 

14.                               “Employer” means any entity which has adopted
the Plan in accordance with Article II, Section 1.

 

15.                               “Employment” means all periods of service with
an Employer commencing with the Employee’s first day of employment or
reemployment and ending on the date a break in service begins. The first day of
employment or reemployment is the first day the Employee performs an hour of
service. An Employee will also receive credit for any period of severance of
less than 12 consecutive months. Fractional periods of a year will be expressed
in terms of days.

 

Hour of service shall mean each hour for which an Employee is paid or entitled
to payment for the performance of duties for an Employer.

 

For purposes of this Section 15, break in service is a period of severance of at
least 12 consecutive months.

 

Period of severance is a continuous period of time during which the Employee is
not employed by an Employer. Such period begins on the date the Employee
retires, quits or is discharged or, if earlier, the 12 month anniversary of the
date on which the Employee was otherwise first absent from service.

 

If an Employer is a member of an affiliated service group (under
Section 414(m) of the Code), a controlled group of corporations (under
Section 414(b) of the Code), a group of trades or businesses (under
Section 414(c) of the Code), or any other entity required to be aggregated with
the Employer pursuant to section 414(o) of the Code, service will be credited
for any employment for any period of time for any other member of such group.
Service will also be credited for any individual required under section
414(n) or section

 

2

--------------------------------------------------------------------------------


 

414(o) to be considered an employee of any Employer aggregated under section
414(b), (c), or (m).

 

In the case of an Employee who is absent from work for maternity or paternity
reasons, the 12-consecutive month period beginning on the first anniversary of
the first date of such absence shall not constitute a break in service. For
purposes of this paragraph, an absence from work for maternity or paternity
reasons means an absence (1) by reason of the pregnancy of the Employee, (2) by
reason of the birth of a child of the Employee, (3) by reason of the placement
of a child with the Employee in connection with the adoption of such child by
such Employee, or (4) for purposes of caring for such child for a period
beginning immediately following such birth or placement.

 

Solely for purposes of determining vesting, “Employment” shall include service
performed by an individual for an Employer or members of an affiliated service
group (under Code Section 414(m)), a controlled group of corporations (under
Code Section 414(b)), or a group of trades or businesses under common control
(under Code Section 414(c)), of which the Employer is a member, during the
period such individual is not a member of a class of Employees otherwise
eligible to participate in the Plan.

 

16.                               “Enrollment Date” means the date on which an
Employee becomes a Member as provided under Article II, Section 2.

 

17.                               “ERISA” means the Employee Retirement Income
Security Act of 1974, as now in effect or as hereafter amended.

 

18.                               “401(k) Account” means the Plan account
established and maintained in respect of a Member pursuant to Article III,
Section 4 and Article V, and shall include all amounts (and earnings thereon)
credited thereto on behalf of the Member pursuant to the provisions of
Article III. Unless specified otherwise, the term “401(k) Account” shall also
include a Member’s Roth 401(k) Account.

 

19.                               “401(k) Elective Deferral” means a Member’s
pre-tax elective Salary deferrals pursuant to Article III, Section 4 and a
Member’s Roth Elective Deferrals pursuant to Article III, Section 4(D).

 

20.                               “Highly Compensated Employee” or “Highly
Compensated Member” means an Employee or a Member (i) who is a 5 percent owner
at any time during the look-back year or determination year, or (ii) (a) who is
employed during the determination year and who during the look-back year
received compensation from the Employer in excess of $105,000 (in 2008) (as
adjusted pursuant to the Code and Regulations for changes in the cost of
living), and (b) if elected by the Employer was in the top-paid group of
Employees for such look-back year.

 

For this purpose, the determination year shall be the Plan Year. The look-back
year shall be the 12-month period immediately preceding the determination year.

 

The top-paid group shall consist of the top 20 percent of the Employees when
ranked on the basis of compensation paid by the Employer.

 

3

--------------------------------------------------------------------------------


 

The determination of who is a Highly Compensated Employee will be made in
accordance with Section 414(q) of the Code and the IRS Regulations thereunder.

 

21.                               “Hour of Employment” means

 

(A)          Each hour for which an Employee is paid, or entitled to payment,
for the performance of duties for an Employer. These hours will be credited to
the Employee for the computation period in which the duties are performed; and

 

(B)          Each hour for which an Employee is paid, or entitled to payment, by
an Employer on account of a period of time during which no duties are performed
(irrespective of whether the employment relationship has terminated) due to
vacation, holiday, illness, incapacity (including disability), layoff, jury
duty, military duty or leave of absence. No more than 501 Hours of Employment
will be credited under this Subsection (B) for any single continuous period
(whether or not such period occurs in a single computation period). Hours under
this Subsection (B) will be calculated and credited pursuant to
Section 2530.200b-2 of the DOL Regulations which is incorporated herein by this
reference; and

 

(C)          Each hour for which back pay, irrespective of mitigation of
damages, is either awarded or agreed to by an Employer. The same Hours of
Employment will not be credited both under Subsection (A) or (B), as the case
may be, and under this Subsection (C). These hours will be credited to the
Employee for the computation period or periods to which the award or agreement
pertains rather than the computation period in which the award, agreement or
payment is made.

 

Hours of Employment will be credited for employment with other members of an
affiliated service group (under Code Section 414(m)), a controlled group of
corporations (under Code Section 414(b)), or a group of trades or businesses
under common control (under Code Section 414(c)), of which the Employer is a
member, and any other entity required to be aggregated with such Employer
pursuant to Code Section 414(o).

 

Hours of Employment will also be credited for any individual considered an
Employee for purposes of the Plan under Code Section 414(n) or Section 414(o).

 

Solely for purposes of determining eligibility to participate, “Hour of
Employment” shall include service performed by an individual for an Employer or
members of an affiliated service group (under Code Section 414(m)), a controlled
group of corporations (under Code Section 414(b)), or a group of trades or
businesses under common control (under Code Section 414(c)), of which the
Employer is a member, during the period such individual is not a member of a
class of Employees otherwise eligible to participate in the Plan.

 

22.                               “IRS” means the United States Internal Revenue
Service.

 

23.                               “Leave of Absence” means an absence authorized
by an Employee’s Employer on a uniform basis, in accordance with Article X,
Section 8.

 

4

--------------------------------------------------------------------------------


 

24.                               “Matching Amounts” means, with respect to a
Member, the contributions made on behalf of the Member by the Employer pursuant
to Article III, Section 2(A) and earnings thereon.

 

25.                               “Member” means an Employee enrolled in the
membership of the Plan under Article II, Section 2. Notwithstanding the
foregoing, Member shall include a former Member, except for purposes of
Article III (other than Section 6 thereof) of the Plan.

 

26.                               “Month” means any calendar month.

 

27.                               “Non-highly Compensated Employee” means an
Employee who is not a Highly Compensated Employee.

 

28.                               “Normal Retirement Age” means the Member’s
sixty-fifth (65th) birthday.

 

29.                               “Plan” or “Pentegra DC Plan” means the
Pentegra Defined Contribution Plan for Financial Institutions established herein
and as from time to time amended.

 

30.                               “Plan Year” means a 12 month period ending
December 31.

 

31.                               “Profit Sharing Account” means the Plan
account established in respect of each Member pursuant to Article III,
Section 8(B)(2) and Article V which shall be maintained separate from any other
Account established in respect of such Member under the Plan. Except as
otherwise indicated under the Plan, a Member’s Profit Sharing Account shall not
include his Profit Sharing Rollover Amounts.

 

32.                               “Profit Sharing Rollover Amounts” means, with
respect to an Employee or Member whose Employer participates in the Plan solely
under Article III, Section 8 (Profit Sharing Feature), any amounts (and earnings
thereon) transferred or contributed on behalf of such Employee or Member
pursuant to Article III, Section 6(C).

 

33.                               “Qualified Default Investment Alternative” or
“QDIA” means an investment alternative under Article IV, Section 2 that
satisfies the requirements of Section 404(c)(5) of ERISA and U.S. Department of
Labor Regulations Section 2550.404c-5(e), and any guidance issued thereunder,
and which has been approved by the Board.

 

34.                               “Regular Account” means the Plan account
established and maintained in respect of a Member pursuant to Article III,
Section 2(C) and Article V, and shall include all amounts (and earnings thereon)
credited thereto on behalf of the Member pursuant to the provisions of
Article III.

 

35.                               “Regulations” means the applicable regulations
issued under the Code, ERISA or other applicable law, by the IRS, the DOL or any
other governmental authority and any proposed or temporary regulations or
rules promulgated by such authorities pending the issuance of such regulations.

 

36.                               “Rollover Account” means the Plan account
established in respect of each Member pursuant to Article III, Section 6(C) and
Article V which shall be maintained separate from any other Account established
in respect of such Member under the Plan. For purposes of Article III,
Section 4(H), Article VII, Sections 1 and 2, and Article VIII, a

 

5

--------------------------------------------------------------------------------


 

Member’s Rollover Account shall not include his Profit Sharing Rollover Amounts
unless otherwise indicated therein.

 

37.                               “Roth Elective Deferral” means an elective
deferral that is: (a) designated irrevocably by the Member at the time of the
cash or deferred election as a Roth contribution that is being made in lieu of
all or a portion of the pre-tax elective deferrals the Member is otherwise
eligible to make under the Plan; and (b) treated by the Employer as includible
in the Member’s income at the time the Member would have received that amount in
cash if the Member had not made a cash or deferred election.

 

38.                               “Roth 401(k) Account” means the Plan account
established and maintained in respect of a Member pursuant to Article III,
Section 4(D) and Article V, and shall include all amounts (and earnings thereon)
credited thereto on behalf of the Member pursuant to the provisions of
Article III, Section 4(D) and including Roth Elective Deferrals made pursuant to
an Employer’s automatic enrollment program under Article III, Section 10, where
such automatic 401(k) Elective Deferrals are Roth Elective Deferrals.

 

39.                               “Safe Harbor CODA Account” means the Plan
account established in respect of each Member pursuant to Article III,
Section 4(J) and Article V which shall be maintained separate from any other
Account established in respect of such Member under the Plan.

 

40.                               “Salary” means regular basic monthly (or other
periodic) salary or wages, exclusive of special payments such as overtime,
bonuses, fees, deferred compensation (other than amounts deferred pursuant to a
Member’s election under Article III, Section 4), severance payments, and
contributions by the Employer under this or any other plan (other than before
tax contributions made on behalf of a Member under a Code Section 125 cafeteria
plan or contributions made under Code Section 132(f), unless the Employer
specifically elects to exclude such contributions). Commissions shall be
included at the Employer’s option within such limits, if any, as may be set by
the Employer and applied uniformly to all its commission Employees. In addition,
Salary may also include, at the Employer’s option, special payments such as
(i) overtime or (ii) overtime plus bonuses. If an Employer elects to generally
include bonuses in the definition of Salary, the Employer may nevertheless elect
to exclude a particular type of bonus (e.g, long term incentive compensation
payments), provided such exclusion is applied uniformly to all its Employees.

 

If an Employer elects to include the special payments enumerated in (i) or
(ii) above in the definition of Salary or, if the Employer elects to include
commissions in the definition of Salary, such Salary shall be determined based
on the amounts received by the Member during the relevant determination period.
Otherwise, unless an Employer specifically requests to include Salary changes
received by a Member during the relevant determination period and is granted
permission by the Board, a Member’s monthly Salary rate is one twelfth of his
annual Salary rate as of each January 1. If commissions are included in Salary,
unless an Employer specifically requests to include commissions received by a
Member during the relevant determination period and is granted permission by the
Board, they shall be calculated on a uniform basis based on the commissions
received by the Member during the 12 month period prior to the determination
period. As an alternative to the foregoing definition, at the Employer’s option,
Salary may be defined to include total taxable compensation reported on the
Member’s IRS Form W-2,

 

6

--------------------------------------------------------------------------------


 

plus deferrals, if any, pursuant to Section 401(k) of the Code, Section 125 of
the Code, and Section 132(f) of the Code (unless the Employer specifically
elects to exclude such Section 125 and Section 132(f) deferrals), but excluding
the payment of compensation deferred from previous years. In no event, may a
Member’s Salary for any Plan Year exceed for purposes of the Plan $200,000 or,
effective January 1, 1994, $150,000 (adjusted for cost of living to the extent
permitted by the Code and the IRS Regulations).

 

For Plan Years beginning after December 31, 1996, the family member aggregation
rules of Code Section 414(q)(6) (as in effect prior to the Small Business Job
Protection Act of 1996) are eliminated.

 

The annual Salary of each Member taken into account in determining allocations,
shall not exceed $230,000 (in 2008) as adjusted for cost-of-living increases in
accordance with section 401(a)(17)(B) of the Code.

 

41.                               “Spouse” or “Surviving Spouse” means the
individual to whom a Member or former Member was married on the date such Member
withdraws his Account, or if such Member has not withdrawn his Account, the
individual to whom the Member or former Member was married on the date of his
death.

 

42.                               “Supplemental Amounts” means, with respect to
a Member, the contributions made on behalf of the Member by the Employer
pursuant to Article III, Section 3 and earnings thereon.

 

43.                               “Trustee” means the Trustee or Trustees
provided for in Article IX, Section 2.

 

44.                               “Trust Fund” means the Trust Fund or Funds
established by the Trust Agreement or Agreements provided for in Article IX,
Section 2.

 

45.                               “Unit” means the unit of measure described in
Article V of a Member’s proportionate interest in the Plan’s Investment Funds.

 

46.                               “Valuation Date” means any business day of any
month for the Trustee, except that in the event the underlying portfolios of any
Investment Fund cannot be valued on such date, the Valuation Date for such
Investment Fund shall be the next subsequent date on which the underlying
portfolio(s) can be valued. Valuations shall be made as of the close of business
on such valuation date(s).

 

47.                               “Year of Employment” means a 12-month period
of Employment.

 

48.                               “Year of Service” means any Plan Year during
which an individual completed at least 1,000 Hours of Employment, or satisfied
any alternative requirement, as determined by the Board in accordance with any
applicable regulations issued by the DOL and the IRS.

 

49.                               The masculine pronoun wherever used shall
include the feminine pronoun.

 

7

--------------------------------------------------------------------------------


 

ARTICLE II PARTICIPATION AND MEMBERSHIP

 

Section 1.                                Employer Participation

 

Any financial institution, or other organization serving it, may apply to the
Board for participation in the Plan if: (A) as of its Commencement Date and in
accordance with Section 410(b) of the Code and the IRS Regulations (i) the
percentage of Non-highly Compensated Employees who will benefit under the Plan
is at least 70% of the percentage of Highly Compensated Employees who will
benefit under the Plan (excluding such employees as are permitted to be excluded
under IRS Regulations), or (ii) the average benefit percentage test (as defined
in Section 410(b)(2) of the Code and the IRS Regulations) will be satisfied with
respect to the Employer. The applicant shall submit the formal application and
all required information, and the Board, in its discretion, shall decide upon
admittance and determine the Commencement Date. The Board may, in its discretion
and at such times as it may determine, require an affirmative showing by an
Employer of its continued compliance with the requirements of Section 410(b) of
the Code and IRS Regulations. Initial and continued participation shall be
subject to the determination of the IRS that the Plan and the Trust Fund are tax
qualified and tax exempt under Sections 401(a) and 501(a) of the Code,
respectively. In addition, any Employee who participated in the Plan but who has
been transferred to a governmental or quasi-governmental agency serving the
financial industry shall, notwithstanding anything to the contrary in this
Section, be permitted to continue to participate in the Plan; provided that, in
such case, such Employee’s employing agency has adopted the Plan.

 

An Employer may, at its option, subject to the provisions of the Plan, adopt
different Plan features and provisions (basis of participation) for different
definable groups of employees, including for employees acquired pursuant to a
merger or acquisition. The Employer will be required to demonstrate that this
Section 1 and all other applicable Code and IRS Regulations continue to be
satisfied following the adoption of different bases of participation for
separate and definable groups of employees.

 

Section 2.                                Employee Membership

 

(A)                               Employer contributions on behalf of any Member
shall be conditioned upon the Member making contributions under Article III,
Section 1, except in the case of the basic contribution feature described in
Article III, Section 2; the supplemental contribution feature (Formula (2))
described in Article III, Section 3; the 401(k) Feature described in
Article III, Section 4(B); the Safe Harbor CODA non-elective contribution
feature described in Article III, Section 4(J); or the Profit Sharing Feature
described in Article III, Section 8.

 

(B)                               Every Employee (other than Employees who, at
the election of the Employer, are excluded from participation under this
Section 2) shall be eligible for membership in the Plan on the later of:

 

(1)                                 His Employer’s Commencement Date, or

 

(2)                                 The first day of the month, or, at the
election of the Employer, the first day of the calendar quarter, coincident with
or next following his satisfaction of one or more of the eligibility
requirements described hereunder, as designated by his Employer: (i) the
Employee’s first day of Employment; (ii) the completion of any

 

8

--------------------------------------------------------------------------------


 

number of months not to exceed 12 consecutive months or (iii) the completion of
one Year of Service or two Years of Service, and/or (iv) if the Employer so
elects, it may adopt a minimum age requirement from age 18 to age 21. An
Employer, at its election and in a uniform and nondiscriminatory manner, may
waive the eligibility requirement(s) for participation specified under this
paragraph (B) for (1) all Employees, or (2) all those Employees employed on or
up to 12 months after the Employer’s Commencement Date under the Plan.

 

The eligibility requirement(s) designated by the Employer shall apply uniformly
to all Plan Features elected by the Employer. Notwithstanding the foregoing, the
Employer may elect to establish as an eligibility requirement (as a minimum
service requirement, minimum age requirement, or both) for Employer matching
contributions, Employer basic contributions, Employer supplemental
contributions, Employer Safe Harbor CODA contributions, and/or Employer Profit
Sharing contributions (i) the completion of any number of months not to exceed
12 consecutive months, or (ii) the completion of one 12-consecutive-month
period, and/or (iii) if the Employer so elects, it may adopt a minimum age
requirement from age 18 to age 21. If, pursuant to Section 410(b)(4)(B), the
Employer applies Code Section 410(b) separately to the portion of the Plan
(within the meaning of Code Section 414(l)) that benefits only Employees who
satisfy the eligibility requirements of this Section 2 that are lower than age
twenty-one (21) and completion of a Year of Service, the Plan is treated as two
separate plans for purposes of Code Section 401(k). Accordingly, if the Employer
elects to make a Safe Harbor CODA contribution, then such contribution shall not
be made on behalf of Employees who have not attained age twenty-one (21) and
completed a Year of Service. However, in such a case, Section 401(k) Elective
Deferrals and the matching contribution made pursuant to Article III,
Section 2(A) on behalf of those Employees must satisfy Article III, Sections
4(E), (F) and (G) and Article III, Section 7.

 

Subject to the requirements of the Code, where an Employee who participated as a
Member under the Plan terminates employment with an Employer and thereafter is
reemployed by the same (or a different) Employer, such Employee, subject to any
applicable break in service rules, shall participate immediately upon returning
to employment with respect to the Profit Sharing Feature and the Basic and
Supplemental Employer Contribution and shall participate on the next applicable
payroll date with respect to Member Contributions, Matching Employer
Contributions, Safe Harbor Employer Contributions and the 401(k) Feature, as and
to the extent any such contribution feature is then maintained by such
Employee’s Employer and the Member has satisfied the eligibility requirements
for receiving such Employer contributions. In the case of an Employer that
adopts a 401(k) Feature under Article III, Section 4, the eligibility
requirement(s) under such Feature, and any other Plan Feature adopted by the
Employer in addition to the 401(k) Feature, shall not exceed the period
described in clause (i) above, and, at the election of the Employer, attainment
of an age as elected by the Employer from age 18 to age 21 as described in
clause (iii) above. In the event a Member is no longer part of an eligible class
of Employees and thus becomes ineligible to participate in the Plan, such
Employee, subject to any applicable break in service rules, shall participate
immediately upon returning to an eligible

 

9

--------------------------------------------------------------------------------


 

class of Employees with respect to the Profit Sharing Feature and the Basic and
Supplemental Employer Contribution and shall participate on the next applicable
payroll date with respect to Member Contributions, Matching Employer
Contributions, Safe Harbor CODA contributions, and the 401(k) Feature, as and to
the extent any such contribution feature is then maintained by such Employee’s
Employer and the Member has satisfied the eligibility requirements for receiving
such Employer contributions.

 

(C)                               Where an Employer designates a one Year of
Service or two Years of Service eligibility requirement, an Employee must
complete at least 1,000 Hours of Employment during each 12-consecutive-month
eligibility computation period (measured from his date of Employment and then
from each January 1, thereafter). Where an Employer designates an eligibility
waiting period of less than 12 months, an Employee must, for purposes of
eligibility, complete a required number of hours (measured from his date of
Employment and each anniversary thereafter) which is arrived at by multiplying
the number of months of the eligibility waiting period requirement by 831/3;
provided, however, if the Employee completes at least 1,000 Hours of Employment
during the 12-consecutive-month eligibility computation period (measured from
his date of Employment and then from each January 1 thereafter) the Employee
shall be deemed to satisfy the eligibility waiting period designated by the
Employer.

 

(D)                               (1)                                 The
Employer shall notify each Employee of his membership in the Plan and shall
furnish him with an enrollment application in order that he may elect to make or
receive contributions on his behalf under Article III at the earliest possible
date consonant with this Article.

 

(2)                                 All Employees whose Employment commences
after the expiration date of the Employer’s waiver of the eligibility
requirement(s) shall be enrolled in the Plan in accordance with the eligibility
requirement(s) designated in Paragraph (B) above.

 

(3)                                 If it is determined that an Employee who is
eligible to be enrolled has, for any reason, not been so notified, such Employee
shall be furnished an application by his Employer and be retroactively enrolled,
in accordance with the Plan and applicable law, as of the date he first became
eligible, upon receipt by the Board of the application properly executed. In
accordance with the Plan and applicable law, the Employer may be required to
make certain contributions, and the Employee may, at his election, make any
contributions he could have made, had the Employee been enrolled on such earlier
date. The Account of an Employee who is retroactively enrolled shall, upon such
enrollment, consist solely of the number of Units which, as of the Valuation
Date coincident with or next following such enrollment, may be credited to him
pursuant to Article V based upon the amount of contributions received by the
Board.

 

(E)                                An Employee shall become a Member on his
Enrollment Date which shall be the date on which he becomes eligible. However,
no person shall under any circumstances become a Member unless and until his
enrollment application is filed with, and accepted by, the Plan. If an Employee
fails to complete the enrollment form furnished to him, the Employer shall do so
on his behalf.

 

10

--------------------------------------------------------------------------------


 

(F)                                 At the option of the Employer, an Employee
who is employed on or prior to his Employer’s Commencement Date may make a one
time election to waive participation in the Plan on the Employer’s Commencement
Date.

 

(G)                               Membership under all provisions of the Plan
shall terminate upon the earlier of (a) a Member’s termination of Employment and
payment to him of his entire vested interest, or (b) his death.

 

(H)                              The following Employees, at the Employer’s
election, may be excluded from participation in the Plan:

 

(i)    Employees who are included in a unit of Employees covered by a collective
bargaining agreement between the Employee representatives and one or more
Employers if there is evidence that retirement benefits were the subject of good
faith bargaining between such Employee representatives and such Employer(s). For
this purpose, the term “Employee representative” does not include any
organization where more than one-half of the membership is comprised of owners,
officers and executives of the Employer;

 

(ii)   Employees who are non-resident aliens and who receive no earned income
from the Employer which constitutes income from sources within the United
States;

 

(iii)  Employees who are employed on an hourly basis. Notwithstanding, if the
Employee is employed on an hourly basis following the adoption date of the Plan
by the Employer, but prior to the adoption of an hourly exclusion by his
Employer, such employee shall will continue to receive benefits on the same
basis as a regular salaried Member, despite classification as an hourly employee
unless the employee is otherwise excluded from participation in the Plan at the
election of the Employer under this Section 2(H). In the event an individual who
was not part of an eligible class of Employees becomes part of an eligible
class, such individual will be eligible to participate in the Plan in accordance
with the provisions of this Article II;

 

(iv)  Employees who are not regular full-time or part-time Employees (Flex Staff
Employees);

 

(v)   Leased Employees within the meaning of Section 414(n)(2) of the Code; and

 

(vi)  Employees hired under a written agreement which precludes membership and
provides for a specific period of employment not in excess of one year.

 

11

--------------------------------------------------------------------------------


 

ARTICLE III CONTRIBUTIONS

 

Section 1.                                Contributions by Members.

 

A Member of an Employer may elect to make contributions under the Plan (in 1%
increments) up to a maximum percentage specified by the Employer not to exceed
100% of his Salary. Each Employer shall elect whether: (A) its Members’
contributions must be based on a percentage of Salary (in 1% increments);
(B) its Members’ contributions must be based on a flat dollar amount of Salary;
or (C) to permit its Members to make contributions based on either a percentage
or flat dollar amount of Salary. A Member may change his contribution rate or
suspend his contributions at any time, but reduced or suspended contributions
may not subsequently be made up.

 

Section 2.                                Regular Contributions by Employer

 

(A)                               Matching Employer Contributions

 

Under this Section, an Employer shall contribute to the Plan on behalf of each
of its Members (subject to any possible suspension under Article VII) an amount
equal to a percentage (as specified by the Employer) of the Member’s
contributions (determined, if elected by the Employer, on the basis of the Plan
Year) not in excess of a maximum of 50% (as specified by the Employer) of his
Salary. Such contributions, unless otherwise elected by the Employer, shall be
made on a payroll period basis. Notwithstanding, the Employer may elect to
determine Employer matching contributions based upon the entire Plan Year. A
Member’s Salary and any limitation on matching contributions shall be applied
based upon the applicable payroll period, unless the Employer elects to
determine matching contributions based upon the Plan Year. In such instance, a
Member’s Salary and the applicable limits for the entire Plan Year shall be used
to determine Employer matching contributions.

 

The percentage chosen by the Employer shall be in accordance with the schedule
of contribution formulas listed below. Such contribution formula must be
uniformly applicable to all its Members on a payroll period basis (or on the
basis of such other period as elected by the Employer), except where the
Employer has elected to provide a separate basis of participation for different
definable groups of employees under the Plan.

 

Formula 0

-

 

 

0% of the Member’s contributions.

 

 

 

 

 

Formula 25

-

 

 

25% of the Member’s contributions.

 

 

 

 

 

Formula 50

-

 

 

50% of the Member’s contributions.

 

 

 

 

 

Formula 75

-

 

 

75% of the Member’s contributions.

 

 

 

 

 

Formula 100

-

 

 

100% of the Member’s contributions.

 

 

 

 

 

Formula Step (1)

-

(i)

 

50% of the Member’s contributions through the third year of Employment.

 

12

--------------------------------------------------------------------------------


 

 

 

(ii)

 

75% of the Member’s contributions during the fourth and fifth years of
Employment.

 

 

 

 

 

 

 

(iii)

 

100% of the Member’s contributions upon completion of 5 or more years of
Employment.

 

 

 

 

 

Formula Step (2)

-

(i)

 

100% of the Member’s contributions through the third year of Employment.

 

 

 

 

 

 

 

(ii)

 

150% of the Member’s contributions during the fourth and fifth years of
Employment.

 

 

 

 

 

 

 

(iii)

 

200% of the Member’s contributions upon completion of 5 or more years of
Employment.

 

 

 

 

 

Formula Step (3)

-

A percentage of the Member’s contributions chosen by the Employer through the
Member’s third year of Employment with an increased percentage of the Member’s
contributions as elected by the Employer to apply during the fourth and fifth
years of Employment and a further increased percentage of the Member’s
contributions to apply upon completion of 5 or more years of Employment.

 

 

 

Formula 150

-

150% of the Member’s contributions.

 

 

 

Formula 200

-

200% of the Member’s contributions.

 

Notwithstanding the matching formulas provided above, an Employer may at its
option, specify the percentage of the Member’s contributions which will be
matched by the Employer.

 

(B)                               Basic Employer Contributions

 

An Employer may, at its option, make a basic contribution equal to a uniform
percentage (as specified by the Employer) of each of its Members’ Salaries for
each month or payroll period, as applicable, provided that in no event shall
such percentage exceed 15%. The percentage so specified may be elected or
changed by the Employer by filing a properly completed form with the Pentegra DC
Plan Office. No more than one such change may be made by an Employer during any
year. An employer may restrict the allocation of such basic contribution to
those Members who were employed with the Employer on the last working day of the
month or payroll period for which the basic contribution is made.

 

At the election of the Employer, any basic contribution shall be credited to its
Members’ 401(k) Accounts or Regular Accounts on a uniform basis.

 

(C)                               Regular Accounts

 

A Regular Account shall be established and maintained for each Member on whose
behalf contributions are made to the Plan pursuant to Section 1 or 2 of this
Article.

 

13

--------------------------------------------------------------------------------


 

Section 3.                                Supplemental Contributions by Employer

 

An Employer may, at its option, make a supplemental contribution under Formula
(1) or (2) below:

 

Formula (1) - A uniform percentage (as specified by the Employer) of each
Member’s contributions not in excess of a maximum percentage (if the Employer
elects to impose such a maximum) of the Member’s Salary which were received by
the Plan during the preceding Plan Year. Such supplemental contribution may be
made on or before the last day of February in any year on behalf of all those
Members who were in its employ on the last working day of the preceding Plan
Year. For purposes of this Section, Members on a Type 1 non-military Leave of
Absence (as defined under Article I, Paragraph (23) and Article X,
Section 8(B)(1)), or a Type 4 military Leave of Absence (as defined under
Article I, Paragraph (23) and Article X, Section 8(B)(4)), shall be deemed
employed on the last working day of such preceding Plan Year.

 

Formula (2) - A uniform dollar amount per Member or a uniform percentage limited
to a specific dollar amount, if elected by the Employer, of each Member’s Salary
(i) for the preceding Plan Year or fiscal year, regardless of whether the Member
was eligible to participate in the Plan during the entire Plan Year (or fiscal
year), or (ii) if an Employer so elects with respect to all of its Members, for
the portion of the preceding Plan Year (or fiscal year) during which the Member
was eligible to participate in the Plan. Such supplemental contribution may be
made within the time prescribed by law, including extensions of time, for filing
of the Employer’s federal income tax return on behalf of all those Members who
were in its employ on the last working day of the preceding Plan Year (or, at
the Employer’s option, the Employer’s fiscal year). Notwithstanding anything
herein to the contrary, Employer contributions under Article III, Sections
2(A) and 2(B) and Formula 2 of this Article III, Section 3 shall not exceed, in
the aggregate, 25% of the Member’s Salary for such Plan Year. The Employer may,
at its option, elect to make a contribution under this paragraph to only those
Members whose Salary is less than an amount to be specified by the Employer to
the extent that such Salary limit is less than the dollar amount under
Section 414(q) of the Code for such year.

 

For purposes of this Section, Members on a Type 1 non-military Leave of Absence
(as defined under Article I, Paragraph (23) and Article X, Section 8(B)(1)), or
a Type 4 military Leave of Absence (as defined under Article I, Paragraph (23)
and Article X, Section 8(B)(4)), shall be deemed employed on the last working
day of such preceding Plan Year (or fiscal year). The percentage contributed
under this Formula (2) shall be limited in accordance with the Employer’s
matching formula and basic contribution rate under Section 2 of this
Article such that the sum of the Employer’s Formula (2) supplemental
contribution plus the Employer basic contribution and the maximum Employer
matching contribution under Section 2 of this Article shall not exceed 15% of
Salary for such year.

 

At the election of the Employer, any supplemental contribution shall be credited
either to its Members’ 401(k) Accounts (but not to the Member’s Roth
401(k) Account) or Regular Accounts on a uniform and nondiscriminatory basis.

 

Section 4.                                401(k) Features

 

(A)                               An Employer may, at its option, adopt either
the 401(k) Feature under Paragraph (B) of this Section or one of the 401(k)
Features described in Paragraph (C) of this Section. In

 

14

--------------------------------------------------------------------------------


 

addition, an Employer may elect, in conjunction with electing a Paragraph (B) or
Paragraph (C) 401(k) Feature, a Roth Elective Deferral feature under Paragraph
(D). Under any 401(k) Feature, there shall be established for each of its
Members a “401(k) Account.” A Member’s 401(k) Account shall be invested pursuant
to his overall directions under Article IV but maintained separately from his
Regular Account (consisting of the value of contributions made under Sections 1
and 2 of this Article). Based on the Employer’s election in accordance with
Article III, Section 1, a Member contributing under this 401(k) feature shall be
permitted to make deferrals based upon a uniform percentage (in whole
percentages), or flat dollar amount of his Salary, as his Employer shall elect,
so that the Member reaches the Code Section 402(g) limit by the end of the Plan
Year. Should such Member not reach the 402(g) limit by the last contribution
reporting period, the Member will be permitted to make a final 401(k) Elective
Deferral which will enable a Member to precisely reach the limit under 402(g) of
the Code. Such final contribution may be made based on a percentage of the
Member’s compensation which is not a whole percentage. Notwithstanding anything
in this Article III, Section 4 to the contrary, and in accordance with IRS
Regulation Section 1.401(k)-1(a)(3)(iii), Member contributions may not be made
prior to the Member’s performance of services with respect to which the Member
contributions are made or, if earlier, when the compensation on which the Member
contribution is based would be currently available.

 

(B)                               Option 1 - Under the 401(k) Feature provided
in this Paragraph (B), each Member may elect to defer 1% up to a maximum
percentage specified by the Employer not to exceed 100% (in 1% increments) of
his Salary or, subject to Article III, Section 3, a flat dollar amount of his
Salary, or, if permitted by the Employer, either a percentage of his Salary or
flat dollar amount, as the Member shall elect, and direct his Employer to
contribute such amount to his 401(k) Account. Such deferral to the
401(k) Account shall reduce the Member’s contribution under Section 1 of this
Article.

 

The Employer shall contribute to each Member’s 401(k) Account an amount equal to
2% of his Salary not in excess of $3,750, subject to Article X, Section 1 of the
Plan, unless the Member has deferred amounts of his Salary pursuant to the
preceding paragraph, in which case the Employer’s 2% contribution will be
allocated to the Member’s Regular Account. The amount which the Employer would
otherwise be required to contribute with respect to each Member under Section 2
of this Article shall be reduced, but not below zero, by the amount which it
contributes with respect to the Member under this Paragraph (B). Notwithstanding
anything in this Paragraph to the contrary, should a Member’s deferrals to the
401(k) Account reach the maximum specified under the provisions of Paragraph
(I) below in any Plan Year, the Employer’s 2% contribution will be allocated to
the Member’s Regular Account for the remainder of such Plan Year.

 

The Employer, at its option, may adopt either of the two additional
401(k) Features described below:

 

(C)                               Option 2 - Under this Feature, each Member may
elect to make deferrals to his 401(k) Account and/or contributions to his
Regular Account in an amount of 1% of, or subject to Article III, Section 1, a
flat amount of, Salary, or, if permitted by the Employer, either a percentage of
his Salary or flat dollar amount, up to a maximum percentage specified by the
Employer not to exceed 100% (in 1% increments) of his Salary, except that
amounts

 

15

--------------------------------------------------------------------------------


 

deferred to the 401(k) Account shall reduce the Member’s contribution under
Section 1 of this Article. Amounts contributed under this Option 2 may be
allocated between the 401(k) Account and/or the Regular Account based on
multiples of 1%. Notwithstanding anything herein to the contrary, a Member
making a Roth 401(k) Elective Deferral may only make such deferral to his
401(k) Account.

 

If so adopted, Employer contributions under the Plan, which shall be made on
behalf of each Member in an amount equal to a percentage of the Member’s
401(k) Elective Deferrals to his 401(k) Account and contributions to his Regular
Account as specified by the Employer under Section 2 of Article III of his
Salary, shall first be allocated to a Member’s 401(k) Account until total Member
deferrals and Employer contributions allocated to the Member’s 401(k) Account
equal a percentage specified by the Employer. Thereafter, the Employer
contributions, with respect to both Member 401(k) Elective Deferrals and Regular
contributions, shall be contributed to the Member’s Regular Account in an amount
pursuant to the percentage elected in the preceding sentence.

 

Notwithstanding the Employer election made under this Option 2, if the Member
has deferred amounts of his Salary equal to the maximum specified under the
provisions of Paragraph (I) below, the Employer shall contribute the remaining
Employer contributions to the Member’s Regular Account.

 

Option 3 - Under this Feature each Member may make deferrals to his
401(k) Account, but not contributions to his Regular Account. The Employer shall
contribute under the Plan on behalf of each Member an amount equal to a
percentage, specified by the Employer under Section 2 of Article III, of the
Member’s 401(k) Elective Deferrals to his 401(k) Account. The Employer’s
contributions under this Feature shall be made to the Member’s Regular Account.

 

(D)                               Roth Elective Deferrals.

 

(1)                                 General Application.

 

(a)                                 This subsection will apply to contributions
beginning June 1, 2006.

 

(b)                                 As of June 1, 2006, if an Employer so
elects, the Plan will accept Roth Elective Deferrals made on behalf of Members.
A Member’s Roth Elective Deferrals will be allocated to a separate account
maintained for such deferrals as described in Paragraph (D)(2).

 

(c)                                  Unless specifically stated otherwise or as
provided under applicable law, Roth Elective Deferrals will be treated as
elective deferrals for all purposes under the Plan.

 

(2)                                 Separate Accounting.

 

(a)                                 Contributions and withdrawals of Roth
Elective Deferrals will be credited and debited, respectively, to the Roth
401(k) Account maintained for each Member.

 

16

--------------------------------------------------------------------------------


 

(b)                                 The Plan will maintain a record of the
amount of Roth Elective Deferrals in each Member’s Roth 401(k) Account.

 

(c)                                  Gains, losses and other credits or charges
must be separately allocated on a reasonable and consistent basis to each
Member’s Roth 401(k) Account and the Member’s other Accounts under the Plan.

 

(d)                                 No contributions other than Roth Elective
Deferrals and properly attributable earnings will be credited to Member’s Roth
401(k) Account.

 

(E)                                The actual deferral percentages for Highly
Compensated Employees shall, in accordance with the Code and IRS Regulations,
satisfy either (1) or (2) as follows:

 

(1)                                 Prior Year Testing:

 

Notwithstanding any other provision of this Section 4, the actual deferral
percentage for a Plan Year for Highly Compensated Employees for such Plan Year
and the prior year’s actual deferral percentage for Members who were Non- highly
Compensated Employees for the prior Plan Year must satisfy one of the following
tests: (a) the actual deferral percentage for a Plan Year of those Employees who
are Highly Compensated Employees for the Plan Year shall not exceed the prior
year’s actual deferral percentage of those Members who are Non-highly
Compensated Employees for the prior Plan Year multiplied by 1.25; or (b) the
actual deferral percentage for a Plan Year for Members who are Highly
Compensated Employees for the Plan Year shall not exceed the prior year’s actual
deferral percentage for Members who were Non-highly Compensated Employees for
the prior Plan Year multiplied by 2.0, provided that the actual deferral
percentage for Members who are Highly Compensated Employees does not exceed the
actual deferral percentage for Members who were Non-highly Compensated Employees
in the prior Plan year by more than 2 percentage points.

 

For the first Plan Year that the Plan permits any Member to make elective
deferrals and this is not a successor plan, for purposes of the foregoing tests,
the prior year’s Non-highly Compensated Employees’ actual deferral percentage
shall be 3 percent unless the Employer has elected to use the current Plan
Year’s actual deferral percentage for these Members. The Employer may elect to
change from the Prior Year Testing method to the Current Year Testing method in
accordance with the Code and IRS Regulations.

 

(2)                                 Current Year Testing:

 

If elected by the Employer, the actual deferral percentage tests in (a) and
(b) above, will be applied by comparing the current Plan Year’s actual deferral
percentage for Members who are Highly Compensated Employees for such Plan Year
with the current Plan Year’s actual deferral percentage for Members who are
Non-highly Compensated Employees for such year. Once made, this election can
only be changed and the Prior Year Testing method applied if the Plan meets the
requirements for changing to Prior Year Testing set forth in applicable IRS
regulations.

 

17

--------------------------------------------------------------------------------

 


 

For purposes of this Section 4, the “actual deferral percentage” for a Plan Year
means, for a specified group of Members for a Plan Year, the average of the
ratios (calculated separately for each Member in such group) of (a) the amount
of deferrals and/or contributions made to the Member’s 401(k) Account for the
Plan Year, to (b) the amount of the Member’s compensation (as defined in
Section 414(s) of the Code) which, at the Employer’s election, shall include the
compensation required to be reported under Section 6041 or 6051 of the Code
(i.e., “W-2 compensation”) for the Plan Year or, alternatively, where
specifically elected by the Employer, for only that part of the Plan Year during
which the Member was eligible to participate in the Plan. An Employee’s actual
deferral percentage shall be zero if no 401(k) Elective Deferral or contribution
is made by him or on his behalf for such applicable Plan Year. If the Plan and
one or more other plans which include cash or deferred arrangements are
considered as one plan for purposes of Sections 401(a)(4) and 410(b) of the
Code, the cash or deferred arrangements included in such plans shall be treated
as one arrangement for purposes of this Section 4.

 

In accordance with IRS Regulations, the actual deferral percentage of a Member
who is a Highly Compensated Employee and who is eligible to participate in two
or more cash or deferred arrangements maintained by his Employer shall be
determined by treating all such cash or deferred arrangements as a single
arrangement.

 

(3)                                 Notwithstanding anything herein to the
contrary, and in accordance with IRS Regulation Section 1.401(k)-2(a)(6)(iv) and
1.401(m)-2(a)(6)(v), no qualified nonelective contributions shall be taken into
account in determining the actual deferral percentage for a Plan Year for a
Non-highly Compensated Employee under the Plan to the extent such contributions
exceed for such Non-highly Compensated Employee the greater of (a) 5% of the
Non-highly Compensated Employee’s compensation (as defined in Code
Section 414(s)) and (b) the product of (i) two times the “Plan’s representative
contribution rate” (within the meaning, as applicable, of IRS Regulation Section
1.401(k)-2(a)(6)(iv) and Section 1.401(m)-2(a)(6)(v) and (ii) the Non-highly
Compensated Employee’s compensation (as defined in Code Section 414(s)).

 

(F)                                 The Pentegra DC Plan Office shall determine
as of the end of the Plan Year whether one of the actual deferral percentage
tests specified in Paragraph (E) above is satisfied for such Plan Year. This
determination shall be made after first determining the treatment of excess
deferrals within the meaning of Section 402(g) of the Code under Paragraph
(I) below.

 

(1)                                 In the event that neither of such actual
deferral percentage tests is satisfied, the Pentegra DC Plan Office shall, to
the extent permissible under the Code and the IRS Regulations, refund the excess
contributions for the Plan Year in the following order of priority: by
(i) refunding such amounts deferred by the Member and allocated to his 401(k)
Account, or Roth 401(k) Account in accordance with Paragraph F(2) below which
were not matched by his Employer (and any earnings and losses allocable
thereto), and (ii) refunding amounts deferred for such Plan Year by the Member
and allocated to his 401(k) Account,

 

18

--------------------------------------------------------------------------------


 

or Roth 401(k) Account in accordance with Paragraph (F)(2) below, (and any
earnings and losses allocable thereto) and, in accordance with the Code and
applicable IRS Regulations, forfeiting the amounts contributed for such Plan
Year by the Employer with respect to the Member’s 401(k) Elective Deferrals that
are returned pursuant to this Paragraph (and any earnings and losses allocable
thereto).

 

(2)                                 In the case of a distribution of excess
contributions, the Plan will distribute pre-tax elective deferrals first.

 

(3)                                 The distribution of such excess
contributions shall be made to Highly Compensated Members to the extent
practicable before the 15th day of the third month immediately following the
Plan Year for which such excess contributions were made, but in no event later
than the end of the Plan Year following such Plan Year or, in the case of the
termination of the Plan in accordance with Article XII or termination of
Employer participation in the Plan in accordance with Article XI, no later than
the end of the twelve-month period immediately following the date of such
termination. For purposes of this Section 4, “excess contributions” means, with
respect to any Plan Year, the excess of the aggregate amount of 401(k) Elective
Deferrals and/or contributions (and any earnings and losses allocable thereto)
made to the 401(k) Accounts of Highly Compensated Members for such Plan Year,
over the maximum amount of such deferrals and/or contributions that could be
made to the 401(k) Accounts of such Members without violating the requirements
of Paragraph (E) above, determined by reducing 401(k) deferrals and/or
contributions made by or on behalf of Highly Compensated Members in order of the
actual deferral percentages beginning with the Highly Compensated Employee with
the largest 401(k) Elective Deferral amount for the Plan Year until such amount
is reduced to be equal to the Highly Compensated Employee with the next largest
401(k) Elective Deferral amount. The procedure described in the preceding
sentence shall be repeated until all excess contributions have been eliminated
and, as applicable, refunded. Notwithstanding anything herein to the contrary,
and in accordance with IRS Regulation Section 1.401(k)-2(b)(2)(iv), the income
allocable to the excess contributions to be refunded shall be equal to the
allocable gain or loss for the Plan Year in question and, as applicable, for the
“gap period” following the close of the Plan Year and ending on the date that is
seven days preceding the distribution date. The Plan shall determine the
allocable income in accordance with IRS Regulation
Section 1.401(k)-2(b)(2)(iv)(C) or (D) or, in accordance with IRS Regulation
Section 1.401(k)-2(b)(2)(iv)(B), any reasonable method for computing the income
allocable to the excess contribution.

 

(G)                               Notwithstanding the provisions of Paragraphs
(E) and (F) above, the amount of excess contributions to be distributed pursuant
to Paragraph (F) above, with respect to a Member for a Plan Year, shall be
reduced by any excess deferrals distributed to such Member for such Plan Year
pursuant to Paragraph (I) below.

 

(H)                              A withdrawal from the vested portion of a
Member’s 401(k) Account may be made only upon (a) attainment of age 591/2, (b)
hardship (as determined by the Board in accordance with this Paragraph (H)),
(c) termination of Employment, (d) death, (e) disability or (f)

 

19

--------------------------------------------------------------------------------


 

termination of an Employer’s participation in the Plan provided the Employer
certifies in writing in such form as is satisfactory to counsel that no
“alternative defined contribution plan” within the meaning of Code
Section 401(k)(10) and IRS Regulations Section 1.401(k)-1(d)(4) will be
established or maintained by the Employer at the time of termination of
participation in the Plan or will be maintained through the period ending twelve
months after distribution of all assets from the Plan attributable to the
Employer’s participation in the Plan and amounts distributed upon such event
shall be in the form of a “lump sum distribution” within the meaning of
Section 402(e)(4)(D) of the Code (without regard to Code Sections
402(e)(4)(D)(i)(i)-(iv)). A withdrawal is on account of hardship only if the
distribution is both made on account of an immediate and heavy financial need of
the Member and is necessary to satisfy such financial need, and further provided
that no earnings in the Member’s 401(k) Account credited on or after January 1,
1989 and/or Employer contributions made to the Member’s 401(k) Account on or
after January 1, 1989 may be distributed in satisfying such need. For the
purposes of this Paragraph (H), the term “immediate and heavy financial need”
shall be limited to the need of funds for (i) the payment of medical expenses
described in Section 213(d) of the Code previously incurred by the Member, the
Member’s Spouse, or any of the Member’s dependents (as defined in Section 152 of
the Code) or necessary for those persons to obtain such care, (ii) the payment
of tuition and room and board for the next twelve months of post secondary
education of the Member, the Member’s Spouse, the Member’s children, or any of
the Member’s dependents (as defined in Section 152 of the Code and, for taxable
years beginning on or after January 1, 2005, without regard to
Section 152(b)(1),(b)(2) and (d)(1)(B)), (iii) the purchase (excluding mortgage
payments) of a principal residence for the Member, (iv) the prevention of
eviction of the Member from his principal residence or the prevention of
foreclosure on the mortgage of the Member’s principal residence; (v) payments
for burial or funeral expenses for the Member’s deceased parent, Spouse,
children or dependents (as defined in Section 152 of the Code, without regard to
Code Section 152(d)(1)(B)); or (vi) expenses for the repair of damage to the
Member’s principal residence that would qualify for the casualty deduction under
Code Section 165 (determined without regard to whether the loss exceeds 10% of
adjusted gross income). For purposes of this Paragraph (H), a distribution
generally may be treated as “necessary to satisfy a financial need” if the
Employer reasonably relies upon the Member’s written representation that the
need cannot be relieved (i) through reimbursement or compensation by insurance
or otherwise, (ii) by reasonable liquidation of the Member’s assets, to the
extent such liquidation would not itself cause an immediate and heavy financial
need, (iii) by cessation of Member 401(k) Elective Deferrals pursuant to
Article III, Section 4 of the Plan or Member Regular contributions pursuant to
Article III, Section 1 of the Plan or (iv) by other distributions or nontaxable
(at the time of the loan) loans from plans maintained by the Employer or by any
other employer, or by borrowing from commercial sources on reasonable commercial
terms. The amount of any withdrawal pursuant to this Paragraph (H) shall not
exceed the amount required to meet the demonstrated financial hardship,
including any amounts necessary to pay any federal income taxes and penalties
reasonably anticipated to result from the distribution, as certified to the Plan
by the Member.

 

No amounts may be withdrawn on account of hardship pursuant to this Paragraph
prior to a Member’s withdrawal of the remaining vested balance of his Regular
Account and Rollover Account, notwithstanding the withdrawal restrictions
contained in Article VII, Section 2 or below.

 

20

--------------------------------------------------------------------------------


 

Only one in-service withdrawal under this Paragraph may be made in any Plan
Year, and any amounts paid under this Article may not be returned to the Plan.
The amount of a withdrawal under this Paragraph (H) must be not less than the
lesser of (i) $1,000, (ii) the full value of the vested portion of the
401(k) Account (reduced by the amount of post-December 31, 1988 earnings and
Employer 401(k) contributions for those Members who have not attained age
591/2), if such value is less than $1,000, or (iii) the amount approved as a
hardship withdrawal by the Board.

 

(I)                                   Notwithstanding any other provision of the
Plan, no Member may defer to his 401(k) Account during any Plan Year an amount
in excess of $15,500 (in 2008) or such other amount as may be provided in
Section 402(g)(1) of the Code, and as adjusted for cost-of-living increases in
accordance with Section 402(g)(4) of the Code. In the event that the
401(k) Elective Deferrals for a Member exceeds the limitation in the previous
sentence, the amount of such excess, increased by any income and decreased by
any losses attributable thereto, shall be refunded to such Member no later than
the April 15 of the Plan Year following the Plan Year for which the elective
deferrals were made.

 

For purposes of Article III, Section 4 of the Plan, no Member shall be permitted
to have elective deferrals made under this Plan, or any other qualified plan
maintained by the Employer during the taxable year, in excess of the dollar
limitation contained in section 402(g) of the Code in effect for such taxable
year, except to the extent permitted under Section 9 of this Article and section
414(v) of the Code, if applicable.

 

(J)                                   Safe Harbor CODA

 

If the Employer has elected the Safe Harbor CODA option, the provisions of this
Section shall apply for the Plan Year and any provisions relating to the actual
deferral percentage test described in Section 401(k)(3) of the Code or the
actual contribution percentage test described in Section 401(m)(2) of the Code
do not apply. Notwithstanding anything in the Plan to the contrary, if the
Employer has elected the Safe Harbor CODA option, then such option shall comply
and be administered in accordance with the applicable provisions of the safe
harbor requirements under the IRS Regulation Sections 1.401(k)-3 and 1.401(m)-3.
To the extent that any other provision of the Plan is inconsistent with the
provisions of this section, the provisions of the section govern.

 

(i)             Actual Deferral Percentage Test Safe Harbor

 

(1)                                 Unless the Employer elects to make enhanced
matching contributions (within the meaning of Section 401(k)(12)(B) of the Code
and IRS Regulations Section 1.401(k)-3(c)(3)), the Employer will elect to
contribute monthly or on another basis for the Plan Year: (a) a safe harbor
matching contribution to the Plan on behalf of each eligible Employee equal to
(I) 100 percent of the amount of the Employee’s 401(k) Elective Deferrals that
do not exceed 3 percent of the Employee’s Salary for the Plan Year, plus (II) 50
percent of the amount of the Employee’s 401(k) Elective Deferrals that exceed 3
percent of the Employee’s Salary but that do not exceed 5 percent of the
Employee’s Salary (“Basic Matching Contributions”); or (b) a safe harbor
non-elective contribution to the Plan on behalf of each eligible Employee equal
to at least 3 percent of the Employee’s Salary for the Plan Year.

 

21

--------------------------------------------------------------------------------


 

(2)                                 The Member’s benefit derived from the Actual
Deferral Percentage Test Safe Harbor Contributions is nonforfeitable and may not
be distributed earlier than separation from service, death, disability, an event
described in Section 401(k)(10) of the Code, or the attainment of age 591/2. In
addition, such contributions must satisfy the Actual Deferral Percentage Test
Safe Harbor without regard to permitted disparity under Section 401(l) of the
Code.

 

(3)                                 At least 30 days, but not more that 90 days,
before the beginning of the Plan Year, the Employer will provide each Eligible
Employee a comprehensive notice of the Employee’s rights and obligations under
the Plan, written in a manner calculated to be understood by the average
Eligible Employee. If an Employee becomes eligible after the 90th day before the
beginning of the Plan Year and does not receive the notice for that reason, the
notice must be provided no more than 90 days before the Employee becomes
eligible but not later than the date the Employee becomes eligible.

 

(4)                                 In addition to any other election periods
provided under the Plan, each Eligible Employee may make or modify a deferral
election during the 30-day period immediately following receipt of the notice
described above.

 

Section 5.                                          Remittance of Contributions

 

The contributions of both Members and their Employer (including an
administrative fee, as determined by the Board, to be paid by the Employer to
defray expenses attributable to its participation in the Plan) shall be recorded
by the Employer and remitted to the Board so that (i) in the case of Employer
Contributions the Board shall be in receipt thereof by the 15th day of the month
next following the month in respect of which such contributions are payable and
(ii) in the case of Member after-tax contributions and 401(k) Elective
Deferrals, the Trustee or custodian shall be in receipt thereof as soon as
reasonably practicable, but in no event later than the 15th business day of the
month following the month in which the Member contributions are received by the
Employer or the 15th business day of the month following the month in which such
amount would otherwise have been payable to the Member in cash. Such amounts
shall be credited to the Member’s Account pursuant to Article V.

 

Section 6.                                          Transfer of Funds and
Rollover Contributions

 

(A)                               Upon such terms and conditions as the Board
and the IRS shall approve, and provided that all benefits (including all
optional forms of benefit) under the prior retirement plan are protected in
accordance with Section 411(d)(6) of the Code, or any successor thereto, and the
IRS Regulations thereunder, a transfer of funds may be made to the Plan from a
prior retirement plan of an employer which was qualified under Section 401(a) of
the Code so long as such funds (a) have been allocated to the individual members
of such prior plan, (b) shall be allocated to the Accounts of the Members of the
Plan to whom they were allocated under such prior plan, and (c) shall be applied
so that each Member affected thereby would receive a benefit immediately after
the transfer, if the Plan then terminated, at least equal to the benefit he
would have received upon a termination of such prior plan immediately before
such transfer. In addition to protecting those prior retirement plan benefits as
required in the preceding sentence, the Pentegra DC Plan Office may, in its
discretion, preserve any other prior retirement plan options which it

 

22

--------------------------------------------------------------------------------


 

determines to be economically and administratively feasible and which are not
required to be protected under Section 411(d)(6) of the Code. Each Employee with
respect to whom such a transfer is made shall, upon such transfer, be eligible
for membership in the Plan.

 

(B)                               If the funds so transferred are transferred
from a retirement plan subject to Code Section 401(a)(11), then such funds shall
be maintained in a separate account (including, as applicable, a separate
account for any such transfers that represent after-tax contributions and
related earnings) and any subsequent distribution of those funds, and earnings
thereon, shall be subject to the following provisions:

 

(1)                                 The benefit to which a married Member is
entitled shall, except as otherwise provided in this Paragraph (B), be payable
by purchase from an insurance company of a single premium contract providing for
a Qualified Joint and Survivor Annuity. The term, “Qualified Joint and Survivor
Annuity,” means a benefit providing an annuity commencing immediately for the
life of the Member, ending with the payment due on the last day of the month
coincident with or preceding the date of his death, and, if the Member dies
leaving a Surviving Spouse, a survivor annuity for the life of such Surviving
Spouse equal to one half of the annuity payable for the life of the Member under
his Qualified Joint and Survivor Annuity, commencing on the last day of the
month following the date of the Member’s death and ending with the payment due
on the first day of the month coincident with or preceding the date of such
Surviving Spouse’s death.

 

(2)                                 In lieu of the form of benefit described
immediately above, any benefit payable pursuant to this Paragraph (B) may be
paid in one cash payment thereof, subject to the provisions of Subparagraph
(5) below.

 

(3)                                 If a Member dies prior to the date payment
of his benefit commences (i) without leaving a Surviving Spouse, or (ii) leaving
a Surviving Spouse and having made a valid election to waive the Preretirement
Survivor Annuity in accordance with Subparagraph (5) below, then the remaining
value of the Member’s account subject to this Paragraph (B) shall become payable
to his Beneficiary in a lump sum subject to Article III, Section 8(E)(2) and
Article VII, Section 3(B).

 

(4)                                 A Preretirement Survivor Annuity shall be
paid to the Surviving Spouse of a Member or former Member who dies before the
commencement of payment of any benefit from an account subject to this Paragraph
(B). The term “Preretirement Survivor Annuity” means a benefit providing for
payment of 50% of the Member’s account balance as of the Valuation Date
coincident with or preceding the date of his death, by the purchase of a single
premium contract issued by an insurance company providing a survivor annuity to
his Surviving Spouse, for the life of such Surviving Spouse. Payment of a
Preretirement Survivor Annuity shall commence in the month following the month
in which the Member dies or as soon as practicable thereafter; provided,
however, that to the extent required by law, if the value of the amount used to
purchase a Preretirement Survivor Annuity exceeds $500, then payment of the
Preretirement Survivor Annuity shall not commence prior to the date the Member
reached (or would have reached, had he lived) Normal Retirement Age without the
written

 

23

--------------------------------------------------------------------------------


 

consent of the Member’s Surviving Spouse. Absence of any required consent will
result in a deferral of payment of the Preretirement Survivor Annuity to the
month following the month in which occurs the earlier of (i) the date the
required consent is received by the Board or (ii) the date the Member would have
reached Normal Retirement Age had he lived.

 

(5)                                 (i) In the case of the Qualified Joint and
Survivor Annuity, the Fund shall no less than 30 days and no more than 90 days
prior to the annuity starting date provide each Member a written explanation of:
(i) the terms and conditions of the Qualified Joint and Survivor Annuity;
(ii) the Member’s right to make and the effect of an election to waive the
Qualified Joint and Survivor Annuity form of benefit; (iii) the rights of a
Member’s Spouse; and (iv) the right to make, and the effect of, a revocation of
a previous election to waive the Qualified Joint and Survivor Annuity. In the
case of the Preretirement Survivor Annuity, the Fund shall provide each Member
within the applicable period for such Member a written explanation of the
Preretirement Survivor Annuity in such terms and in such manner as would be
comparable to the explanation provided for meeting the requirements applicable
to the Qualified Joint and Survivor Annuity.

 

The applicable period for a Member is whichever of the following periods ends
last: (i) the period beginning with the first day of the Plan Year in which the
Member attains age 32 and ending with the close of the Plan Year preceding the
Plan Year in which the Member attains age 35; (ii) a reasonable period ending
after the individual becomes a Member; or (iii) a reasonable period ending after
this subparagraph (i) first applies to the Member. Notwithstanding the
foregoing, notice must be provided within a reasonable period ending after
separation from service in the case of a Member who separated from service
before attaining age 35.

 

For purposes of applying the preceding paragraph, a reasonable period ending
after the enumerated events described in (ii) and (iii) is the end of the
two-year period beginning one year prior to the date the applicable event
occurs, and ending one year after that date. In the case of a Member who
separates from service before the Plan Year in which age 35 is attained, notice
shall be provided within the two-year period beginning one year prior to
separation and ending one year after separation. If such a Member thereafter
returns to employment with an Employer, the applicable period for such Member
shall be redetermined.

 

(ii) A Member may, with the written consent of his Spouse (unless the Board
makes a written determination in accordance with the Code and the Regulations
that no such consent is required), elect in writing (i) to receive his benefit
in a single lump sum payment within the 90-day period ending on his annuity
starting date (which is the first day of the first period for which an amount is
paid as an annuity or any other form); and (ii) to waive the Preretirement
Survivor Annuity within the period beginning on the first day of the Plan Year
in which the Member attains age 35 and ending on the date of his death. Any
election made pursuant to this Subparagraph (5) may be revoked by a Member,
without spousal consent at any time within which such election could have been
made. Such an election or

 

24

--------------------------------------------------------------------------------


 

revocation must be made in accordance with procedures developed by the Board and
shall be notarized.

 

Any consent by a Spouse obtained under this provision (or establishment that the
consent of a Spouse may not be obtained) shall be effective only with respect to
such Spouse. A consent that permits designations by the Member without any
requirement of further consent by such Spouse must acknowledge that the Spouse
has the right to limit consent to a specific Beneficiary, and a specific form of
benefit where applicable, and that the Spouse voluntarily elects to relinquish
either or both of such rights. No consent obtained under this provision shall be
valid unless the Member has received the notice described in subparagraph
(i) above.

 

Notwithstanding anything to the contrary, effective for Plan Years beginning
after December 31, 1996, the 90-day period in which a Member may, with the
written consent of his Spouse, elect in writing to receive his benefit in a
single lump sum shall not end before the 30th day after the date on which
explanations of the Qualified Joint and Survivor Annuity and Preretirement
Survivor Annuity are provided. A Member may elect (with any applicable spousal
consent) to waive any requirement that the written explanation be provided at
least 30 days before the annuity starting date (or to waive the 30-day
requirement under the preceding sentence) if the distribution commences more
than seven days after such explanation is provided.

 

(6)                                 Notwithstanding the preceding provisions of
this Paragraph (B), any benefit of $500, subject to the limits of Article X,
Section 4, or less shall be paid in a lump cash sum in full settlement of the
Plan’s liability therefor; provided, however, that in the case of a married
Member, no such lump sum payment shall be made after benefits have commenced
without the consent of the Member and his Spouse or, if the Member has died, the
Member’s Surviving Spouse. Furthermore, if the value of the benefit payable to a
Member or his Surviving Spouse is greater than $500 and the Member has or had
not reached his Normal Retirement Age, then to the extent required by law,
unless the Member (and, if the Member is married and his benefit is to be paid
in a form other than a Qualified Joint and Survivor Annuity, his Spouse, or, if
the Member was married, his Surviving Spouse) consents in writing to an
immediate distribution of such benefit, his benefit shall continue to be held in
the Trust until a date following the earlier of (i) the date of the Board’s
receipt of all required consents or (ii) the date the Member reaches his
earliest possible Normal Retirement Age under the Plan (or would have reached
such date had he lived), and thereafter shall be paid in accordance with this
Paragraph (B).

 

(C)                               Upon such terms and conditions as the Board
shall approve, all Members (regardless of whether their Accounts are active)
shall be permitted to make rollover contributions to the Plan of amounts held on
their behalf in:

 

(1)                                 a qualified plan described in section
401(a) or 403(a) of the Code, (including after-tax contributions for direct
rollovers);

 

25

--------------------------------------------------------------------------------


 

(2)                                 an annuity contract described in section
403(b) of the Code, (excluding after-tax contributions);

 

(3)                                 an eligible plan under section 457(b) of the
Code which is maintained by a state, political subdivision of a state, or an
agency or instrumentality of a state or political subdivision of a state; and

 

(4)                                 an individual retirement account or annuity
described in section 408(a) or 408(b) of the Code that is eligible to be rolled
over and would otherwise be includible in gross income.

 

An Employer may, at its option, permit its Employees to make rollover
contributions prior to the date as of which the Employees become eligible for
membership in the Plan. All such amounts which are accepted by the Pentegra DC
Plan Office shall be certified in form and substance satisfactory to the
Pentegra DC Plan Office by the Member as consisting of all or a portion of an
“eligible rollover distribution” or a “rollover contribution” within the meaning
of Section 402(c)(4) or Section 408(d)(3), respectively, of the Code. A Member
shall have a nonforfeitable vested interest in all such amounts credited to his
Rollover Account.

 

(5)                                 Notwithstanding anything in this paragraph
(C) to the contrary, the Plan will accept a rollover contribution to a Roth
401(k) Account if it is a direct rollover from another Roth elective deferral
account under an applicable retirement plan described in Section 402A(e)(1) of
the Code, and only to the extent the rollover is permitted under the rules of
Section 402(c) of the Code and the IRS Regulations issued thereunder. The Plan
will accept a rollover contribution to a Roth 401(k) Account which is not a
direct rollover only to the extent the rollover is permitted under applicable
law.

 

(6)                                 Upon such terms and conditions as the Board
and the IRS shall approve, a Member shall be permitted to transfer amounts
deferred and/or contributed on behalf of such Member to a nonqualified Plan
maintained by his Employer to the Plan. Such transfer to the Plan from the
Employer’s nonqualified deferred compensation Plan shall be made by the 15th day
of the third month immediately following the Plan Year for which compensation
was deferred by the Member. The transferred amounts shall be treated as
contributions under Article III for such Plan Year and shall be categorized as
401(k) Elective Deferrals under Article III, Section 4 or as Employer Matching
Contributions under Article III, Section 2, as applicable.

 

Section 7.                                          Limitations on Member
Contributions and Matching Employer Contributions

 

(A)                               Notwithstanding any other provision of this
Section 7, the actual contribution percentage for a Plan Year for Highly
Compensated Employees shall, in accordance with the Code and IRS Regulations,
satisfy either (i) or (ii) as follows:

 

26

--------------------------------------------------------------------------------


 

(1)                                 Prior Year Testing:

 

(a)                                 the actual contribution percentage for a
Plan Year for Members who are Highly Compensated Employees for the Plan Year
shall not exceed the prior Plan Year’s actual contribution percentage for
Members who were Non-highly Compensated Employees for the prior Plan Year
multiplied by 1.25; or (b) the actual contribution percentage for Members who
are Highly Compensated Employees for the Plan Year shall not exceed the prior
year’s actual contribution percentage for Members who were Non-highly
Compensated Employees for the prior Plan Year multiplied by 2, provided that the
actual contribution percentage for Members who are Highly Compensated Employees
does not exceed the “actual contribution percentage” for Members who were
Non-highly Compensated Employees in the prior Plan Year by more than 2
percentage points.

 

For the first Plan Year this Plan permits any Member to make contributions under
Article III, Section 1 (after-tax), provides for Employer matching contributions
or both, and this is not a successor plan, for purposes of the foregoing tests,
the prior Plan Year’s Non-highly Compensated Employees’ actual contribution
percentage shall be 3 percent unless the Employer has elected to use the current
Plan Year’s actual contribution percentage for these Members.

 

(ii)          Current Year Testing:

 

If elected by the Employer, the actual contribution percentage tests in (a) and
(b), above, will be applied by comparing the current Plan Year’s actual
contribution percentage for Members who are Highly Compensated Employees for
such Plan Year with the current Plan Year’s actual contribution percentage for
Members who are Non-highly Compensated Employees for such year. Once made, this
election can only be changed and the Prior Year Testing method applied if the
Plan meets the requirements for changing to Prior Year Testing set forth in
applicable IRS regulations.

 

For purposes of this Section 7, the “actual contribution percentage” for a Plan
Year means, for a specified group of Employees, the average of the ratios
(calculated separately for each Employee in such group) of (a) the sum of (i)
Employer matching contributions credited to his Regular Account as described in
Section 2 and Section 3, Formula (1) of this Article for the Plan Year,
(ii) Member contributions credited to his Regular Account for the Plan Year, and
(iii) in accordance with and to the extent permitted by the IRS Regulations,
401(k) Elective Deferrals credited to his 401(k) Account, to (b) the amount of
the Member’s compensation (as defined in Section 414(s) of the Code) which, at
the Employer’s election, shall include the compensation required to be reported
under Section 6041 or 6051 of the Code (i.e., “W-2 compensation”) for the Plan
Year or, alternatively, where specifically elected by the Employer, for only
that part of the Plan Year during which the Member was eligible to participate
in the Plan. The 401(k) Elective Deferrals referred to in (iii) above in this
Paragraph (A) may be taken into account in determining the actual contribution
percentage for a Plan Year if the actual deferral percentage test is satisfied
prior to and following the

 

27

--------------------------------------------------------------------------------


 

exclusion of the 401(k) Elective Deferrals that are used to satisfy the actual
contribution percentage test. An Employee’s actual contribution percentage shall
be zero if no such contributions are made by him or on his behalf for such Plan
Year. The actual contribution percentage taken into account under this Paragraph
(A) for any Highly Compensated Employee who is eligible to make Member
contributions or receive Employer matching contributions under two or more plans
described in Section 401(a) of the Code or arrangements described in
Section 401(k) of the Code that are maintained by the Employer shall be
determined as if all such contributions were made under a single plan.

 

(iii)    Notwithstanding anything in this Section 7 to the contrary, and in
accordance with IRS Regulation 1.401(m)-2(a)(5), no Employer matching
contributions shall be taken into account in determining the actual contribution
percentage for a Plan Year for a Non-highly Compensated Employee under the Plan
to the extent such contributions exceed for such Non-highly Compensated Employee
the greatest of (A) 5% of the Non-highly Compensated Employee’s compensation (as
defined in Code Section 414(s)); (B) the Non-highly Compensated Employee’s
401(k) Elective Deferrals for the Plan Year; and (C) the product of (1) two
times the Plan’s “representative matching rate” (within the meaning of IRS
Regulation Section 1.401(m)-2(a)(5)(ii)) and (2) the Non-highly Compensated
Employee’s 401(k) Elective Deferrals. The foregoing limitation on Employer
matching contributions shall also apply to matching contributions with respect
to a Non-highly Compensated Employee’s after-tax contributions or the total of a
Non-highly Compensated Employee’s 401(k) Elective Deferrals and after-tax
contributions.

 

(B)          The Pentegra DC Plan Office shall determine as of the end of the
Plan Year whether one of the actual contribution percentage tests specified in
Paragraph (A) above is satisfied for such Plan Year. This determination shall be
made after first determining the treatment of excess deferrals within the
meaning of Section 402(g) of the Code under Article III, Section 4(I) and then
determining the treatment of excess contributions under Article III,
Section 4(F). In the event that neither of the actual contribution percentage
tests is satisfied, the Pentegra DC Plan Office shall (i) refund the excess
aggregate contributions to the extent attributable to Member after-tax
contributions and vesting matching contributions for which the underlying Member
after-tax contributions or 401(k) Elective Deferrals are not subject to
correction under the actual deferral percentage or actual contribution
percentage tests for such year (and any income related thereto) and (ii) forfeit
the excess aggregate contributions to the extent attributable to non-vested
Employer matching contributions and vested Employer matching contributions for
which the underlying Member after-tax contributions or 401(k) Elective Deferrals
are subject to correction under the actual deferral percentage or actual
contribution percentage tests for such year (and any income related thereto) in
the manner described in Paragraph (C) below. For purposes of this Section 7,
“excess aggregate contributions” means, with respect to any Plan Year and with
respect to any Member, the excess of the aggregate amount of contributions (and
any earnings and losses allocable thereto) made as (a) Employer matching
contributions to their Regular Accounts, (b) Member contributions to their
Regular Accounts and (c) 401(k) Elective Deferrals by Members to their
401(k) Accounts (to the extent permitted by the IRS Regulations and if the
Pentegra DC Plan Office elects to take into account such elective deferrals when

 

28

--------------------------------------------------------------------------------


 

calculating the actual contribution percentage) of Highly Compensated Members
for such Plan Year, over the maximum amount of such contributions that could be
made as Employer matching contributions to Regular Accounts, Member
contributions to Regular Accounts and 401(k) Elective Deferrals by Members to
401(k) Accounts of such Members without violating the requirements of Paragraph
(A) above.

 

(C)          To the extent excess aggregate contributions must be refunded or
forfeited for a Plan Year, such excess amounts will be refunded (or, as
applicable, forfeited) first to the Highly Compensated Employees with the
largest Contribution Percentage Amounts (as defined below) taken into account in
calculating the actual contribution percentage test for the year the excess
arose and continuing in descending order until all the excess aggregate
contributions are refunded (or, as applicable, forfeited). For purposes for the
preceding sentence, the “largest amount” is determined after distribution of any
excess aggregate contributions. For purposes of this paragraph, “Contribution
Percentage Amounts” means the sum of Member after-tax contributions, Employer
matching contributions, and Employer supplemental contributions under Formula
(1) made under the Plan on behalf of the Member for the Plan Year. However, such
Contribution Percentage Amounts shall not include Employer matching
contributions that are forfeited either to correct excess aggregate
contributions or because the contributions to which they relate are excess
deferrals, excess contributions or excess aggregate contributions. The refund or
forfeitures of such excess aggregate contributions shall be made with respect to
such Highly Compensated Members to the extent practicable before the 15th day of
the third month immediately following the Plan Year for which such excess
aggregate contributions were made, but in no event later than the end of the
Plan Year following such Plan Year or, in the case of the termination of the
Plan in accordance with Article XII or termination of Employer participation in
the Plan in accordance with Article XI, no later than the end of the
twelve-month period immediately following the date of such termination.

 

(D)          Notwithstanding anything in this Article III, Section 7 to the
contrary, and in accordance with IRS Regulation Section 1.401(m)-2(b)(2)(iv),
the income allocable to the excess aggregate contributions shall be equal to the
allocable gain or loss for the Plan Year in question and, as applicable, for the
“gap period” following the close of the Plan Year and ending on the date that is
seven days preceding the distribution date. The Plan shall determine the
allocable income in accordance with IRS Regulation
Section 1.401(m)-2(b)(2)(iv)(C) or (D) or, in accordance with IRS Regulation
Section 1.401(m)- 2(b)(2)(iv)(B), any reasonable method for computing the income
allocable to the excess aggregate contributions.

 

(E)           Should an Employer’s matching formula fail to satisfy the
applicable nondiscrimination requirements under the Code, the Employer shall be
permitted to make additional matching contributions to the Regular account of
Non-highly Compensated Employees (to be determined at the Employer’s discretion)
and shall be contributed by the Employer by March 15th following the Plan Year
in which matching contributions is discriminatory. Such matching contributions
shall be added to the matching contributions for the immediately preceding Plan
Year and shall be subject to this Section 7.

 

29

--------------------------------------------------------------------------------


 

Section 8.           Profit Sharing Feature

 

(A)          An Employer may, at its option, adopt a Profit Sharing Feature as
described herein, subject to any other provisions of the Plan, where applicable.
This Feature may be adopted either in lieu of, or in addition to, any other Plan
Feature contained in this Article III, including the contributions described in
Sections 1 through 4 of this Article. The Profit Sharing Feature is designed to
provide the Employer a means by which to provide discretionary contributions on
behalf of Employees eligible under the Plan.

 

Where investments provided for the contributions permitted under Article III,
Sections 1 through 4 were subject to the Members’ investment directions among
the Investment Funds, and the Profit Sharing Feature elected by the Employer
requires that all account balances be invested in the Stable Value Fund or the
Government Money Market Fund (subject to rules adopted by the Board), the
accounts provided under Article III, Sections 1 through 4 will continue to be
subject to the Members’ directions, pursuant to the provisions of Article IV.

 

(B)          (1)                                 Subject to the provisions of
Article X, Section 1, an Employer may, but shall not be required to, contribute
on behalf of each of its Members, on an annual (or at the election of the
Employer, quarterly) basis for any Plan Year or fiscal year of the Employer (as
the Employer shall elect), a discretionary amount not to exceed the maximum
amount allowable as a deduction to the Employer under the provisions of
Section 404 of the Code. Such Profit Sharing contribution must be received by
the Pentegra DC Plan Office within the time prescribed by law, including
extensions of time, for filing of the Employer’s federal income tax return
following the close of the Contribution Determination Period on behalf of all
those Members who were in its employ on the last working day of such
Contribution Determination Period. For purposes of making the allocations
described in this Subparagraph (B)(1), a Member who is on a Type 1 non-military
Leave of Absence (as defined in Article I, Paragraph (23) and Article X,
Section 8(B)(1)) or a Type 4 military Leave of Absence (as defined in Article I,
Paragraph (23) and Article X, Section 8(B)(4)), shall, notwithstanding the
provisions of this Paragraph, be treated as if he were a Member who was an
Employee in Employment on the last day of such Contribution Determination
Period.

 

(2)                                 A Profit Sharing Account shall be
established and maintained on behalf of each Member whose Employer has adopted
the Profit Sharing Feature showing each Member’s interests in the Investment
Funds or other investment vehicles attributable solely to such Profit Sharing
contributions. The interest in each Investment Fund shall be represented by
Units. These Units will be valued in accordance with Article V. Such account
shall be known as the “Profit Sharing Account,” as defined under Article I,
Paragraph (31) and shall be an account segregated from all other accounts
maintained under the Plan with respect to such Member.

 

(C)          (1)                                 Contributions shall be
allocated to each Member’s Profit Sharing Account for the Contribution
Determination Period at the election of the Employer, in accordance with one of
the options selected below: (i) in the same ratio as each Member’s Salary during
such Contribution Determination Period bears to the total of such

 

30

--------------------------------------------------------------------------------


 

Salary of all Members, (ii) in the same ratio as each Member’s Salary for the
portion of the Contribution Determination Period during which the Member
satisfied the Employer’s eligibility requirement(s) bears to the total of such
Salary of all Members or (iii) an Employer may integrate the Profit Sharing
Feature with Social Security in accordance with the following provision.

 

(a)                                 If the annual (or quarterly, if applicable)
contribution for any Contribution Determination Period (which period shall
include, for the purposes of the following maximum Social Security integration
levels provided under Subparagraphs (C)(1) and (2) for those Employers who have
elected quarterly allocations of contributions, the four quarters of a Plan Year
or fiscal year) is allocated based on a uniform percentage, such contribution
shall be allocated to each Member who is employed by the Employer on the last
day of such Contribution Determination Period in a uniform percentage (i) of
each Member’s Salary during the Contribution Determination Period (the “Base
Contribution Percentage”), plus a uniform percentage of each Member’s Salary for
the Contribution Determination Period in excess of the Social Security Taxable
Wage Base for such Contribution Determination Period (the “Excess Contribution
Percentage”), or (ii) of each Member’s Salary for the portion of the
Contribution Determination Period during which the Member satisfied the
Employer’s eligibility requirement(s), if any, up to the Base Contribution
Percentage for such Contribution Determination Period, plus a uniform percentage
of each Member’s Salary for the portion of the Contribution Determination Period
during which the Member satisfied the Employer’s eligibility requirement(s),
equal to the Excess Contribution Percentage.

 

(b)                                 If the annual (or quarterly, if applicable)
contribution for any Contribution Determination Period (which period shall
include, for the purposes of the following maximum Social Security integration
levels provided under Subparagraphs (C)(1) and (2) for those Employers who have
elected quarterly allocations of contributions, the four quarters of a Plan Year
or fiscal year) is allocated based on a specified dollar amount, such
contribution shall be allocated to each Member who is employed by the Employer
on the last day of such Contribution Determination Period as follows:

 

(i)                                     If the Plan is top heavy with respect to
the Employer, (A) contributions will be allocated to each Member’s Account in
the ratio that each Member’s Salary bears to the total of all Members’ Salary,
but not in excess of 3% of such Member’s Salary; (B) any remaining contributions
after the application of (A) will be allocated to each Member’s Account in the
ratio of each Member’s Salary for the Plan Year in excess of the Integration
Level (as defined in the applicable Employer resolution) bears to the sum of all
Members’ Salary in excess of the Integration Level, but not in excess of 3% of
such Member’s excess Salary; (C) any remaining contributions after the
application of clauses (A) and (B) will be allocated to each Member’s Account in
the ratio that the sum of

 

31

--------------------------------------------------------------------------------


 

each Member’s total Salary and Salary in excess of the Integration Level bears
to the sum of all Members’ total Salary and Salary in excess of the Integration
Level, but not in excess of the profit sharing Maximum Disparity Rate (as
defined below); and (D) any remaining contributions after the application of
clauses (A), (B) and (C) will be allocated to each Member’s Account in the ratio
that each Member’s Salary bears to the total of all Members’ Salary. If the Plan
is not top-heavy with respect to the Employer, or if the minimum top heavy
contribution or benefit is provided under another plan, clauses (A) and (B) may
be disregarded.

 

(ii)           The profit sharing Maximum Disparity Rate is equal to the lesser
of (A) or (B), reduced by the percentage of Salary allocated under Paragraph
(C)(1)(b)(i)(A) above,: (A) 5.7%; or (B) the applicable percentage determined as
follows: (1) if the Integration Level is more than twenty percent (20%), but
less than eighty percent (80%), of the Social Security Taxable Wage Base, the
applicable percentage is 4.3%; (2) if the Integration Level is eighty percent
(80%) or more of the Social Security Taxable Wage Base, the applicable
percentage is 5.4%.

 

(2)                                 The Excess Contribution Percentage described
in Subparagraph (1) above may not exceed the lesser of (i) the Base Contribution
Percentage, or (ii) the greater of (1) 5.7% or (2) the percentage equal to the
portion of the Code Section 3111(a) tax imposed on employers under the Federal
Insurance Contributions Act (as in effect as of the beginning of the Plan Year)
which is attributable to old-age insurance. For purposes of this Subparagraph
(2), “compensation” as defined in Section 414(s) of the Code shall be
substituted for “Salary” in determining the Excess Contribution Percentage and
the Base Contribution Percentage.

 

(3)                                 The Employer may not adopt the Social
Security integration options provided above if any other integrated defined
contribution or defined benefit plan is maintained by the Employer during any
Contribution Determination Period.

 

(4)                                 No contributions by Members shall be made
under the Profit Sharing Feature provided under this Section 8 of Article III.

 

(D)          (1)                                 Contributions under the Profit
Sharing Feature shall be invested in accordance with the provisions and
procedures of Article IV, except as otherwise provided in this Paragraph (D). At
the Employer’s election, contributions on behalf of Members may be invested
(i) entirely in the Stable Value Fund or the Government Money Market Fund,
subject to Board-adopted rules, (ii) pursuant to the Member’s directions among
the Investment Funds and other investment vehicles or (iii) entirely in a QDIA.
If the Employer does not so elect, or until an effective direction is made by
Members, all contributions made pursuant to this Article III, Section 8, shall
be invested in a QDIA.

 

(2)                                 A Member’s investment directions, if any,
with respect to contributions made under the Profit Sharing Feature, shall be
submitted in writing and shall be

 

32

--------------------------------------------------------------------------------


 

separate from the directions submitted with respect to all other contributions
under the Plan.

 

(3)           Where an Employer previously elected to invest contributions
pursuant to Article IV and subsequently elects to have all future contributions
invested entirely in accordance with Subparagraph (D)(1) above, Units previously
accumulated in the Investment Funds or other investment vehicles prior to such
election will continue to be subject to the Members’ investment directions in
accordance with Article IV. All future Employer contribution allocations made
following the Employer’s election shall be allocated in accordance with
Subparagraph (D)(1).

 

(E)           (1)           Except as otherwise provided under Article VII,
Section 2, no amounts may be withdrawn from a Member’s Profit Sharing Account
while still employed by the Employer, other than (i) amounts required to be
distributed pursuant to the terms of a Qualified Domestic Relations Order, as
defined in Article X, Section 6 of the Plan; or (ii) amounts withdrawn on
account of mistake of fact, within one year after the payment of the
contribution, as reviewed and approved by the Pentegra DC Plan Office.

 

(2)           Subject to the provisions of Article VII of the Plan, upon receipt
by the Plan of a notice of termination of Employment, a Member may request to
withdraw any or all vested amounts in his Profit Sharing Account, including any
amounts held in a Rollover Account for such Member, following the filing of a
notice of withdrawal with the Pentegra DC Plan Office.

 

Section 9.              Catch-up Contributions

 

All employees who are eligible to make elective deferrals under this Plan and
who have attained age 50 before the close of the Plan Year shall be eligible to
make catch-up contributions in accordance with, and subject to the limitations
of, Section 414(v) of the Code. Such catch-up contributions shall not be taken
into account for purposes of the provisions of the Plan implementing the
required limitations of Sections 402(g) and 415 of the Code. The Plan shall not
be treated as failing to satisfy the provisions of the Plan implementing the
requirements of section 401(k)(3), 401(k)(11), 401(k)(12), 410(b), or 416 of the
Code, as applicable, by reason of the making of such catch-up contributions.
Catch-up contributions made pursuant to this Article III, Section 9 shall, at
the Employer’s election, be eligible for matching contributions in accordance
with Article III, Section 2.

 

Section 10.            Automatic Enrollment

 

(A)                               An Employer may elect that 401(k) Elective
Deferrals shall automatically be made to the Plan on behalf of a Member in lieu
of Salary, unless a Member affirmatively elects: (1) that no such
401(k) Elective Deferrals shall be made to the Plan, or (2) in accordance with
Article III, Section 1, the percentage of Salary, or specified dollar amount
that shall be contributed to the Plan as a 401(k) Elective Deferrals.

 

(1)                                 An Employer so electing shall also elect:
(a) whether such 401(k) Elective Deferrals shall be pre-tax elective deferrals
or Roth Elective Deferrals; and (b) the percentage of the Member’s Salary, or,
as applicable, flat dollar amount, which shall be contributed to the Plan.

 

33

--------------------------------------------------------------------------------


 

(2)                                 Notwithstanding anything in Article III,
Section 10(A) to the contrary, an Employer may elect to limit the automatic
enrollment feature to Employees who commence Employment on or after the date the
automatic enrollment feature becomes effective with respect to the Employer, or
to those Employees who have not yet commenced participation in the Plan,
provided that such Employer election shall not apply if the Employer has elected
to meet the requirements of (C) or (D) of this Article III, Section 10.

 

(3)                                 The automatic contributions under this
Section 10 shall cease to apply with respect to a Member if the Member
affirmatively elects: (a) to have 401(k) Elective Deferrals made in a different
amount or percentage of Salary, as applicable; or (b) not to have
401(k) Elective Deferrals made on his behalf.

 

(4)                                 Automatic 401(k) Elective Deferrals will be
invested in a QDIA, until a Member affirmatively indicates how such amounts
shall be invested.

 

(B)          An Employer who elects that 401(k) Elective Deferrals be
automatically made under Article III, Section 10(A) may elect that such elective
deferrals be made pursuant to either Paragraph (C) or (D) of this Article III,
Section 10.

 

(C)          Eligible Automatic Contribution Arrangement. In accordance with
Section 414(w) of the Code and the IRS Regulations issued thereunder, an
“eligible automatic contribution arrangement” shall provide as follows:

 

(1)                                 The default level of a Member’s automatic
401(k) Elective Deferral shall be a uniform percentage of Salary elected by the
Employer.

 

(2)                                 If an Employer elects, with respect to all
of its Employees or a specified group of its Employees, to allow Members to
receive a distribution of automatic 401(k) Elective Deferrals subject to the
terms of the Plan and applicable law, a Member, on whose behalf automatic
401(k) Elective Deferrals have been made, may elect to receive a distribution
equal to the amount of the automatic 401(k) Elective Deferrals (as adjusted for
attributable earnings or losses), provided such election is made within 90 days
of the first automatic 401(k) Elective Deferral. Such distribution may be
reduced by any generally applicable fees.

 

(a)                                 An Employer matching contribution
contributed in connection with an automatic 401(k) Elective Deferral shall be
forfeited in the event a Member elects to withdraw his 401(k) Elective Deferrals
under this Paragraph (C)(2). Such forfeited matching contribution shall be
subject to Article VI, Section 2.

 

(3)                                 The Employer shall provide each Member to
whom this Paragraph (C) applies a notice which includes the following
information: the level of 401(k) Elective Deferrals which will automatically be
made if a Member does not make an affirmative election, the Member’s right to
elect not to have 401(k) Elective Deferrals made on his behalf (or to elect to
have contributions made in a different amount or percentage of Salary) and how
401(k) Elective Deferrals under this Paragraph (C) will be invested.

 

34

--------------------------------------------------------------------------------


 

(D)          Qualified Automatic Contribution Arrangement. In accordance with
Section 401(k)(13) of the Code and the IRS Regulations issued thereunder, a
“qualified automatic contribution arrangement” shall provide as follows:

 

(1)                                 Amount of Automatic Deferral. The Employer
shall elect a default 401(k) Elective Deferral level which shall be a uniform
percentage of Salary. The percentage that first applies to a Member shall apply
until the end of the last day of the Plan Year following the Plan Year in which
the initial default 401(k) Elective Deferral was made. An Employer shall also
elect default 401(k) Elective Deferral levels for the following Plan Years, and
such default levels shall increase by at least 1% in each of the next 3
successive Plan Years, unless the default 401(k) Elective Deferral satisfies the
minimum default levels in (D)(1)(a).

 

(a)                                 The minimum percentage an Employer may elect
shall be 3% of Salary. Such minimum percentage shall increase by 1% in the each
of the 3 successive Plan Years discussed above to a minimum percentage of no
less than 6%.

 

(b)                                 Notwithstanding anything herein to the
contrary, the default 401(k) Elective deferral level shall not exceed 10% of
Salary.

 

(2)                                 An Employer who has elected to have
401(k) Elective Deferrals automatically be made under this Paragraph (D) shall
be required to make contributions on behalf of Non-highly Compensated Employees.
An Employer shall elect whether such contributions shall be made in accordance
with (a) or (b) below.

 

(a)                                 An Employer may elect to make a nonelective
contribution equal to at least 3% of each eligible Non-highly Compensated
Employee’s Salary.

 

(b)                                 An Employer may elect to make a matching
contribution to eligible employees equal to: (i) 100% of the 401(k) Elective
Deferrals made under this Paragraph (D) that do not exceed 1% of the applicable
Member’s Salary; and (ii) at least 50% of the 401(k) Elective Deferrals made
under this Paragraph (D) exceeding 1%, but not exceeding 6%, of the Member’s
Salary.

 

(c)                                  Notwithstanding anything in Article VI to
the contrary, all Employer contributions under this Paragraph (D) shall be fully
vested after the Member completes two Years of Employment.

 

(d)                                 Employer contributions under this Paragraph
(D) may not be distributed earlier than separation from service, death,
disability, an event described in Section 401(k)(10) of the Code, or the
attainment of age 591/2.

 

(3)           The Employer shall provide each Member to whom this Paragraph
(D) applies a notice which includes the following information: the Member’s
right to elect not to have 401(k) Elective Deferrals made on his behalf (or to
elect to have contributions made in a different amount or percentage of Salary)
and how 401(k) Elective Deferrals under this Paragraph (C) will be invested.
Such notice shall also include such information as specified in Article III,
Section 4(J)(3).

 

35

--------------------------------------------------------------------------------


 

(E)           Timing of Notices. The Employer shall provide the notices required
by Paragraphs (C) and (D) in accordance with the following timeframes. An
initial notice shall be provided to newly eligible Members no more than 90 days
before the Member is first eligible to make 401(k) Elective Deferrals under the
Plan, but no later than the date he first becomes eligible. An annual notice
shall be provided to Members within a reasonable time before the beginning of
each Plan Year. Such annual notice shall be provided at least 30 days, but no
earlier than 90 days, in advance of each subsequent Plan Year, or such other
period as may be permitted by law.

 

36

--------------------------------------------------------------------------------


 

ARTICLE IV INVESTMENT OF CONTRIBUTIONS

 

Section 1.           General

 

All contributions to the Plan shall, upon receipt by the Board, be delivered to
the Trustee to be held in the Trust Fund and invested and distributed by the
Trustee in accordance with the provisions of the Plan and Trust Agreement. The
Trust Fund shall consist of certain investment funds (each an “Investment Fund”)
or other investment vehicles as described in the Trust Agreements and as
designated by the Board.

 

To the extent made available under the Plan, an Employer may elect to allow
Members to direct the investment of their Accounts, pursuant to, and in
accordance with, such rules and procedures as may be prescribed by the Employer
or the Board, to a self directed brokerage account. Should a self directed
brokerage account be made available under the Plan, the Board may elect to
provide, to all Members who have terminated employment with their Employer, the
option to direct the investment of their Account to a self directed brokerage
account. Where an Employer or the Board elects to provide a self directed
brokerage account under the Plan, the Trustee may invest amounts held by it in a
self directed brokerage account maintained by Charles Schwab & Co., Inc. (or any
other such entity which provides a self directed brokerage account) on behalf of
Plan Members who elect to utilize such investment vehicle.

 

A Trustee may in its discretion invest any amounts held by it in any Investment
Fund in any commingled or group trust fund described in Section 401(a) of the
Code and exempt under Section 501(a) of the Code or in any common trust fund
exempt under Section 584 of the Code, provided that such trust fund satisfies
the requirements of this Plan applicable to such investment fund and that the
Trustees serve as Trustee of such commingled, group or common trust fund. To the
extent that the Investment Funds are at any time invested in any commingled,
group or common trust fund, the declaration of trust or other instrument
pertaining to such fund and any amendments thereto are hereby adopted as part of
this Agreement and deemed to form a part of the Plan.

 

Except as provided in Article III, Section 8(D)(1), each Member shall direct in
writing that his contributions (including 401(k) Elective Deferrals and rollover
contributions, if any) and the contributions made by his Employer (including
Profit Sharing contributions) on his behalf shall be invested (a) entirely in
any single Investment Fund or other investment vehicle (subject to additional
restrictions imposed by the Board), or (b) in any combination of Investment
Funds or investment vehicles offered under the Plan, in multiples of 1% (subject
to additional restrictions imposed by the Board). Until an effective direction
is made by the Member, all such contributions shall be invested in a QDIA.

 

Any such investment direction shall be followed until changed. Subject to the
provisions of the following paragraphs of this Section, one time each business
day (or, as elected by the Employer, once per month, or once per quarter) a
Member may change his investment direction as to future contributions and also
as to the value of his accumulated amounts in the Investment Funds or other
investment vehicles. Such directed change will become effective upon the
Valuation Date coinciding with or next following the date which his notice was
received and processed by the Pentegra DC Plan Office subject to the same
conditions with respect to the amount to be transferred under this Section which
are specified in the Plan procedures for determining the amount of payments made
under Article VII, Section 1(A) of the Plan.

 

37

--------------------------------------------------------------------------------


 

Except as otherwise provided below, a Member may not direct a transfer of his
accumulated units in the Stable Value Fund to the Government Money Market Fund.
A Member may direct a transfer from any other Investment Fund to the Government
Money Market Fund provided that, except as otherwise provided below, amounts
previously transferred from the Stable Value Fund, to such Investment Fund
remain in such funds for a period of three months prior to being transferred to
the Government Money Market Fund.

 

Notwithstanding anything in this Article IV to the contrary, if a Member
participates in the automatic enrollment feature provided in Article III,
Section 10 (other than an automatic enrollment feature provided in
Section 10(C) of Article III which shall always be invested in a Qualified
Default Investment Alternative), and fails to make an effective investment
direction with respect to such deferral contributions, such amounts shall be
invested in a Qualified Default Investment Alternative.

 

Section 2.           Qualified Default Investment Alternative

 

(A)                               The Accounts of a Member, who fails to provide
affirmative instructions with respect to the investment of such Accounts, shall
be invested in accordance with this Article IV, Section 2. For purposes of this
Article IV, Section 2, the term “Member” shall include a Beneficiary.

 

(B)                               The Employer shall furnish the following
materials to the Member:

 

(1)                                 An initial notice shall be provided to the
Member: (1) at least 30 days in advance of Membership eligibility, or least 30
days in advance of the date of any first investment in the QDIA on behalf of the
Member, or (2) on or before the date of becoming a Member under Article II,
Section 2, if the Member has an opportunity to make a withdrawal in accordance
with Article III, Section 10(C).

 

(2)                                 An annual notice shall be provided to the
Member within a reasonable period of time of at least 30 days, but no earlier
than 90 days, in advance of each subsequent Plan Year, or such other period as
may be permitted by law.

 

(3)                                 The notice provided under Paragraphs
(B)(1) and (2) of this Article IV, Section 2 shall include : (a) a description
of the circumstances under which assets in the Member’s Account may be invested
on behalf of the Member in a QDIA; (b) an explanation of the Member’s right to
direct the investments of his Accounts; (c) a description of the QDIA, including
a description of the investment objectives, risk and return characteristics and
fees and expenses attendant to the investment alternative; (d) a description of
the right of the Members on whose behalf assets are invested in a QDIA to direct
the investment of those assets to any other investment alternative under the
Plan without financial penalty; and (e) an explanation of where Members can
obtain investment information concerning the other investment alternatives
available under the Plan. In addition, a notice required for a Member’s Account
in connection with Article III, Section 10 shall also contain an explanation of
the circumstances under which an elective deferral will be made for a Member,
the percentage of such contribution and the right to elect not to have such
contribution made on his or her behalf (or to elect to defer a different
percentage).

 

38

--------------------------------------------------------------------------------


 

(4)                                 Such information as relating to a Member’s
investment in a QDIA as is required under U.S. Department of Labor Regulation
Section 2550.404c-(5)(c)(4).

 

(C)                               A Member may transfer the investment of his
Account to another investment alternative available under the Plan with a
frequency consistent with that afforded to a Member who affirmatively elected to
invest his Accounts in the QDIA. Notwithstanding anything herein to the
contrary, a Member whose Accounts are invested in a QDIA pursuant to this
Article IV, Section 2 shall be able to transfer the investment of his Accounts
to another investment alternative no less frequently than once within any
three-month period.

 

(D)          Any fees or restrictions imposed in connection with a Member’s
withdrawal of his investment from a QDIA shall satisfy the requirements of U.S.
Department of Labor Regulation Section 2550.404c-(5)(c)(5).

 

39

--------------------------------------------------------------------------------


 

ARTICLE V MEMBERS’ ACCOUNTS, UNITS AND VALUATION

 

An Account shall be established and maintained for each Member showing his
interests in the Investment Funds or other investment vehicles. The interest in
each Investment Fund shall be represented by Units.

 

As of each Valuation Date, the value of a Unit in each Investment Fund shall be
determined by dividing (a) the sum of the net assets at market value determined
by the Trustee by (b) the total number of outstanding Units.

 

The number of additional Units to be credited to a Member’s interest in each
Investment Fund, as of any Valuation Date, shall be determined by dividing
(a) that portion of the aggregate contributions by and on behalf of the Member
which was directed to be invested in such Investment Fund and received by the
Board by (b) the Unit value of such Investment Fund.

 

The value of a Member’s Account may be determined as of any Valuation Date by
multiplying the number of Units to his credit in each Investment Fund by the
value of the Investment Fund Unit on such date and aggregating the results. If,
and to the extent, a Member’s Account is invested pursuant to a self-directed
brokerage account, the investments held in that account shall be valued by the
brokerage firm maintaining such account in accordance with such procedures as
may be determined by such brokerage firm.

 

40

--------------------------------------------------------------------------------


 

ARTICLE VI VESTING OF UNITS

 

Section 1.           Vesting

 

(A)                               All amounts credited to a Member’s Account
shall immediately and fully vest in him, except amounts with respect to which
the Employer has elected to adopt a vesting schedule as provided in this
Article.

 

(B)                               An Employer may adopt a different vesting
schedule for its Members’ (i) Profit Sharing Accounts, (ii) Matching Amounts
(including amounts contributed by the Employer under Article III, Section 3,
Formula 1) and (iii) Basic Amounts and Supplemental Amounts (under Article III,
Section 3, Formula 2).

 

(C)                               If an Employer elects to adopt an automatic
enrollment program, as provided in Article III, Section 10(D), Employer
contributions shall vest as specified in such Article III, Section 10(D).

 

(D)                               In accordance with Subsection (A) above, one
or more of the following schedules may be elected by the Employer:

 

Schedule 1:  Applicable Employer contributions (and related earnings) shall
immediately and fully vest. If the eligibility requirement(s) selected by the
Employer under Article II, Section 2(B), require(s) that an Employee complete a
period of Employment which is longer than 12 consecutive months, this vesting
Schedule 1 shall be automatically applicable.

 

Schedule 2:  Applicable Employer contributions (and related earnings) shall
become nonforfeitable and fully vested in accordance with the schedule set forth
below:

 

Completed

 

Vested

 

Years of Employment

 

Percentage

 

 

 

 

 

Less than 2

 

0

%

2 but less than 3

 

20

%

3 but less than 4

 

40

%

4 but less than 5

 

60

%

5 but less than 6

 

80

%

6 or more

 

100

%

 

Schedule 3:  Applicable Employer Contributions (and related earnings) shall
become nonforfeitable and fully vested in accordance with the schedule set forth
below:

 

Completed

 

Vested

 

Years of Employment

 

Percentage

 

 

 

 

 

Less than 5

 

0

%

5 or more

 

100

%

 

41

--------------------------------------------------------------------------------


 

Effective with respect to Employer contributions attributable to Employer basic,
supplemental or profit sharing contributions made on or after January 1, 2007,
this vesting schedule shall not be available for such contributions. Employer
contributions, attributable to basic, supplemental or profit-sharing
contributions, with respect to an Employer that had elected this Schedule 3
vesting schedule for such contributions, made on or after January 1, 2007, shall
vest in accordance with Schedule 4.

 

Schedule 4:  Applicable Employer Contributions (and related earnings) shall
become nonforfeitable and fully vested in accordance with the schedule set forth
below:

 

Completed

 

Vested

 

Years of Employment

 

Percentage

 

 

 

 

 

Less than 3

 

0

%

3 or more

 

100

%

 

Schedule 5:  Applicable Employer Contributions (and related earnings) shall
become nonforfeitable and fully vested in accordance with the schedule set forth
below:

 

Completed

 

Vested

 

Years of Employment

 

Percentage

 

 

 

 

 

Less than 1

 

0

%

1 but less than 2

 

25

%

2 but less than 3

 

50

%

3 but less than 4

 

75

%

4 or more

 

100

%

 

Schedule 6:  Applicable Employer Contributions (and related earnings) shall
become nonforfeitable and fully vested in accordance with the schedule set forth
by the Employer in accordance with applicable law.

 

Notwithstanding the vesting schedules above, a Member’s interest in his Account
shall become 100% vested in the event that (i) the Member dies while in service
with the Employer and the Plan has received notification of death, (ii) the
Member has been approved for Disability, pursuant to the provisions of
Article VII, Section 4, and the Plan has received notification of Disability, or
(iii) the Member has attained Normal Retirement Age while in service with the
Employer.

 

(E)                                Vesting Election

 

(1)                                 Except as otherwise provided in the next
following paragraph, in the event that the Employer adopts the Plan as a
successor plan to another defined contribution plan qualified under
Section 401(a) and 501(a) of the Code, or in the event that the Employer changes
or amends a vesting schedule adopted under this Article, any Member who was
covered under such predecessor plan or the pre-amendment vesting schedule under
the Plan, and who has completed at least 3 Years of

 

42

--------------------------------------------------------------------------------


 

Employment with such Employer, may elect to have the nonforfeitable percentage
of the portion of his Account which is subject to such vesting schedule computed
under such predecessor plan’s vesting provisions, or computed without regard to
such change or amendment (a “Vesting Election”). Any Vesting Election shall be
made by notifying the Pentegra DC Plan Office in writing within the election
period hereinafter described. The election period shall begin on the date such
amendment is adopted or the date such change is effective, or the date the Plan
which serves as a successor plan is adopted or effective, as the case may be,
and shall end no earlier than the latest of the following dates: (i) the date
which is 60 days after the day such amendment is adopted; (ii) the date which is
60 days after the day such amendment or change becomes effective; (iii) the date
which is 60 days after the day the Member is given written notice of such
amendment or change by the Pentegra DC Plan Office; (iv) the date which is 60
days after the day the Plan is adopted by the Employer or becomes effective; or
(v) the date which is 60 days after the day the Member is given written notice
that the Plan has been designated as a successor plan. Any such election once
made shall be irrevocable.

 

(2)                                 To the extent permitted under the Code and
Regulations, an Employer described in the foregoing paragraph may elect to treat
all of its Members who are eligible to make a Vesting Election as having made
such Vesting Election if the Vesting Schedule resulting from such an election is
more favorable than the Vesting Schedule that would apply pursuant to the Plan
amendment. Furthermore, subject to the requirements of the applicable
Regulations, the Employer may elect to treat all its Members, who were employed
by the Employer on or before the effective date of the change or amendment, as
subject to the prior vesting schedule, provided such prior schedule is more
favorable.

 

(F)                                 An Employer may, at its option, fully vest
any Employer contributions (as elected by the Employer) and related earnings
allocated to Members’ Accounts whose employment terminated pursuant to a sale of
a line of business, subsidiary, or a division, except that the Employer’s
election shall be ineffective if it is determined that such election is
discriminatory.

 

(G)          Effective January 1, 2002, a Member’s accrued benefit derived from
Employer matching contributions shall vest as provided by the Employer, except
that the vesting schedule elected by the Employer for Employer matching
contributions (and related earnings) credited to the Member’s Account on or
after January 1, 2002 must be nonforfeitable and fully vested in accordance with
the minimum vesting schedules under Section 411(a)(12) of the Code. If the
Employer has elected a vesting schedule for Employer matching contributions
which does not satisfy Section 411(a)(12) of the Code as of January 1, 2002, the
Member’s vested interest in his Account attributable to Employer matching
contributions made on or after January 1, 2002, shall not be less than the
percentage determined in accordance with the following schedule:

 

43

--------------------------------------------------------------------------------


 

Completed

 

Vested

 

Years of Employment

 

Percentage

 

 

 

 

 

Less than 2

 

0

%

2 but less than 3

 

20

%

3 but less than 4

 

40

%

4 but less than 5

 

60

%

5 but less than 6

 

80

%

6 or more

 

100

%

 

Notwithstanding the schedule provided above, if, as of December 31, 2001, an
Employer has elected a five (5) year cliff vesting schedule, under Schedule 3
above, for Employer matching contributions, the vested interest of each Member
for Employer matching contributions (and related earnings) credited to the
Member’s Account on or after January 1, 2002, shall not be less than the
percentage determined in accordance with the following schedule:

 

Completed

 

Vested

 

Years of Employment

 

Percentage

 

 

 

 

 

Less than 3

 

0

%

3 or more

 

100

%

 

Section 2.           Forfeitures

 

(A)                               If a Member who was partially vested in his
Account on the date of his termination of Employment returns to Employment, his
years of Employment prior to the Break in Service shall be included in
determining future vesting and, if he returns before incurring 5 consecutive
one-year Breaks in Service, any amounts forfeited from his Account shall be
restored to his Account; provided, however, that if such a Member has received a
distribution pursuant to Article VII, Section 3 or Article III, Section 8, his
non-vested account Units shall not be restored unless he repays to the Plan the
full amount distributed to him before the earlier of (i) 5 years after the first
date on which the Member is subsequently reemployed by the Employer, or (ii) the
close of the first period of 5 consecutive one-year Breaks in Service commencing
after the withdrawal. The amounts restored to the Member’s Account will be
valued on the Valuation Date coincident with or next following the later of
(i) the date the Employee is rehired, or (ii) the date a new enrollment
application is received by the Pentegra DC Plan Office and (iii) the date the
Employee repays the full amount previously distributed to him that resulted in
the forfeiture. If a Member terminates Employment without any vested interest in
his Account, he shall (i) immediately be deemed to have received a total
distribution of his Account and (ii) thereupon forfeit his entire Account;
provided that if such Member returns to Employment before the number of
consecutive one-year Breaks in Service equals or exceeds the greater of (i) 5,
or (ii) the aggregate number of the Member’s Years of Service prior to such
Break in Service, his Account shall be restored in the same manner as if such
Member had been partially vested at the time of his termination of Employment
and had his non-vested Account restored upon a return to employment, and his
Years of Employment prior to incurring the first Break in Service shall be
included in any subsequent determination of his vesting service. Notwithstanding
anything herein to

 

44

--------------------------------------------------------------------------------


 

the contrary, in determining whether a Member has a vested interest in his
Account derived from Employer contributions for purposes of Code Sections
410(a)(5)(D) and 411(a)(6)(D), the Member’s 401(k) Elective Deferrals shall be
taken into account and treated as derived from Employer contributions.

 

(B)                               Forfeited amounts, as described in the
preceding Paragraph A, shall be made available to the Employer through a
transfer from the Member’s Account to the Employer Hold Account, upon: (1) if
the Member had a vested interest in his Account at his termination of
Employment, the earlier of (i) the date as of which the Member receives a
distribution of his entire vested interest in his Account or (ii) the date upon
which the Member incurs 5 consecutive one-year Breaks in Service or (2) the date
of the Member’s termination of Employment, if the Member then had no vested
interest in his Account. Once so transferred, such amounts shall be used at the
option of the Employer to (i) reduce administrative expenses (in accordance with
Article IX, Section 2) for that Contribution Determination Period, (ii) offset
any contribution to be made by such Employer for that Contribution Determination
Period, or (iii) be allocated to all eligible Members at the end of such
Contribution Determination Period in accordance with clause (ii) of the first
sentence in Article III, Section 8(C)(1). The Employer Hold Account, referenced
in this Paragraph (B), shall be maintained to receive, in addition to the
forfeitures described above, (i) contributions in excess of the limitations
contained in Section 415 of the Code, as described in Article X, Section
1(C),(ii) amounts, if any, forfeited pursuant to Sections 4 and 7 of
Article III, and (iii) Employer contributions made in advance of the date
allocable to Members.

 

45

--------------------------------------------------------------------------------


 

ARTICLE VII WITHDRAWAL PAYMENTS

 

Section 1.                                          General

 

(A)                             All payments in respect of a Member’s Account
shall be made in cash from the Trust Fund and in accordance with the provisions
of this Article or Articles XI or XII or Article III, Section 4. The amount of
payment will be determined in accordance with the value of the Member’s Account
on the Valuation Date coinciding with or next following the date proper notice
is filed with the Board, unless following such Valuation Date a decrease in the
value of the Member’s investment in any of the Investment Funds or other Account
investment occurs prior to the date the Member’s Account is paid in which case
that part of the payment which is based on such investments shall equal the
value of such increments determined as of the date of payment which date shall
occur as soon as administratively practicable on or following the Valuation Date
such proper notice is filed with the Board. If Units are redeemed to make a
payment of benefits, the redemption date Unit value with respect to a Member’s
investment in any Investment Fund shall equal the value of a Unit in such
Investment Fund, as determined in accordance with the valuation method
applicable to Unit investments in such Fund on the date the Member’s investment
is redeemed.

 

Payments provided under this Section will be made in a lump sum as soon as
practicable after such Valuation Date or date of redemption, as may be
applicable, subject to any applicable restriction on redemption imposed on
amounts invested in any of the available Investment Funds.

 

(B)                               At the election of the Employer, the Employer
can suspend matching contributions to the Plan on behalf of a Member, during his
uninterrupted period of Service with such Employer, who makes a withdrawal from
his Regular Account for a period of 6 months after such withdrawal, except that
(i) if the withdrawal does not exceed the amount of the Member’s contributions
in his Regular Account plus earnings thereon, Employer contributions on his
behalf may resume 3 months after such withdrawal, and (ii) if the withdrawal
does not exceed the amount, if any, of the Member’s contributions in his Regular
Account made prior to January 1, 1987 without earnings, then Employer
contributions on his behalf shall not be affected by such withdrawal.

 

(C)                               Any partial withdrawal from a Member’s Regular
Account or Rollover Account shall be in an amount of at least $1,000 or shall be
for the full amount of either (a) the Member’s contributions made prior to
January 1, 1987 without earnings or (b) the Member’s contributions plus earnings
thereon. Any partial withdrawal shall be deemed to come first from the Member’s
contributions made prior to January 1, 1987 without earnings referred to in
(ii) above, second proportionately from the Member contributions made after
December 31, 1986 plus earnings thereon, and finally from the balance of his
Regular Account or Rollover Account.

 

(D)                               Any amounts paid under this Article may not be
returned to the Plan.

 

Section 2.                                          Account Withdrawal While
Employed

 

A Member may voluntarily withdraw his Account (other than his 401(k) Account,
Safe Harbor CODA Account, Profit Sharing Account, or Profit Sharing Rollover
Amounts, if any) while in

 

46

--------------------------------------------------------------------------------


 

Employment by filing a notice of withdrawal with the Pentegra DC Plan Office;
provided, however, that in the event his Employer has elected to provide annuity
options under Article VII, Section 3(B)(2) and a Member has elected an annuity
form of payment, no withdrawals may be made from a married Member’s Account
without the written consent of such Member’s Spouse (which consent shall be
subject to the procedures set forth in Article III, Section 6(B)).
Notwithstanding, the Employer may, at its option, provide that a Member be
allowed to withdraw all or a portion of his Profit Sharing Account or Profit
Sharing Rollover Amounts, if any. Only one in service withdrawal under this
Section may be made in any Plan Year from each of the Member’s Regular Account
and Rollover Account. This restriction shall not, however, apply to a withdrawal
of a Member’s contributions made prior to January 1, 1987 without earnings, or a
withdrawal under this Section in conjunction with a hardship withdrawal as
defined under Article III, Section 4(H).

 

Notwithstanding the foregoing paragraph, a Member shall not withdraw any
Matching, Basic, Profit Sharing, or Supplemental contributions made by his
Employer under Article III, Section 2 or Section 3 and credited to his Regular
Account unless (i) the Member has completed 60 months of participation in the
Plan, (ii) the withdrawal occurs at least 24 months after such Matching, Basic,
Profit Sharing, or Supplemental contributions were made by the Employer,
(iii) the Member’s Employer terminates its participation in the Plan or (iv) the
Member dies, is disabled, retires, terminates Employment or attains age 591/2.
For purposes of the preceding requirements, if the Member’s Account includes
amounts which have been transferred from a defined contribution plan established
prior to the adoption of the Plan by the Member’s Employer, the period of time
during which amounts were held on behalf of such Member and the periods of
participation of such Member under such defined contribution plan shall be taken
into account.

 

Section 3.                                  Account Withdrawal Upon Termination
of Employment or Employer Participation

 

(A)                              Except as provided in Article III, Sections 4
and 8, a Member who terminates Employment with a participating Employer, or
whose Employer terminates its participation in the Plan under Article XI, may
withdraw his Account at any time thereafter up to attainment of age 701/2 or, if
elected by his Employer in accordance with the provisions of Article XI,
Section 3, may transfer his Account, including all outstanding loan balances, to
a qualified successor plan maintained by his Employer following the termination
by the Employer of its participation under the Plan; provided, however, that the
Member may not transfer outstanding loan balances unless such qualified
successor plan provides participant loans. For purposes of this Section 3, a
qualified successor plan is an employee benefit plan established or maintained
by the Employer which (i) has received a favorable determination letter from the
IRS stating that such plan satisfies the then current qualification and tax
exemption requirements of the Code or with respect to which an opinion of
counsel to the same effect, and in such form as may be satisfactory to the
Pentegra DC Plan Office, (ii) has provided the Pentegra DC Plan Office with
written certification by its appropriate fiduciaries that in the event of a
transfer to such successor plan of the withdrawn assets, the successor plan
shall be fully liable for the payment of all transferred benefits of the Members
of such Employer (who consent to the transfer), and that the Plan shall not be
liable for the payment of any part of such benefits, (iii) has provided each
Member’s written consent to the transfer and his release of all claims against
the Plan arising out of his membership therein, (iv) meets such other
requirements of the IRS, other appropriate governmental

 

47

--------------------------------------------------------------------------------


 

authority or of the Board, which may apply, and (v) meets such other procedures
as may be established by the Board from time to time.

 

Any withdrawal under this Section requires that a notice of withdrawal be filed
with the Pentegra DC Plan Office. If a Member does not file such notice, the
value of his Account will be paid to him as soon as practicable after his
attainment of age 701/2, but in no event shall payment commence later than
April 1 of the calendar year following the calendar year in which the Member
attains age 70 1/2, unless otherwise provided by Article VII, Section 3(C) or
applicable law.

 

(B)                               (1)                                 In lieu of
any lump sum payment of his total Account, a Member who has terminated his
Employment may elect in his notice of withdrawal to be paid in installments (no
less frequently than annually), provided that a Member shall not be permitted to
elect an installment period in excess of his remaining life expectancy (or the
joint life expectancy of the Member and his designated beneficiary) and if a
Member attempts such an election, he shall be deemed to have elected the
installment period with the next lowest multiple within the Member’s remaining
life expectancy, subject to the provisions of Article X, Section 4. The amount
of each installment will be equal to the value of the Member’s Account,
multiplied by a fraction, the numerator of which is one and the denominator of
which is the number of remaining installments including the one then being paid,
so that at the end of the installment period so elected, the total Account will
be liquidated. The value of the Units will be determined in accordance with the
Unit values on the Valuation Date on or next following the Pentegra DC Plan
Office’s receipt of his notice of withdrawal and on each anniversary thereafter.
Payment will be made as soon as practicable after each such Valuation Date, but
in no event shall payment commence later than April 1 of the calendar year
following the calendar year in which the Member attains age 701/2 subject to
Paragraph (C) below. The election of installments hereunder may not be
subsequently changed by the Member, except that upon written notice to the
Pentegra DC Plan Office, the Member may withdraw the balance of the Units in his
Account in a lump sum at any time.

 

(2)                                 Annuity Option. An Employer may, at its
option, elect to provide an annuity option in addition to the lump sum payment
and installment payment options described in Section 1(A) and Subsection
(B)(1) above. In the event an Employer elects to provide an annuity option, the
following provisions shall apply:

 

Unmarried Members: Any unmarried Member who has terminated his Employment may
elect, in lieu of any lump sum or installment payment of his total
Account(s) under Section 1(A) or Subsection (B) above, to receive a benefit
payable by purchase from an insurance company of a single premium contract
providing for (i) a single life annuity for the life of the Member or (ii) an
annuity for the life of the Member and, if the Member dies leaving a designated
Beneficiary, a 50% survivor annuity for the life of such designated Beneficiary.

 

Married Members: Except as otherwise provided below, (i) any married Member who
has terminated his Employment and who elected an annuity form of payment shall
receive a benefit payable by purchase from an insurance company

 

48

--------------------------------------------------------------------------------


 

of a single premium contract providing for a Qualified Joint and Survivor
Annuity, as defined under Section 6(B)(1) of Article III, unless the Member’s
spouse executed a valid waiver of the Qualified Joint and Survivor Annuity and
(ii) the Surviving Spouse of any married Member who dies prior to the date
payment of his benefit commences and who elected to receive an annuity form of
payment shall be entitled to a Preretirement Survivor Annuity, as defined under
Section 6(B)(4) of Article III, unless the Member’s spouse executed a valid
waiver of the Preretirement Survivor Annuity.

 

(C)                              Unless the Member elects otherwise,
distribution of benefits will begin no later than the 60th day after the latest
of the close of the Plan Year in which (i) the Member attains age 65;
(ii) occurs the 10th anniversary of the year in which the Member commenced
participation in the Plan; or (iii) the Member terminates Employment with an
Employer. Notwithstanding the foregoing, the failure of a Member and Spouse to
consent to a distribution while a benefit is immediately distributable shall be
deemed to be an election to defer commencement of payment of any benefit.

 

Effective as of January 1, 1997, and subject to Section 6 of this Article,
payment of a Member’s Account shall not commence later than April 1 of the
calendar year following the later of (i) the calendar year in which the Member
attains age 701/2 or (ii) the calendar year in which the Member retires;
provided however, if the Member is a 5 percent owner (as described in
Section 416(i) of the Code), at any time during the Plan Year ending with or
within the calendar year in which the Employee attains age 701/2, any benefit
payable to such Member shall commence no later than April 1 of the calendar year
following the calendar year in which the Member attains age 701/2. Such benefit
shall be paid, in accordance with the Regulations, over a period not extending
beyond the life expectancy of such Member (or the joint life expectancy of the
Member and his designated Beneficiary). For purposes of this Section, life
expectancy of a Member and/or a Member’s spouse may at the election of the
Member be recalculated annually in accordance with the Regulations. The
election, once made, shall be irrevocable. If the Member does not make an
election prior to the time that distributions are required to commence, then
life expectancies shall not be recalculated. If a Member dies after distribution
of his interest has begun, the remaining portion of such interest will continue
to be distributed at least as rapidly as under the method of distribution being
used prior to the Member’s death. In addition, to the extent any payments from
the Member’s Account would be made after the Member’s death, such payments shall
be made in accordance with Section 401(a)(9) of the Code and the IRS Regulations
thereunder (including the minimum distribution incidental benefit requirements).

 

Except as provided in Article VII, Section 6, with respect to distributions
under the Plan made on or after November 1, 2001, for calendar years beginning
on or after January 1, 2001, the Plan will apply the minimum distribution
requirements of section 401(a)(9) of the Internal Revenue Code in accordance
with the regulations under section 401(a)(9) that were proposed on January 17,
2001 (the 2001 Proposed Regulations), notwithstanding any provision of the Plan
to the contrary. If the total amount of the 2001 required minimum distributions
made to a participant prior to November 1, 2001 are equal to or greater than the
amount of required minimum distributions determined under the 2001 Proposed
Regulations, then no additional distributions are required for such participant
for 2001 on or after such date. If the total amount of required minimum

 

49

--------------------------------------------------------------------------------


 

distributions made to a participant prior to November 1, 2001 for 2001 are less
than the amount determined under the 2001 Proposed Regulations, then the amount
of required minimum distributions for 2001 on or after such date will be
determined so that the total amount of required minimum distributions for 2001
is the amount determined under the 2001 proposed Regulations. This amendment
shall continue in effect until the last calendar year beginning before the
effective date of the final regulations under section 401(a)(9) or such other
date as may be published by the Internal Revenue Service.

 

(D)                              Solely to the extent required under applicable
law and regulations, and notwithstanding any provision of the Plan to the
contrary that would otherwise limit a Distributee’s election under this
Subsection (D), a Distributee may elect, at the time and in the manner
prescribed by the Board, to have any portion of an Eligible Rollover
Distribution paid directly to an Eligible Retirement Plan specified by the
Distributee in a Direct Rollover. Notwithstanding anything herein to the
contrary, a Distributee who is a non-spousal Beneficiary shall only make an
Eligible Rollover Distribution to an Eligible Retirement Pan if such Direct
Rollover is accomplished through a direct trustee to trustee rollover.

 

For purposes of this Subsection (D), the following terms shall have the
following meanings:

 

(1)                                 Eligible Rollover Distribution: Solely to
the extent required under applicable law and regulations, an Eligible Rollover
Distribution is any distribution of all or any portion of the balance to the
credit of the Distributee, except that an Eligible Rollover Distribution does
not include: any distribution that is one of a series of substantially equal
periodic payments (not less frequently than annually) made for the life (or life
expectancy) of the Distributee or the joint lives (or joint life expectancies)
of the Distributee and the Distributee’s designated beneficiary, or for a
specified period of ten years or more; any distribution to the extent such
distribution is required under Section 401(a)(9) of the Code; and the portion of
any distribution that is not includible in gross income (determined without
regard to the exclusion for net unrealized appreciation with respect to employer
securities).

 

A portion of a distribution shall not fail to be an Eligible Rollover
Distribution merely because the portion consists of after-tax employee
contributions which are not includible in gross income. However, such portion
may be transferred only to an individual retirement account or annuity described
in section 408(a) or (b) of the Code, or to a qualified defined contribution
plan described in section 401(a) or 403(a) of the Code that agrees to separately
account for amounts so transferred, including separately accounting for the
portion of such distribution which is includible in gross income and the portion
of such distribution which is not so includible.

 

(2)                                 Eligible Retirement Plan: An Eligible
Retirement Plan is an individual retirement account described in Section 408(a)
of the Code, an individual retirement annuity described in Section 408(b) of the
Code, an annuity plan described in Section 403(a) of the Code, or a qualified
trust described in Section 401(a) of the Code, that accepts the Distributee’s
Eligible Rollover Distribution. However, in the case of an Eligible Rollover
Distribution to a Surviving Spouse,

 

50

--------------------------------------------------------------------------------


 

an Eligible Retirement Plan is an individual retirement account or individual
retirement annuity.

 

An Eligible Rollover Distribution excludes hardship withdrawals as defined in
Section 401(k)(2)(B)(i)(IV) of the Code which are attributable to Member’s
401(k) deferrals under Treasury Regulation Section 1.401(k)-1(d)(2)(ii).

 

An Eligible Retirement Plan shall also mean an annuity contract described in
section 403(b) of the Code and an eligible plan under section 457(b) of the Code
which is maintained by a state, political subdivision of a state, or any agency
or instrumentality of a state or political subdivision of a state and which
agrees to separately account for amounts transferred into such plan from this
plan.

 

Notwithstanding anything herein to the contrary with respect to Distributees who
are non-spousal Beneficiaries, only an individual retirement plan under Sections
408(a) or (b) of the Code shall constitute an Eligible Retirement Plan.

 

(3)                                 Distributee: A Distributee includes an
employee or former employee and effective January 1, 2002, Distributee shall
also include the Member’s Surviving Spouse. In addition, the employee’s or
former employee’s Surviving Spouse and the employee’s or former employee’s
spouse or former spouse who is the alternate payee under a qualified domestic
relations order, as defined in Section 414(p) of the Code, are Distributees with
regard to the interest of the spouse or former spouse.

 

A Distributee shall also include a non-spousal Beneficiary.

 

(4)                                 Direct Rollover: A Direct Rollover is a
payment by the Plan to the Eligible Retirement Plan specified by the
Distributee.

 

(5)                                 Roth Elective Deferral Direct Rollover:
Notwithstanding anything in this Paragraph (D) to the contrary, a Direct
Rollover of a distribution from a Roth 401(k) Account under the Plan will only
be made to another Roth elective deferral account under an applicable retirement
plan described in Section 402A(e)(1) or to a Roth IRA described in Section 408A
of the Code, and only to the extent the rollover is permitted under the rules of
Section 402(c) of the Code.

 

(a)                                 The Plan will not provide for a Direct
Rollover (including an automatic rollover) for distributions from a Member’s
Roth 401(k) Account if the amount of the distributions that are Eligible
Rollover Distributions are reasonably expected to total less than $200 during a
year. In addition, any distribution from a Member’s Roth 401(k) Account is not
taken into account in determining whether distributions from a Member’s other
Accounts are reasonably expected to total less than $200 during a year. However,
Eligible Rollover Distributions from a Member’s Roth 401(k) Account are taken
into account in determining whether the total amount of the Member’s account
balances under the Plan exceeds $500 for purposes of mandatory distributions
from the Plan.

 

51

--------------------------------------------------------------------------------


 

(b)                                 The provisions of the Plan that allow a
Member to elect a Direct Rollover of only a portion of an Eligible Rollover
Distribution, but only if the amount rolled over is at least $500, is applied by
treating any amount distributed from the Member’s Roth 401(k) Account as a
separate distribution from any amount distributed from the Member’s other
accounts in the Plan, even if the amounts are distributed at the same time.

 

(E)                                Effective for distributions after
December 31, 2001, a Member’s elective deferrals and earnings attributable to
these contributions may be distributed on account of severance from employment.
However, such a distribution shall be subject to the other provisions of the
Plan regarding distributions, other than provisions that require a separation
from service before such amounts may be distributed.

 

Section 4.                                          Account Withdrawal Upon
Member’s Disability

 

(A)                               A Member who is separated from Employment by
reason of a disability which is expected to last in excess of 12 consecutive
months and who is either (i) eligible for, or is receiving, disability insurance
benefits under the Federal Social Security Act, (ii) approved for disability
under the provisions of the Pentegra Defined Benefit Plan for Financial
Institutions, formerly known as the Financial Institutions Retirement Fund (a
defined benefit pension plan through which federally insured financial
institutions and organizations serving them may cooperate in providing for the
retirement of their employees), or (iii) approved for disability under the
provisions of any other benefit program or policy maintained by his Employer,
which policy or program is applied on a uniform and nondiscriminatory basis to
all Employees of such Employer, shall be deemed to be disabled for all purposes
under the Plan.

 

(B)                               The Pentegra DC Plan Office shall determine
whether a Member is disabled in accordance with the terms of Paragraph (A)
above; provided, however, approval of Disability is conditioned upon notice to
the Pentegra DC Plan Office of such Member’s Disability by the Employer within
13 months of the Member’s separation from Employment. The notice of Disability
shall include a certification that the Member meets one or more of the criteria
listed in Paragraph (A) above.

 

(C)                               Upon an Employer’s filing a written notice of
Disability, a Member may withdraw his total Account balance under the Plan
(including his Rollover Account and/or total Profit Sharing Account balance, if
any) and have such amounts paid to him in accordance with Article VII,
Section 3. In lieu of such lump sum payment, the Member may elect in his notice
of withdrawal to (i) defer receipt of some or all of his vested Account until
April 1 of the calendar year following the calendar year in which the Member
attains 701/2, (ii) elect installment payments, as described in Section 3(B) of
this Article and Article III, Section 8(E)(2), or (iii) make periodic
withdrawals not more frequently than once per year pursuant to the provisions of
Article VII, Section 1; provided, however, if a disabled Member becomes
reemployed subsequent to withdrawal of some or all of his Account balance, such
Member may not repay to the Plan any such withdrawn amounts.

 

52

--------------------------------------------------------------------------------


 

Section 5.                                          Member’s Death

 

(A)                              Subject to Section 3(B)(2) above, if a married
Member dies, his Spouse, as Beneficiary, will receive a death benefit equal to
the value of the Member’s Account determined on the Valuation Date on or next
following the Board’s receipt of notice that such Member died; provided,
however, that if such Member’s Spouse had consented in writing to the
designation of a different Beneficiary, the Member’s Account will be paid to
such designated Beneficiary. Such nonspousal designation may be revoked by the
Member without spousal consent at any time prior to the Member’s death. If a
Member is not married at the time of his death, his Account will be paid to his
designated Beneficiary.

 

(B)                              Subject to Section 3(B)(2) above, a Member may
elect that upon his death, his Beneficiary, pursuant to Paragraph (A) above, may
receive, in lieu of any lump sum payment, payment in 5 annual installments (10
if the Spouse is the Beneficiary, provided that the Spouse’s remaining life
expectancy is at least 10 years) whereby the value of 1/5th of such Member’s
Units (or 1/10th in the case of a spousal Beneficiary, provided that the
Spouse’s remaining life expectancy is at least 10 years) in each Investment Fund
will be determined in accordance with the Unit values on the Valuation Date on
or next following the Board’s receipt of notice of the Member’s death and on
each anniversary of such Valuation Date. Payment will be made as soon as
practicable after each Valuation Date until the Member’s Account is exhausted.
Such election may be filed at any time with the Board prior to the Member’s
death and may not be changed or revoked after such Member’s death. If such an
election is not in effect at the time of the Member’s death, his Beneficiary
(including any spousal Beneficiary) may elect to make withdrawals in accordance
with this Article, provided that any balance remaining in the deceased Member’s
Account be withdrawn (i) on or before the December 31 of the calendar year which
contains the 5th anniversary, or (ii) in periodic payments over such longer
life- expectancy period as shall be allowed by Section 401(a)(9) of the Code and
the IRS regulations issued thereunder. Notwithstanding the foregoing provisions
of this Paragraph (B), payment of a Member’s Account shall commence not later
than the December 31 of the calendar year immediately following the calendar
year in which the Member died or, in the event such Beneficiary is the Member’s
Surviving Spouse, on or before the December 31 of the calendar year in which
such Member would have attained age 701/2, if later (or, in either case, on any
later date prescribed by the IRS Regulations). If, upon the Spouse’s or
Beneficiary’s death, there is still a balance in the Account, the value of the
remaining Units will be paid in a lump sum to such Spouse’s or Beneficiary’s
estate. Notwithstanding anything in this Subsection (B) to the contrary, if a
Member dies after distribution of his or her interest has begun, the remaining
portion of such interest will continue to be distributed at least as rapidly as
under the method of distribution being used prior to the Member’s death. In
addition, to the extent any payments from a Member’s Account would be made after
a Member’s death, such payments shall be made in accordance with
Section 401(a)(9) of the Code and the IRS Regulations thereunder (including the
minimum distribution incidental benefit requirements).

 

53

--------------------------------------------------------------------------------


 

Section 6.                                          Minimum Distribution
Requirements

 

(A)                             General Rules.

 

(1)                                 Effective Date. The provisions of this
Section 6 will apply for purposes of determining required minimum distributions
commencing as of November 1, 2002 and thereafter.

 

(2)                                 Precedence. The requirements of this
Section 6 will take precedence over any inconsistent provisions of the Plan.

 

(3)                                 Requirements of Treasury Regulations
Incorporated. All distributions required under this Plan will be determined in
accordance with Treasury Regulations under Section 401(a)(9) of the Code, and
the minimum distribution incidental death benefit requirement of
Section 401(a)(9)(G) of the Code.

 

(4)                                 Limits on Distributions Periods. As of the
fist distribution calendar year, distributions to a Member, if not made in a
single sum, may only be made over the following periods:

 

(a)                                 the life of the Member,

 

(b)                                 the joint lives of the Member and a
designated Beneficiary,

 

(c)                                  a period certain not extending beyond the
life expectancy of the Member, or

 

(d)                                 a period certain not extending beyond the
joint life and last survivor expectancy of the Member and a designated
Beneficiary.

 

(B)                               Time and Manner of Distribution.

 

(1)                                 Required Beginning Date. The Member’s entire
interest will be distributed, or begin to be distributed, to the member no later
than the Member’s Required Beginning Date (as defined below).

 

(2)                                 Death of Participant Before Distributions
Begin. If the Member dies before distributions begin, the Member’s entire
interest will be distributed, or begin to be distributed, no later than as
follows:

 

(a)                                 If the Member’s Surviving Spouse is the
Member’s sole designated Beneficiary, then, except as provided in the adoption
agreement, distributions to the Surviving Spouse will begin by December 31 of
the calendar year immediately following the calendar year in which the Member
died, or by December 31 of the calendar year in which the member would have
attained age 70 1/2, if later.

 

(b)                                 If the Member’s Surviving Spouse is not the
Member’s sole designated Beneficiary, then, except as provided in the adoption
agreement, distributions to the designated Beneficiary will begin by December 31
of

 

54

--------------------------------------------------------------------------------


 

the calendar year immediately following the calendar year in which the Member
died.

 

(c)                                  If there is no designated Beneficiary as of
September 30 of the year following the year of the member’s death, the Member’s
entire interest will be distributed by December 31 of the calendar year
containing the fifth anniversary of the Member’s death.

 

(d)                                 If the Member’s Surviving Spouse is the
Member’s sole designated Beneficiary and the surviving spouse dies after the
Member but before distributions to the Surviving Spouse begin, this
Section 6(B)(2), other than Section 6(B)(2)(a), will apply as if the Surviving
Spouse were the Member.

 

For purposes of this Section 6(B)(2) and Section 6(D), unless
Section 6(B)(2)(d) applies, distributions are considered to begin on the
Member’s Required Beginning Date. If Section 6(B)(2)(d) applies, distributions
are considered to begin on the date distributions are required to begin to the
surviving spouse under Section 6(B)(2)(a). If distributions under an annuity
purchased from an insurance company irrevocably commence to the Member before
the member’s Required Beginning Date (or to the Member’s Surviving Spouse before
the date distributions are required to begin to the surviving spouse under
Section 6(B)(2)(a)), the date distributions are considered to begin is the date
distributions actually commence.

 

(3)                                Forms of Distribution. Unless the Member’s
interest is distributed in the form of an annuity purchased from an insurance
company or in a single sum on or before the Required Beginning Date, as of the
first distribution calendar year distributions will be made in accordance with
Sections 6.3 and 6.4 of this Article. If the Member’s interest is distributed in
the form of an annuity purchased from an insurance company, distributions
thereunder will be made in accordance with the requirements of
Section 401(a)(9) of the Code and the Treasury Regulations.

 

(C)                               Required Minimum Distributions During
Participant’s Lifetime.

 

(1)                                 Amount of Required Minimum Distribution For
Each Distribution Calendar Year. During the Member’s lifetime, the minimum
amount that will be distributed for each distribution calendar year is the
lesser of:

 

(a)                                 the quotient obtained by dividing the
Member’s account balance by the distribution period in the Uniform Lifetime
Table set forth in Section 1.401(a)(9)-9, Q&A-2, of the Treasury Regulations,
using the Member’s age as of the Member’s birthday in the distribution calendar
year; or

 

(b)                                 if the Member’s sole designated Beneficiary
for the distribution calendar year is the Member’s Spouse, the quotient obtained
by dividing the Member’s account balance by the number in the Joint and Last
Survivor Table set forth in Section 1.401(a)(9)-9, Q&A-3 of the Treasury
Regulations, using the Member’s and Spouse’s attained ages as of the Member’s
and Spouse’s birthdays in the distribution calendar year.

 

55

--------------------------------------------------------------------------------


 

(2)                                 Lifetime Required Minimum Distributions
Continue Through Year of Participant’s Death. Required minimum distributions
will be determined under this section 6(C) of Article VII beginning with the
first distribution calendar year and up to and including the distribution
calendar year that includes the Member’s date of death.

 

(D)                              Required Minimum Distributions After Member’s
Death.

 

(1)                                 Death On or After Date Distributions Begin.

 

(a)                                 Member Survived by Designated Beneficiary.
If the Member dies on or after the date distributions begin and there is a
designated Beneficiary, the minimum amount that will be distributed for each
distribution calendar year after the year of the Member’s death is the quotient
obtained by dividing the Member’s account balance by the longer of the remaining
life expectancy of the Member or the remaining life expectancy of the Member’s
designated Beneficiary, determined as follows:

 

(i)             The Member’s remaining life expectancy is calculated using the
age of the Member in the year of death, reduced by one for each subsequent year.

 

(ii)          If the Member’s Surviving Spouse is the Member’s sole designated
Beneficiary, the remaining life expectancy of the Surviving Spouse is calculated
for each distribution calendar year after the year of the Member’s death using
the Surviving Spouse’s age as of the Spouse’s birthday in that year. For
distribution calendar years after the year of the Surviving Spouse’s death, the
remaining life expectancy of the Surviving Spouse is calculated using the age of
the Surviving Spouse as of the Spouse’s birthday in the calendar year of the
Spouse’s death, reduced by one for each subsequent calendar year.

 

(iii)       If the Member’s Surviving Spouse is not the Member’s sole designated
Beneficiary, the designated Beneficiary’s remaining life expectancy is
calculated using the age of the Beneficiary in the year following the year of
the Member’s death, reduced by one for each subsequent year.

 

(b)                                 No Designated Beneficiary. If the Member
dies on or after the date distributions begin and there is no designated
Beneficiary as of September 30 of the year after the year of the Member’s death,
the minimum amount that will be distributed for each distribution calendar year
after the year of the Member’s death is the quotient obtained by dividing the
Member’s account balance by the Member’s remaining life expectancy calculated
using the age of the Member in the year of death, reduced by one for each
subsequent year.

 

(2)                                 Death Before Date Distributions Begin.

 

(a)                                 Participant Survived by Designated
Beneficiary. Except as provided in the adoption agreement, if the Member dies
before the date distributions

 

56

--------------------------------------------------------------------------------


 

begin and there is a designated Beneficiary, the minimum amount that will be
distributed for each distribution calendar year after the year of the Member’s
death is the quotient obtained by dividing the Member’s account balance by the
remaining life expectancy of the Member’s designated Beneficiary, determined as
provided in section 6(D)(1) of Article VII.

 

(b)                                 No Designated Beneficiary. If the Member
dies before the date distributions begin and there is no designated Beneficiary
as of September 30 of the year following the year of the Member’s death,
distribution of the Member’s entire interest will be completed by December 31 of
the calendar year containing the fifth anniversary of the Member’s death.

 

(c)                                  Death of Surviving Spouse Before
Distributions to Surviving Spouse Are Required to Begin. If the Member dies
before the date distributions begin, the Member’s surviving spouse is the
Member’s sole designated Beneficiary, and the Surviving Spouse dies before
distributions are required to begin to the Surviving Spouse under section
6(B)(2)(a) of Article VII, this section 6(D)(2) of Article VII will apply as if
the Surviving Spouse were the Member.

 

(E)                                Definitions.

 

(1)                                 Designated Beneficiary. The individual who
is designated by the Member (or the Member’s Surviving Spouse) as the
Beneficiary of the Member’s interest under the Plan and who is the designated
Beneficiary under Section 401(a)(9) of Code and Section 1.401(a)(9)-4 of the
Treasury Regulations.

 

(2)                                 Distribution Calendar Year. A calendar year
for which a minimum distribution is required. For distributions beginning before
the Member’s death, the first distribution calendar year is the calendar year
immediately preceding the calendar year which contains the Member’s Required
Beginning Date. For distributions beginning after the Member’s death, the first
distribution calendar year is the calendar year in which distributions are
required to begin under section 6(B)(2) of Article VII. The required minimum
distribution for the Member’s first distribution calendar year will be made on
or before the Member’s Required Beginning Date. The required minimum
distribution for other distribution calendar years, including the required
minimum distribution for the distribution calendar year in which the Member’s
Required Beginning Date occurs, will be made on or before December 31 of that
distribution calendar year.

 

(3)                                 Life Expectancy. Life expectancy as computed
by use of the Single Life Table in Section 1.401(a)(9)-9, Q&A-1 of the Treasury
Regulations.

 

(4)                                 Member’s Account Balance. The account
balance as of the last valuation date in the calendar year immediately preceding
the distribution calendar year (valuation calendar year) increased by the amount
of any contributions made and allocated or forfeitures allocated to the account
balance as of dates in the valuation calendar year after the valuation date and
decreased by distributions made in the valuation calendar year after the
valuation date. The account balance for the valuation

 

57

--------------------------------------------------------------------------------


 

calendar year includes any amounts rolled over or transferred to the Plan either
in the valuation calendar year or in the distribution calendar year if
distributed or transferred in the valuation calendar year.

 

(5)                                 Required Beginning Date. The required
beginning date of a Member is April 1 of the calendar year following the later
of the calendar year in which the Member attains age 701/2 or the calendar year
in which the participant retires, except that the benefit distributions to a 5%
owner must commence by April 1 of the calendar year following the calendar year
in which the Member attains age 701/2.

 

(6)                                 5% owner. A Member is treated as a 5% owner
for purposes of this Section 5 if such Member is a 5% owner as defined in
Section 416 of the Code at any time during the Plan Year ending with or within
the calendar year in which such owner attains age 701/2. Once distributions have
begun to a 5% owner under this Section 5 they must continue to be distributed,
even if the Member ceases to be a 5% owner in a subsequent year.

 

(F)                                 TEFRA Section 242(b)(2) Elections.

 

(1)                                 Notwithstanding the other requirements of
this Section 6 of Article VII, distribution on behalf of any Employee, including
a 5% owner who has made a designation under section 242(b)(2) of the Tax Equity
and Fiscal Responsibility Act (a “section 242(b)(2) election”) may be made in
accordance with all of the following requirements (regardless of when such
distribution commences):

 

(a)                                The distribution by the Plan is one which
would not have disqualified such Plan under section 401(a)(9) of the Code as in
effect prior to amendment by the Deficit Reduction Act of 1984.

 

(b)                               The distribution is in accordance with a
method of distribution designated by the Member whose interest in the Plan is
being distributed or, if the Member is deceased, by a Beneficiary of such
Member.

 

(c)                                  Such designation was in writing, was signed
by the Member or the Beneficiary, and was made before January 1, 1984.

 

(d)                                 The Member had accrued a benefit under the
Plan as of December 31, 1983.

 

(e)                                The method of distribution designated by the
Member or the Beneficiary specifies the time at which distributions will
commence, the period over which distributions will be made, and in the case of
any distribution upon the Member’s death, the Beneficiaries of the Member listed
in order of priority.

 

(2)                                 A distribution upon death will not be
covered by this transitional rule unless the information in the designation
contains the required information described above with respect to the
distributions to be made upon the death of the Member.

 

58

--------------------------------------------------------------------------------


 

(3)                                 For any distribution which commences before
January 1, 1984, but continues after December 31, 1983, the Member, or the
Beneficiary, to whom such distribution is being made, will be presumed to have
designated the method of distribution under which the distribution is being made
if the method of distribution was specified in writing and the distribution
satisfies the requirements in Sections 6(F)(1)(a) and 6(F)(1)(e) of Article VII.

 

(4)                                 If a designation is revoked, any subsequent
distribution must satisfy the requirements of Section 401(a)(9) of the Code and
the Treasury Regulations thereunder. If a designation is revoked subsequent to
the date distributions are required to begin, the Plan must distribute by the
end of the calendar year following the calendar year in which the revocation
occurs the total amount not yet distributed which would have been required to
have been distributed to satisfy Section 401(a)(9) of the Code and the Treasury
Regulations thereunder, but for the section 242(b)(2) election. For calendar
years beginning after December 31, 1988, such distributions must meet the
minimum distribution incidental benefit requirements. Any changes in the
designation will be considered to be a revocation of the designation. However,
the mere substitution or addition of another Beneficiary (one not named in the
designation) under the designation will not be considered to be a revocation of
the designation, so long as such substitution or addition does not alter the
period over which distributions are to be made under the designation, directly
or indirectly (for example, by altering the relevant measuring life).

 

(5)                                 In the case in which an amount is
transferred or rolled over from one plan to another plan, the rules in Treasury
Regulations Section 1.401(a)(9)-8, Q&A-14 and Q&A-15, shall apply.

 

(G)                               Transition Rules.

 

(1)                                 Required minimum distributions before
November 1, 2002 were made pursuant to Article VII, Sections 3(C) and
6(G)(2) through 6(G)(3) below, as applicable.

 

(2)                                 2000 and Before. Required minimum
distributions for calendar years after 1984 and before 2001 were made in
accordance with Section 401(a)(9) and the proposed Treasury Regulations
thereunder published in the Federal Register on July 27, 1987 (the “1987
Proposed Regulations”).

 

(3)                                 2001 and 2002 . Required minimum
distributions for calendar years 2001 and 2002 (made on or after November 1,
2001 and on or before October 31, 2002) were made in accordance with
Section 401(a)(9) and the Treasury Regulations thereunder that were proposed on
January 17, 2001.

 

59

--------------------------------------------------------------------------------


 

ARTICLE VIII LOAN PROGRAM

 

Section 1.                                          General

 

An Employer may, at its option, make available this loan program for any Member
(and, if applicable under Section 8 of this Article, any Beneficiary), subject
to applicable law. In the event amounts are transferred to the Plan from a
retirement plan subject to Section 401(a)(11) of the Code, no loans may be made
from a married Member’s Account without the written consent of such Member’s
Spouse which shall be obtained no earlier than the beginning of the 90-day
period that ends on the date on which the loan is to be secured by any portion
of such Member’s Account. The consent must be in writing, must acknowledge the
effect of the loan, and must be notarized. Such consent shall thereafter be
binding with respect to the consenting Spouse or any subsequent Spouse with
respect to that loan. In the event an Employer elects the loan program under
this Article VIII, loans shall be available from the Rollover Accounts of any
Employees of the Employer who have not yet become Members.

 

Section 2.                                          Loan Application

 

(A)                               Subject to the restrictions described in
Paragraph (B) of this Section, a Member in Employment may borrow from his
Account by filing an application with the Pentegra DC Plan Office. Such
application (hereinafter referred to as a “completed application”) shall
(i) specify the terms pursuant to which the loan is requested to be made and
(ii) provide such information and documentation as the Board shall require,
including a note, duly executed by the Member, granting a security interest of
an amount not greater than 50% of his vested Account, to secure the loan. With
respect to such Member, the completed application shall authorize the repayment
of the loan through payroll deductions. Such loan will become effective upon the
Valuation Date coinciding with or next following the date on which his completed
application and other required documents were received by the Pentegra DC Plan
Office, subject to the same conditions with respect to the amount to be
transferred under this Section which are specified in the Plan procedures for
determining the amount of payments made under Article VII, Section 1(A) of the
Plan.

 

(B)                               The Board shall establish standards in
accordance with the Code and ERISA which shall be uniformly applicable to all
Members eligible to borrow from their interests in the Trust Fund similarly
situated and shall govern the approval or disapproval of completed applications.
The terms for each loan shall be set solely in accordance with such standards.

 

(C)                               In accordance with the Board’s established
standards, each completed application shall be reviewed and approved or
disapproved as soon as practicable after the receipt thereof, and the applying
Member shall be promptly notified of such approval or disapproval.
Notwithstanding the foregoing, the review of a completed application, or payment
of the proceeds of an approved loan, may be deferred if the proceeds of the loan
would otherwise be paid during the period commencing on December 1 and ending on
the following January 31.

 

(D)                               Subject to Paragraph (C) of this Section and
Paragraph (C) of Section 6 of this Article VIII, upon approval of a completed
application, payment of the loan to the Member shall be made from the Investment
Fund(s) in the same proportion that the designated portion

 

60

--------------------------------------------------------------------------------


 

of the Member’s Account is invested at the time of the loan, and the relevant
portion of the Member’s interest in such Investment Fund(s) shall be cancelled
and shall be transferred in cash to the Member. The Pentegra DC Plan Office
shall maintain sufficient records regarding such amounts to permit an accurate
crediting of repayments of the loan.

 

Section 3.                                          Permitted Loan Amount

 

The amount of each loan may not be less than $1,000 nor more than the maximum
amount as described below. The maximum amount available for loan under the Plan
(when added to the outstanding balance of all other loans from the Plan to the
borrowing Member) shall not exceed the lesser of: (a) $50,000 reduced by the
excess (if any) of (i) the highest outstanding loan balance attributable to the
Account of the Member requesting the loan from the Plan during the one year
period ending on the day preceding the date of the loan, over (ii) the
outstanding balance of all other loans from the Plan to the Member on the date
of the loan, or (b) 50 percent of the value of the Member’s vested Account based
on the latest available information on the date on which the Pentegra DC Plan
Office receives the completed application for the loan and other required
documents. In determining the maximum amount that a Member may borrow, all
vested assets of his Account, will be taken into consideration, provided that,
where the Employer has not elected to make a Member’s entire Account available
for loans or where a Member’s Account contains investments in a brokerage
account which shall not be available for loans, in no event shall the amount of
the loan exceed the value of such vested portion of the Member’s Account from
which loans are permissible.

 

Section 4.                                          Source of Funds for Loan

 

The amount of the loan will be deducted from the Member’s Account in the
Investment Funds in accordance with Section 2(D) of this Article and the Plan
procedures for determining the amount of payments made under Article VII,
Section 1(A). An Employer may elect to not make loans available to Members from
a Member’s Regular Account, 401(k) Account, Safe Harbor CODA Account, Profit
Sharing Account (including Profit Sharing Rollover amounts), and/or Rollover
Account from which the loan shall be allocable based upon the Member’s
designation. Any portion of a Member’s Account which is invested in a brokerage
account shall not be available for loans. The account from which the Member
first chooses to borrow must be exhausted before the Member can borrow any
amount from the other account. A loan will first be allocable (to the extent the
Employer permits Members to take loans from one or more of the Members’
Accounts) out of the amounts which are the least accessible to the Member unless
elected otherwise.

 

Section 5.                                          Conditions of Loan

 

(A)                               Each loan to a Member under the Plan shall be
repaid in level amounts through regular payroll deductions after the effective
date of the loan, and continuing thereafter with each payroll. Notwithstanding
the foregoing sentence, at the election of the Employer, a loan may be repaid in
level monthly payments or on a payroll period basis, provided that the Employer
applies such election uniformly to all Members. Except as otherwise required by
the Code and the IRS Regulations, each loan shall have a repayment period of not
less than 12 months and not in excess of 60 months except that, if the purpose
of the loan is the purchase of a primary residence, not more than 180 months.
After the first 3 monthly

 

61

--------------------------------------------------------------------------------


 

payments of the loan have been satisfied, the Member may pay the outstanding
loan balance (including accrued interest from the due date).

 

(B)                               The rate of interest for the term of the loan
will be established as of the loan date, and will be the Barron’s Prime Rate
(base rate) plus 1% as published on the last Saturday of the preceding month, or
such other rate as may be required by applicable law and determined by reference
to the prevailing interest rate charged by commercial lenders under similar
circumstances. The applicable rate would then be in effect through the last
business day of the month.

 

(C)                               Repayment of all loans under the Plan shall be
secured by 50% of the Member’s vested interest in his Account determined as of
the origination of such loan.

 

(D)                               Only one loan may be made to a Member in the
Plan Year from his Account (excluding the Member’s Rollover Account), except
that a second loan may be made from the Member’s Rollover Account, if any, in
such Plan Year, unless the Employer does not permit loans to be made from the
Member’s Rollover Account.

 

(E)                                There shall be a reasonable origination fee
and/or an annual administration fee assessed to the Member’s Account for each
loan made to a Member or Beneficiary.

 

Section 6.                                          Crediting of Repayment.

 

(A)                               Upon lending any amount to a Member, the Board
shall establish and maintain a loan receivable account with respect to, and for
the term of, the loan. The allocations described in this Section shall be made
from the loan receivable account.

 

(B)                               Upon receipt of each monthly or payroll period
installment payment and the crediting thereof to the Member’s loan receivable
account, there shall be allocated to the Member’s Account in the Investment
Funds in accordance with his most recent investment instruction the principal
portion of the installment payment plus that portion of the interest equal to
the rate determined in Section 5(B) of this Article.

 

(C)                               The unpaid balance owed by a Member on a loan
under the Plan shall not reduce the amount credited to his Account. However,
from the time of payment of the proceeds of the loan to the Member, such Account
shall be deemed invested, to the extent of such unpaid balance, in such loan
until the complete repayment thereof or distribution from such Account. Any loan
repayment shall first be deemed allocable to a Member’s Regular Account
contributions, then earnings on such Member’s Regular Account contributions and
finally Employer contributions plus earnings. Notwithstanding the preceding
sentence, any loan repayment of amounts derived from a Member’s 401(k) Account,
Regular Account and Rollover Account shall be applied to such accounts on a
proportionate basis that reflects the allocable portion of those Member accounts
deemed invested in the loan.

 

Section 7.                                          Cessation of Payments on
Loan

 

(A)                               If a Member, while employed, fails to make a
monthly or payroll period installment payment when due, as specified in the
completed application, subject to applicable law, he will be deemed to have
received a distribution of the outstanding balance of the loan.

 

62

--------------------------------------------------------------------------------


 

If such default occurs after the first 3 monthly payments of the loan have been
satisfied, the Member may pay the outstanding balance, including accrued
interest from the due date, by the last day of the calendar quarter following
the calendar quarter which contains the due date of the last monthly installment
payment, in which case no such distribution will be deemed to have occurred.
Subject to applicable law, notwithstanding the foregoing, a Member that borrows
amounts from his 401(k) Account may not cease to make monthly installment
payments while employed and receiving a Salary from the Employer.

 

(B)                               Except as otherwise provided under Section 8
below, upon a Member’s termination of Employment, death or Disability, or the
termination of his Employer’s participation in the Plan, no further monthly
installment payments may be made. Unless the outstanding balance, including
accrued interest from the due date, is paid by the last day of the calendar
quarter following the calendar quarter of the date of such occurrence, the
Member will be deemed to have received a distribution of the outstanding balance
of the loan including accrued interest from the due date. This Subsection
(B) shall also apply to a Member (i) whose Employer terminates its participation
in the Plan without establishing or maintaining a qualified successor plan (as
defined in Article VII, Section 3) to which the Member’s Account could be
transferred, (ii) who elects not to transfer the total accumulated balance of
his Account to such qualified successor plan, as provided under Article VII,
Section 3(A), where the Employer has satisfied all conditions and requirements
to permit such transfer, or (iii) who fails to transfer outstanding loan
balances as provided under Article VII, Section 3(A)(2).

 

Section 8.                                          Loans to Former Members and
Beneficiaries

 

Notwithstanding any other provisions of this Article VIII, a Member who
terminates Employment for any reason or whose Employer terminates participation
in the Plan (a “Terminated Member”) shall be permitted to continue making
scheduled repayments with respect to any loan balance outstanding at the time he
becomes a Terminated Member and any Terminated Member (or Beneficiary) shall be
permitted to borrow from his Account if his Employer (or the Employer of the
Member with respect to whom he is a Beneficiary) permitted loans under the Plan
at the time he became a Terminated Member (or became entitled to benefits as a
Beneficiary). If any individual who continues to make repayments or who borrows
from his Account pursuant to this Section 8 fails to make a monthly installment
payment by the end of the calendar quarter following the calendar quarter of the
scheduled payment date, he will be deemed to have received a distribution of the
outstanding balance of the loan.

 

63

--------------------------------------------------------------------------------


 

ARTICLE IX ADMINISTRATION OF PLAN

 

Section 1.                                          Board of Directors

 

(A)                               The general administration of the Plan and the
general responsibility for carrying out the provisions of the Plan shall be
placed in a Board of Directors who must be Members of the Plan. The President of
the Plan shall be the chief administrative officer of the Plan, a member ex
officio of the Board and, for purposes of ERISA, the “plan administrator.” The
Board shall constitute the “named fiduciary” for purposes of ERISA. The Board
may adopt, and amend from time to time, by-laws not inconsistent with the Trust
and the Plan and shall have such duties and exercise such powers as are provided
in the Plan, Trust Agreement and by-laws. The number of Directors, their method
of election and their terms of office shall be governed by such by-laws. The
Board shall hold an annual meeting each year and may hold additional meetings
from time to time.

 

(B)                               The Board members shall serve without
compensation, but shall be reimbursed for any reasonable expenses incurred in
their capacities as Board members. Neither the Plan Administrator, nor any Board
member, officer or employee of the Plan shall be personally liable by virtue of
any contract or other instrument executed by him or on his behalf in such
capacity nor for any mistake of judgment made in good faith. Each Employer, by
its participation in the Plan, agrees that each member of the Board and officer
and employee of the Plan shall be indemnified by the Employer for any liability,
in excess of that which is covered by insurance, arising out of any act or
omission to act in connection with the Plan, except for fraud or willful
misconduct. The obligation to pay any such expense shall be allocated among the
Employers by the Board in such manner as the Board deems equitable.

 

(C)                               The Board shall elect from its membership a
chairman and a vice chairman of the Board, and shall elect such other officers
of the Plan as the Board deems desirable. The Board may appoint committees and
shall arrange for such legal, accounting, investment advisory or management,
administrative and other services as it deems appropriate to carry out the Plan,
and may act in reliance upon the advice and actions of the persons or firms
providing such services. The Board may delegate to any committee, officer,
employee or agent the authority to perform any act pertaining to the Plan or the
administration thereof. No Employer shall under any circumstances or for any
purpose be deemed an agent of the Board. The Board shall cause to be maintained
proper accounts and accounting procedures and shall submit an Annual Report on
the operations of the Plan to each Employer for the information of its members.
The Board may adopt by-laws governing the conduct of its affairs and may amend
such by-laws from time to time.

 

(D)                               The Board shall have the exclusive right to
interpret the Plan and to determine any question arising under or in connection
with the administration of the Plan. Its decision or action in respect thereof
shall be conclusive and binding upon all persons having an interest in the Trust
or under the Plan. The Board shall have no duty to see that contributions
received by the Trustee under the Plan comply with the provisions of the Plan,
nor any duty to enforce payment of any contributions under the Plan.

 

64

--------------------------------------------------------------------------------


 

(E)                                (1)                                 All
claims for benefits under the Plan shall be submitted in writing to, and within
a reasonable period of time decided by, the President of the Plan. If the claim
is wholly or partially denied, written notice of the denial shall be furnished
within 90 days after receipt of the claim; provided that, if special
circumstances require an extension of time for processing the claim, an
additional 90 days from the end of the initial period shall be allowed for
processing the claim, in which event the claimant shall be furnished with a
written notice of the extension prior to the termination of the initial 90-day
period indicating the special circumstances requiring an extension. The written
notice denying the claim shall set forth the reasons for the denial, including
specific reference to pertinent provisions of the Plan on which the denial is
based, a description of any additional information necessary to perfect the
claim and information regarding review of the claim and its denial.

 

(2)                                 A claimant may review all pertinent
documents and may request a review by the Board of a decision denying the claim.
Such a request shall be made in writing and filed with the Board within 60 days
after delivery to the claimant of written notice of the decision. Such written
request for review shall contain all additional information which the claimant
wishes the Board to consider. The Board may hold a hearing or conduct an
independent investigation, and the decision on review shall be made as soon as
possible after the Board’s receipt of the request for review. Written notice of
the decision on review shall be furnished to the claimant within 60 days after
receipt by the Board of a request for review, unless special circumstances
require an extension of time for processing, in which event an additional 60
days shall be allowed for review and the claimant shall be so notified in
writing. Written notice of the decision on review shall include specific reasons
for the decision. For all purposes under the Plan, such decision on claims
(where no review is requested) and decision on review (where review is
requested) shall be final, binding and conclusive on all interested persons as
to participation and benefits eligibility, the amount of benefits and as to any
other matter of fact or interpretation relating to the Plan.

 

Section 2.                                          Trust Agreement

 

(A)                               The Board shall enter into one or more Trust
Agreements with a Trustee or Trustees selected by the Board. The Trust
established under any such agreement shall be a part of the Plan and shall
provide that all funds received by the Trustee as contributions under the Plan
and the income therefrom (other than such part as is necessary to pay the
expenses and charges referred to in Paragraph (B) of this Section) shall be held
in the Trust Fund for the exclusive benefit of the Members or their
Beneficiaries, and managed, invested and reinvested and distributed by the
Trustee in accordance with the Plan. Sums received for investment may be
invested (i) wholly or partly through the medium of any common, collective or
commingled trust fund maintained by a bank or other financial institution and
which is qualified under Sections 401(a) and 501(a) of the Code and constitutes
a part of the Plan, or (ii) wholly or partly through the medium of a group
annuity or other type of contract issued by an insurance company and
constituting a part of the Plan, and utilizing, under any such contract,
general, commingled or individual investment accounts. Subject to the provisions
of Article XII, the Board may from time to time and without the consent of any
Employer, Member or Beneficiary (a) amend the

 

65

--------------------------------------------------------------------------------


 

Trust Agreement or any such insurance contract in such manner as the Board may
deem necessary or desirable to carry out the Plan, (b) remove the Trustee and
designate a successor Trustee upon such removal or upon the resignation of the
Trustee, and (c) provide for an alternate funding agency under the Plan. The
Trustee shall make payments under the Plan only to the extent, in the amounts,
in the manner, at the time, and to the persons as shall from time to time be set
forth and designated in written authorizations from the Board.

 

(B)                               The Trustee shall from time to time charge
against and pay out of the Trust Fund taxes of any and all kinds whatsoever
which are levied or assessed upon or become payable in respect of such Fund, the
income or any property forming a part thereof, or any security transaction
pertaining thereto. To the extent not paid by the Employers, the Trustee shall
also charge against and pay out of the Trust Fund other expenses incurred by the
Trustee in the performance of its duties under the Trust, the expenses incurred
by the Board in the performance of its duties under the Plan (including
reasonable compensation for agents and cost of services rendered in respect of
the Plan), such compensation of the Trustee as may be agreed upon from time to
time between the Board and the Trustee, and all other proper charges and
disbursements of the Trustee or the Board.

 

66

--------------------------------------------------------------------------------


 

ARTICLE X MISCELLANEOUS PROVISIONS

 

Section 1.                                          General Limitations

 

(A)                               In order that the Plan be maintained as a
qualified plan and trust under the Code, contributions in respect of a Member
shall be subject to the limitations set forth in this Section, notwithstanding
any other provision of the Plan. The contributions in respect of a Member to
which this Section is applicable are his own contributions and his Employer’s
contributions.

 

For purposes of this Section 1, a Member’s contributions shall be determined
without regard to any rollover contributions (as defined by Section 401(a)(5) of
the Code). For purposes of this Section 1, a Member’s compensation shall be a
Member’s Form W-2 compensation (within the meaning of IRS Regulation
Section 1.415(c)-2(d)(4)).

 

(B)                               Annual additions to a Member’s Account
(including his 401(k) Account, Regular Accounts and his Profit Sharing Account)
and to any other defined contribution plan maintained by the Member’s Employer
in respect of any Plan Year may not exceed the limitations set forth in
Section 415 of the Code, which are incorporated by reference. For these
purposes, “annual additions” shall have the meaning set forth in
Section 415(c)(2) of the Code, as modified elsewhere in the Code and the
Regulations, and the limitation year shall mean the Plan Year unless any other
twelve consecutive month period is designated pursuant to a written resolution
adopted by the Employer and approved by the Board.

 

Effective for limitation years beginning after December 31, 2001, except to the
extent permitted under Article III, Section 9 of the Plan and Section 414(v) of
the Code, if applicable, the annual additions that may be contributed or
allocated to a Member’s Account under the Plan for any limitation year shall not
exceed the lesser of:

 

(i)             $40,000, as adjusted for increases in the cost-of-living under
section 415(d) of the Code, or

 

(ii)       100 percent of the Member’s compensation, within the meaning of
section 415(c)(3) of the Code, for the limitation year.

 

(C)                               In the event that, due to forfeitures,
reasonable error in estimating a Member’s compensation, or other limited facts
and circumstances, total contributions to a Member’s Account are found to exceed
the limitations of this Section, the Board shall cause contributions made under
Article III, Section 1 in excess of such limitations to be refunded to the
affected Member, with earnings thereon, and shall take appropriate steps to
reduce, if necessary, the Employer contributions made with respect to those
returned contributions. Such refunds shall not be deemed to be withdrawals,
loans, or distributions from the Plan. If a Member’s annual contributions exceed
the limitations contained in Paragraph (B) of this Section after the Member’s
Article III, Section 1 contributions, with earnings thereon, if any, have been
refunded to such Member, the Profit Sharing contribution to be allocated to any
Member in respect of any Contribution Determination Period (including
allocations as provided in this Paragraph) shall instead be allocated to or for
the benefit of all other Members who are Employees in Employment as of the last
day of the Contribution Determination Period as determined

 

67

--------------------------------------------------------------------------------


 

under Article III, Section 8(c) and allocated in the same proportion that each
such Member’s Salary for such Contribution Determination Period bears to the
total Salary for such Contribution Determination Period of all such Members or,
the Board may, at the election of the Employer, utilize such excess to reduce
the contributions which would otherwise be made for the succeeding Contribution
Determination Period by the Employer. If, with respect to any Contribution
Determination Period, there is an excess Profit Sharing contribution, and such
excess cannot be fully allocated in accordance with the preceding sentence
because of the limitations prescribed in Paragraph (B) of this Section, the
amount of such excess which cannot be so allocated shall be allocated to the
Employer Hold Account and made available to the Employer pursuant to the terms
of Article VI, Section 2(B)(2) except that any such excess contribution may not
be applied to reduce administrative expenses (in accordance with Article IX,
Section 2). The Board, in accordance with Paragraph (D) of this Section, shall
take whatever additional action may be necessary to assure that contributions to
Members’ Accounts meet the requirements of this Section.

 

(D)                               In addition to the steps set forth in
Paragraph (C) above, the Board may from time to time adjust or modify the
maximum limitations applicable to contributions made in respect of a Member
under this Section 1 as may be required or permitted by the Code or ERISA prior
to or following the date that allocation of any such contributions commence and
shall take appropriate action to real locate the annual contributions which
would otherwise have been made but for the application of this Section.

 

(E)                                Membership in the Plan shall not give any
Employee the right to be retained in the Employment of his Employer and shall
not affect the right of the Employer to discharge any Employee.

 

(F)                                 Each Member, Spouse and Beneficiary assumes
all risk in connection with any decrease in the market value of the assets of
the Trust Fund. Neither the Board nor the Trustee guarantees that upon
withdrawal the value of a Member’s Account, his Profit Sharing Account, and/or
his Rollover Account will be equal to or greater than the amount of the Member’s
own deferrals or contributions, or those credited on his behalf in which the
Member has a vested interest, under the Plan.

 

(G)                               The establishment, maintenance or crediting of
a Member’s Account pursuant to the Plan shall not vest in such Member any right,
title or interest in the Trust Fund except at the times and upon the terms and
conditions and to the extent expressly set forth in the Plan and the Trust
Agreement.

 

(H)                              The Trust Fund shall be the sole source of
payments under the Plan and the Employer and the Board assume no liability or
responsibility for such payments, and each Member, Spouse or Beneficiary who
shall claim the right to any payment under the Plan shall be entitled to look
only to the Trust Fund for such payment. All contributions to the Trust Fund
shall be deemed to have been made in the State of New York.

 

Section 2.                                          Top Heavy Provisions

 

In respect of any Employer, the Plan will be considered a Top Heavy Plan for any
Plan Year if it is determined to be a Top Heavy Plan as of the last day of the
preceding Plan Year.

 

68

--------------------------------------------------------------------------------


 

The provisions of this Section 2 shall apply and supersede all other provisions
in the Plan during each Plan Year with respect to which the Plan, with regard to
such Employer, is determined to be a Top Heavy Plan.

 

(A)                               For purposes of this Section 2, the following
terms shall have the meanings set forth below:

 

(1)                                 “Affiliate” shall mean any entity affiliated
with any Employer within the meaning of Section 414(b), 414(c) or 414(m) of the
Code, or pursuant to the IRS Regulations under Section 414(o) of the Code,
except that for purposes of applying the provisions hereof with respect to the
limitation on contributions, Section 415(h) of the Code shall apply.

 

(2)                                 “Aggregation Group” shall mean the group
composed of each qualified retirement plan of the Employer or an Affiliate in
which a Key Employee is a member and each other qualified retirement plan of the
Employer or an Affiliate which enables a plan of the Employer or an Affiliate in
which a Key Employee is a member to satisfy Sections 401(a)(4) or 410 of the
Code. In addition, the Board may choose to treat any other qualified retirement
plan as a member of the Aggregation Group if such Aggregation Group will
continue to satisfy Sections 401(a)(4) and 410 of the Code with such plan being
taken into account.

 

(3)                                 “Key Employee” shall mean a “Key Employee”
as defined in Sections 416(i)(1) and (5) of the Code and the IRS Regulations.
For purposes of Section 416 of the Code and for purposes of determining who is a
Key Employee, an Employer which is not a corporation may have “officers” only
for Plan Years beginning after December 31, 1985. For purposes of determining
who is a Key Employee pursuant to this Subparagraph (3), compensation shall have
the meaning prescribed in Section 414(s) of the Code or, to the extent required
by the Code or the IRS Regulations, Section 1.415-2(d) of the IRS Regulations.

 

(4)                                 “Non Key Employee” shall mean a “Non Key
Employee” as defined in Section 416(i)(2) of the Code and the IRS Regulations
thereunder.

 

(5)                                 “Top Heavy Plan” shall mean a “Top Heavy
Plan” as defined in Section 416(g) of the Code and the IRS Regulations
thereunder.

 

(6)                                 “Determination Date” shall mean the last day
of the preceding Plan Year or, in the case of the first Plan Year, the last day
of such Plan Year.

 

(7)                                 “Top Heavy Ratio” is a fraction, the
numerator of which is the sum of the account balances of all Key Employees as of
the applicable Determination Date (including any part of any account balance
distributed in the five-year period ending on the Determination Date), and the
denominator of which is the sum of all account balances (including any part of
any account balance distributed in the five-year period ending on the
Determination Date), both computed in accordance with Section 416 of the Code
and the IRS Regulations thereunder.

 

(B)                               Subject to the provisions of Paragraph
(D) below, for each Plan Year that the Plan is a Top Heavy Plan, the Employer’s
contribution allocable to each Employee (other than a

 

69

--------------------------------------------------------------------------------


 

Key Employee) who has satisfied the eligibility requirement(s) of Article II,
Section 2, and who is in service at the end of the Plan Year shall not be less
than the lesser of (i) 3% of such eligible Employee’s compensation (as defined
in Section 414(s) of the Code or, to the extent required by the Code or the IRS
Regulations, Section 1.415-2(d) of the Regulations), provided that for any Plan
Year beginning on or after January 1, 1994 no more than $150,000 (adjusted for
cost of living to the extent permitted by the Code and the IRS Regulations)
shall be taken into account), or (ii) the percentage at which Employer
contributions for such Plan Year are made and allocated on behalf of the Key
Employee for whom such percentage is the highest. For the purpose of determining
the appropriate percentage under clause (ii), all defined contribution plans
required to be included in an Aggregation Group shall be treated as one plan.
Clause (ii) shall not apply if the Plan is required to be included in an
Aggregation Group which enables a defined benefit plan also required to be
included in said Aggregation Group to satisfy Sections 401(a)(4) or 410 of the
Code. Contributions attributable to salary reduction that are made to a Key
Employee’s 401(k) Account and Roth 401(k) Account shall be taken into account in
determining the minimum required contribution under this Subsection (B).

 

(C)                               If the Plan is a Top Heavy Plan for any Plan
Year, and (i) the Employer has elected a vesting schedule under Article VI for
an employer contribution type which does not satisfy the minimum Top Heavy
vesting requirements or (ii) if the Employer has not elected a vesting schedule
for an employer contribution type, the vested interest of each Member, who is
credited with at least one Hour of Employment on or after the Plan becomes a Top
Heavy Plan, for each employer contribution type in his Account described in
clause (i) or (ii) above, shall not be less than the percentage determined in
accordance with the following schedule:

 

Completed

 

Vested

 

Years of Employment

 

Percentage

 

 

 

 

 

Less than 2

 

0

%

2 but less than 3

 

20

%

3 but less than 4

 

40

%

4 but less than 5

 

60

%

5 but less than 6

 

80

%

6 or more

 

100

%

 

Notwithstanding the schedule provided above, if the Plan is a Top Heavy Plan for
any Plan Year and if an Employer has elected a cliff vesting schedule for an
employer contribution type described in clause (i) or (ii) above, the vested
interest of each Member, who is credited with at least one Hour of Employment on
or after the Plan becomes a Top Heavy Plan, for such employer contribution type
in his Account, shall not be less than the percentage determined in accordance
with the following schedule:

 

Completed

 

Vested

 

Years of Employment

 

Percentage

 

 

 

 

 

Less than 3

 

0

%

3 or more

 

100

%

 

70

--------------------------------------------------------------------------------


 

(D)                               The Board shall, to the maximum extent
permitted by the Code and in accordance with the IRS Regulations, apply the
provisions of this Section 2 by taking into account the benefits payable and the
contributions made under the Pentegra Defined Benefit Plan for Financial
Institutions or any other qualified plan maintained by an Employer, to prevent
inappropriate omissions or required duplication of minimum contributions.

 

(E)                                Effective for Plan Years beginning after
December 31, 2001, for purposes of determining whether the Plan is a top-heavy
plan under Section 416(g) of the Code, and whether the Plan satisfies the
minimum benefits requirements of Section 416(c) of the Code for such years, the
following provisions shall apply:

 

(1)                                 “Key Employee” shall mean any Employee or
former Employee (including any deceased employee) who at any time during the
Plan Year that includes the determination date was an officer of the Employer
having annual compensation greater than $130,000 (as adjusted under section
416(i)(1) of the Code for plan years beginning after December 31, 2002), a
5-percent owner of the employer, or a 1-percent owner of the employer having
annual compensation of more than $150,000. For this purpose, annual compensation
means compensation within the meaning of section 415(c)(3) of the Code. The
determination of who is a Key Employee will be made in accordance with section
416(i)(1) of the Code and the applicable regulations and other guidance of
general applicability issued thereunder.

 

(2)                                 The present value of accrued benefits and
the amounts of account balances of an Employee as of the determination date
shall be increased by the distributions made with respect to the Employee under
the Plan and any plan aggregated with the Plan under section 416(g)(2) of the
Code during the 1-year period ending on the determination date. The preceding
sentence shall also apply to distributions under a terminated plan which, had it
not been terminated, would have been aggregated with the Plan under section
416(g)(2)(A)(i) of the Code. In the case of a distribution made for a reason
other than separation from service, death, or disability, this provision shall
be applied by substituting “5-year period” for “1-year period.”

 

The accrued benefits accounts of any individual who has not performed services
for the employer during the 1-year period ending on the determination date shall
not be taken into account.

 

(3)                                 Employer matching contributions shall be
taken into account for purposes of satisfying the minimum contribution
requirements of section 416(c)(2) of the Code and the Plan. The preceding
sentence shall apply with respect to matching contributions under the Plan, or
any other plan maintained by the Employer, to the maximum extent permitted by
the Code and in accordance with the IRS Regulations. Employer matching
contributions that are used to satisfy the minimum contribution requirements
shall be treated as matching contributions for

 

71

--------------------------------------------------------------------------------


 

purposes of the actual contribution percentage test and other requirements of
section 401(m) of the Code.

 

The employer may elect to provide that the minimum benefit requirement shall be
met in another plan (including another plan that consists solely of a cash or
deferred arrangement which meets the requirements of section 401(k)(12) of the
Code and matching contributions with respect to which the requirements of
section 401(m)(11) of the Code are met).

 

Section 3.                                          Information and
Communications

 

Each Employer, Member, Spouse and Beneficiary shall be required to furnish the
Board with such information and data as may be considered necessary by the
Board. All notices, instructions and other communications with respect to the
Plan shall be in such form as is prescribed from time to time by the Board,
shall be mailed by first class mail or delivered personally, and shall be deemed
to have been duly given and delivered only upon actual receipt thereof by the
Board. All information and data submitted by an Employer or a Member, including
a Member’s birth date, marital status, salary and circumstances of his
employment and termination thereof, may be accepted and relied upon by the
Board. All communications from the Board or the Trustee to an Employer, Member,
Spouse or Beneficiary shall be deemed to have been duly given if mailed by first
class mail to the address of such person as last shown on the records of the
Plan.

 

Section 4.                                          Small Account Balances

 

Notwithstanding the foregoing provisions of the Plan, and except as provided in
Article III, Section 6(B)(6), if the value of all of a Member’s Account under
the Plan (including a Profit Sharing Account and a Rollover Account, if any),
when aggregated is equal to or exceeds $500, then no Account will be distributed
without the consent of the Member prior to age 65 (at the earliest).

 

Section 5.                                          Amounts Payable to
Incompetents, Minors or Estates

 

If the Board shall find that any person to whom any amount is payable under the
Plan is unable to care for his affairs because of illness or accident, or is a
minor, or has died, then any payment due him or his estate (unless a prior claim
therefor has been made by a duly appointed legal representative) may be paid to
his Spouse, relative or any other person deemed by the Board to be a proper
recipient on behalf of such person otherwise entitled to payment. Any such
payment shall be a complete discharge of the liability of the Trust Fund
therefor.

 

Section 6.                                          Non-alienation of Amounts
Payable

 

Except insofar as may otherwise be required by applicable law, or Article VIII,
or pursuant to the terms of a Qualified Domestic Relations Order, no amount
payable under the Plan shall be subject in any manner to alienation by
anticipation, sale, transfer, assignment, bankruptcy, pledge, attachment, charge
or encumbrance of any kind, and any attempt to so alienate shall be void; nor
shall the Trust Fund in any manner be liable for or subject to the debts or
liabilities of any person entitled to any such amount payable; and further, if
for any reason any amount payable under the Plan would not devolve upon such
person entitled thereto, then the Board, in its discretion, may terminate his
interest and hold or apply such amount for the benefit of such

 

72

--------------------------------------------------------------------------------


 

person or his dependents as it may deem proper. For the purposes of the Plan, a
“Qualified Domestic Relations Order” means any judgment, decree or order
(including approval of a property settlement agreement) which has been
determined by the Board in accordance with procedures established under the
Plan, to constitute a Qualified Domestic Relations Order within the meaning of
Section 414(p)(1) of the Code. No amounts may be withdrawn under Article VII and
Article III, Section 8, and no loans granted under Article VIII, if the Pentegra
DC Plan Office has received a document which may be determined following its
receipt to be a Qualified Domestic Relations Order prior to completion of review
of such order by the Office within the time period prescribed for such review by
the IRS Regulations.

 

Section 7.                                          Unclaimed Amounts Payable

 

If the Board cannot ascertain the whereabouts of any person to whom an amount is
payable under the Plan, and if, after 5 years from the date such payment is due,
a notice of such payment due is mailed to the address of such person, as last
shown on the records of the Plan, and within 3 months after such mailing such
person has not filed with the Board written claim therefor, the Board may direct
in accordance with ERISA that the payment (including the amount allocable to the
Member’s contributions) be cancelled, and used in abatement of the Plan’s
administrative expenses, provided that appropriate provision is made for
recrediting the payment if such person subsequently makes a claim therefor.

 

Section 8.                                          Leaves of Absence

 

(A)                               Contribution allocations and vesting service
continue to the extent provided in Paragraphs (B)(1), (2), (3) or (4), below,
during any approved Leave of Absence, provided that the Employer notifies the
Plan of its intention to grant to a specific Employee or Member, pursuant to the
Employer’s policy which is uniformly applicable to all its Employees under
similar circumstances, one of the Leaves of Absence described in Paragraph
(B) below, and agrees to notify the Plan at the conclusion of such leave.

 

(B)                               For purposes of the Plan there are only four
types of approved Leaves of Absence:

 

(1)                                 Non-military leave granted to a Member for a
period not in excess of one year during which service is recognized for vesting
purposes and the Member is entitled to share in any supplemental contributions
under Article III, Section 3 or forfeitures under Article VI, Section 2, if any,
on a pro rata basis, determined by the Salary earned during the Plan Year or
Contribution Determination Period; or

 

(2)                                 Non-military leave or layoff granted to a
Member for a period not in excess of one year during which service is recognized
for vesting purposes, but the Member is not entitled to share in any
contributions or forfeitures as defined under (1) above, if any, during the
period of the leave; or

 

(3)                                 To the extent not otherwise required by
applicable law, military or other governmental service leave granted to a Member
from which he returns directly to the service of the Employer. Under this leave,
a Member may not share in any contributions or forfeitures as defined under
(1) above, if any, during the period of the leave, but vesting service will
continue to accrue; or

 

73

--------------------------------------------------------------------------------


 

(4)                                 To the extent not otherwise required by
applicable law, a military leave granted at the option of the Employer to a
Member who is subject to military service pursuant to an involuntary call-up in
the Reserves of the U.S. Armed Services from which he returns to the service of
the Employer within 90 days of his discharge from such military service. Under
this leave, a Member is entitled to share in any contributions or forfeitures as
defined under (1) above, if any, and vesting service will continue to accrue.
Notwithstanding any provision of the Plan to the contrary, if a Member has one
or more loans outstanding at the time of this leave, repayments on such
loan(s) may be suspended, if the Member so elects, until such time as the Member
returns to the service of the Employer or the end of the leave, if earlier.

 

The determination of who is a Highly Compensated Employee will be made in
accordance with Section 414(q) of the Code and the IRS Regulations thereunder.

 

(C)                               Notwithstanding any provision of this Plan to
the contrary, effective December 12, 1994, contribution allocations and vesting
service with respect to qualified military service will be provided in
accordance with Section 414(u) of the Code. Loan repayments will be suspended
under this Plan as permitted under Section 414(u)(4) of the Code during such
period of qualified military service.

 

Section 9.                                          Return of Contributions to
Employer

 

(A)                               In the case of a contribution that is made by
an Employer by reason of a mistake of fact, such Employer may request the return
to it of such contribution within one year after the payment of the
contribution, provided such refund is made within one year after the payment of
the contribution.

 

(B)                               In the case of a contribution made by an
Employer or a contribution otherwise deemed to be an Employer contribution under
the Code, such contribution shall be conditioned upon the deductibility of the
contribution by the Employer under Section 404 of the Code. To the extent the
deduction for such contribution is disallowed, in accordance with IRS
Regulations, the Employer may request the return to it of such contribution
within one year after the disallowance of the deduction.

 

Section 10.                                   Controlling Law.

 

The Plan and all rights thereunder shall be governed by and construed in
accordance with the laws of the State of New York (without regard to the
principles of the conflicts of laws thereof) and ERISA.

 

74

--------------------------------------------------------------------------------


 

ARTICLE XI TERMINATION OF EMPLOYER PARTICIPATION

 

Section 1.                                          Termination by Employer

 

Any Employer may terminate its participation in the Plan by giving the Board
written notice specifying a termination date which shall be a Valuation Date at
least 60 days subsequent to the date such notice is received by the Board.

 

Section 2.                                          Termination by Board

 

The Board may terminate any Employer’s participation, as of a termination date
specified by the Board, if the Board determines that the Employer has failed to
make proper contributions or to comply with any other provision of the Plan or
any applicable rulings or Regulations under the Code, within 15 days after
notice and demand by the Board. Except as provided under Article III, Section 3,
upon complete discontinuance of an Employer’s contributions, its participation
shall automatically terminate, and its termination date shall be a Valuation
Date specified by the Board which is within 3 months subsequent to the last day
through which the Employer’s contributions to the Trust Fund were paid.

 

Section 3.                                          Termination Distribution.

 

If an Employer’s participation is terminated, the Board shall promptly notify
the IRS and such other appropriate governmental authority as applicable law may
require. Neither the Employer not its Employees shall make any further
contributions under the Plan after the termination date, except that the
Employer shall remit to the Board an amount equal to the product of (i) $60
multiplied by (ii) the number of the Employer’s Members and Employees with a
balance in their Accounts as of the termination date, to defray the cost of
implementing its termination. If the Employer elects to permit transfers to a
qualified successor plan in accordance with Article VII, Section 3, for which
Pentegra Services, Inc., will provide services, the Board may waive the
withdrawal fees provided for in this Section 3. Except as Article III, Section 4
may provide, each Employee may thereafter withdraw the current value of his
Accounts in accordance with Article VII. Subject to the provisions of
Article XII, Paragraph (D), an Employer whose participation has been terminated
pursuant to this Article may transfer assets under its prior Plan to a qualified
successor plan, provided such plan satisfies the requirements contained in
Article VII, Section 3 and the transfer is otherwise in accordance with the
procedures of such Section.

 

Upon the termination of participation under the Plan of an Employee’s or
Member’s Employer, any rights of the Employee or Member to make contributions,
rollovers or transfers to the Plan shall cease.

 

75

--------------------------------------------------------------------------------


 

ARTICLE XII AMENDMENT OR TERMINATION OF THE PLAN AND TRUST

 

(A)                             The Board shall have the right to amend or
terminate the Plan or Trust Agreement at any time in whole or in part, for any
reason, and without the consent of any Employer, Member or Beneficiary, and each
Employer by its adoption of the Plan and Trust shall be deemed to have delegated
this authority to the Board. No amendment, however, shall impair such rights of
payment as the Member or his Beneficiary would have had, if such amendment had
not been made, with respect to contributions made by him or on his behalf prior
to such amendment, except to the extent that such amendment is, in the opinion
of the Board, necessary or desirable to qualify or maintain the Plan and the
Trust as a plan and trust meeting the requirements of Sections 401(a) and
501(a) of the Code as now in effect or hereafter amended, or any other
applicable section of the Code now or hereafter in force from time to time; and
no amendment shall make it possible for any part of the Trust Fund (other than
such part as may be necessary to pay the expenses and charges referred to in
Article IX) to be used for purposes other than for the exclusive benefit of
Members or their Beneficiaries.

 

(B)                               In the event of termination of the Plan by the
Board or upon a complete discontinuance of contributions under the Plan, the
Units credited to each Member’s Account as of the date of such termination or
complete discontinuance of contributions shall be fully vested in the Member,
and the Trustee shall upon direction of the Board liquidate the assets of the
Trust Fund with such promptness as the Trustee deems prudent. When such
liquidation has been completed and after provision for all expenses and charges
referred to in Article IX, and proportionate adjustment of all Plan Accounts to
reflect such expenses, the Trustee shall pay to each person who was a Member on
such termination date (or in the event of his death on or after such date, to
his Spouse or Beneficiary) a lump sum equal to the amount, if any, then credited
to his Account after such liquidation and provision for expenses and charges.

 

(C)                               Notwithstanding any termination of the Plan by
the Board, the Board shall remain in existence and all the provisions of the
Plan shall remain in force which are necessary for the execution of the Plan and
the distribution of the Trust Fund assets in accordance with this Article.

 

(D)                               No assets of the Plan shall in any event be
merged, consolidated with, or transferred to any other plan unless each Member
affected thereby would, if such plan then terminated immediately after such
event, receive thereunder a benefit which is equal to or greater than the
benefit to which he would have been entitled if the Plan had terminated
immediately before such event.

 

(E)                                In the event that any governmental authority
or the Board determines that a partial termination (within the meaning of ERISA)
of the Plan has occurred as to any Employer, then the Units credited to the
Account of each Member who is affected thereby shall be fully vested in such
Member and the provisions of Article XI and this Article XII, which in the
opinion of the Board are necessary for the execution of the Plan and the
allocation and distribution of assets of the Plan, shall apply.

 

76

--------------------------------------------------------------------------------


 

TRUSTS ESTABLISHED UNDER THE PLAN

 

Assets of the Plan are held in trust under Trust Agreements with Bank of New
York, pursuant to Article IX, Section 2 of the Plan. Any Employer or Member may
obtain a copy of these Trust Agreements from the office of the Plan.

 

77

--------------------------------------------------------------------------------